Exhibit 10.2

 

 

 

 

INDENTURE

 

Dated as of August 16, 2012

 

Among

 

FIRST DATA CORPORATION,

 

THE GUARANTORS NAMED ON SCHEDULE I HERETO

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

 

SENIOR SECURED NOTES DUE 2020

 

 

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

 

Indenture Section

310

(a)(1)

 

7.10

 

(a)(2)

 

7.10

 

(a)(3)

 

N.A.

 

(a)(4)

 

N.A.

 

(a)(5)

 

7.10

 

(b)

 

7.10

 

(c)

 

N.A.

311

(a)

 

7.11

 

(b)

 

7.11

 

(c)

 

N.A.

312

(a)

 

2.05

 

(b)

 

13.03

 

(c)

 

13.03

313

(a)

 

7.06

 

(b)(1)

 

N.A.

 

(b)(2)

 

7.06; 7.07

 

(c)

 

7.06; 13.02

 

(d)

 

7.06; 13.02

314

(a)

 

4.03; 13.02; 13.05

 

(b)

 

N.A.

 

(c)(1)

 

13.04

 

(c)(2)

 

13.04

 

(c)(3)

 

N.A.

 

(d)

 

N.A.

 

(e)

 

13.05

 

(f)

 

N.A.

315

(a)

 

7.01

 

(b)

 

7.05; 13.02.

 

(c)

 

7.01

 

(d)

 

7.01

 

(e)

 

6.14

316

(a)(last sentence)

 

2.09

 

(a)(1)(A)

 

6.05

 

(a)(1)(B)

 

6.04

 

(a)(2)

 

N.A.

 

(b)

 

6.07

 

(c)

 

2.12; 9.04

317

(a)(1)

 

6.08

 

(a)(2)

 

6.12

 

(b)

 

2.04

318

(a)

 

13.01

 

(b)

 

N.A.

 

(c)

 

13.01

 

--------------------------------------------------------------------------------

N.A. means not applicable.

*  This Cross-Reference Table is not part of this Indenture.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

 

 

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitions

36

Section 1.03

Incorporation by Reference of Trust Indenture Act

37

Section 1.04

Rules of Construction

38

Section 1.05

Acts of Holders

38

 

 

 

ARTICLE 2

 

 

 

THE NOTES

 

 

 

Section 2.01

Form and Dating; Terms

39

Section 2.02

Execution and Authentication

41

Section 2.03

Registrar and Paying Agent

41

Section 2.04

Paying Agent to Hold Money in Trust

42

Section 2.05

Holder Lists

42

Section 2.06

Transfer and Exchange

42

Section 2.07

Replacement Notes

52

Section 2.08

Outstanding Notes

52

Section 2.09

Treasury Notes

53

Section 2.10

Temporary Notes

53

Section 2.11

Cancellation

53

Section 2.12

Defaulted Interest

53

Section 2.13

CUSIP and ISIN Numbers

54

 

 

 

ARTICLE 3

 

 

 

REDEMPTION

 

 

 

Section 3.01

Notices to Trustee

54

Section 3.02

Selection of Notes to Be Redeemed or Purchased

54

Section 3.03

Notice of Redemption

55

Section 3.04

Effect of Notice of Redemption

56

Section 3.05

Deposit of Redemption or Purchase Price

56

Section 3.06

Notes Redeemed or Purchased in Part

56

Section 3.07

Optional Redemption

57

Section 3.08

Mandatory Redemption

57

Section 3.09

Asset Sales of Collateral

58

Section 3.10

Asset Sales

60

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 4

 

 

 

COVENANTS

 

 

 

Section 4.01

Payment of Notes

61

Section 4.02

Maintenance of Office or Agency

62

Section 4.03

Reports and Other Information

62

Section 4.04

Compliance Certificate

63

Section 4.05

Taxes

64

Section 4.06

Stay, Extension and Usury Laws

64

Section 4.07

Limitation on Restricted Payments

64

Section 4.08

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

71

Section 4.09

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

72

Section 4.10

Asset Sales

78

Section 4.11

Transactions with Affiliates

81

Section 4.12

Liens

83

Section 4.13

Corporate Existence

84

Section 4.14

Offer to Repurchase upon Change of Control

84

Section 4.15

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

86

Section 4.16

After-Acquired Collateral and Post-Closing Obligations

86

 

 

 

ARTICLE 5

 

 

 

SUCCESSORS

 

 

 

 

Section 5.01

Merger, Consolidation or Sale of All or Substantially All Assets

88

Section 5.02

Successor Corporation Substituted

90

 

 

ARTICLE 6

 

 

 

DEFAULTS AND REMEDIES

 

 

 

Section 6.01

Events of Default

90

Section 6.02

Acceleration

93

Section 6.03

Other Remedies

93

Section 6.04

Waiver of Past Defaults

93

Section 6.05

Control by Majority

94

Section 6.06

Limitation on Suits

94

Section 6.07

Rights of Holders of Notes to Receive Payment

95

Section 6.08

Collection Suit by Trustee

95

Section 6.09

Restoration of Rights and Remedies

95

Section 6.10

Rights and Remedies Cumulative

95

Section 6.11

Delay or Omission Not Waiver

95

Section 6.12

Trustee May File Proofs of Claim

95

Section 6.13

Priorities

96

Section 6.14

Undertaking for Costs

96

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 7

 

 

 

TRUSTEE

 

 

 

Section 7.01

Duties of Trustee

97

Section 7.02

Rights of Trustee

98

Section 7.03

Individual Rights of Trustee

99

Section 7.04

Trustee’s Disclaimer

99

Section 7.05

Notice of Defaults

99

Section 7.06

Reports by Trustee to Holders of the Notes

99

Section 7.07

Compensation and Indemnity

99

Section 7.08

Replacement of Trustee

100

Section 7.09

Successor Trustee by Merger, etc.

101

Section 7.10

Eligibility; Disqualification

101

Section 7.11

Preferential Collection of Claims Against Issuer

101

 

 

 

ARTICLE 8

 

 

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

 

 

Section 8.01

Option to Effect Legal Defeasance or Covenant Defeasance

102

Section 8.02

Legal Defeasance and Discharge

102

Section 8.03

Covenant Defeasance

102

Section 8.04

Conditions to Legal or Covenant Defeasance

103

Section 8.05

Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions

104

Section 8.06

Repayment to Issuer

105

Section 8.07

Reinstatement

105

 

 

 

ARTICLE 9

 

 

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

 

 

Section 9.01

Without Consent of Holders of Notes

105

Section 9.02

With Consent of Holders of Notes

107

Section 9.03

[RESERVED]

108

Section 9.04

Revocation and Effect of Consents

108

Section 9.05

Notation on or Exchange of Notes

109

Section 9.06

Trustee to Sign Amendments, etc.

109

Section 9.07

Payment for Consent

109

 

 

 

ARTICLE 10

 

 

 

COLLATERAL

 

 

 

Section 10.01

Security Documents

110

Section 10.02

Collateral Agent

110

Section 10.03

Authorization of Actions to Be Taken

111

Section 10.04

Release of Collateral

111

Section 10.05

[Reserved]

112

Section 10.06

Powers Exercisable by Receiver or Trustee

112

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 10.07

Release upon Termination of the Issuer’s Obligations

113

Section 10.08

Designations

113

 

 

 

ARTICLE 11

 

 

 

GUARANTEES

 

 

 

Section 11.01

Guarantee

113

Section 11.02

Limitation on Guarantor Liability

115

Section 11.03

Execution and Delivery

115

Section 11.04

Subrogation

115

Section 11.05

Benefits Acknowledged

115

Section 11.06

Release of Guarantees

116

 

 

 

ARTICLE 12

 

 

 

SATISFACTION AND DISCHARGE

 

 

 

Section 12.01

Satisfaction and Discharge

116

Section 12.02

Application of Trust Money

117

ARTICLE 13

 

 

 

MISCELLANEOUS

 

 

 

Section 13.01

[RESERVED]

118

Section 13.02

Notices

118

Section 13.03

Communication by Holders of Notes with Other Holders of Notes

119

Section 13.04

Certificate and Opinion as to Conditions Precedent

119

Section 13.05

Statements Required in Certificate or Opinion

120

Section 13.06

Rules by Trustee and Agents

120

Section 13.07

No Personal Liability of Directors, Officers, Employees and Stockholders

120

Section 13.08

Governing Law

120

Section 13.09

Waiver of Jury Trial

120

Section 13.10

Force Majeure

121

Section 13.11

No Adverse Interpretation of Other Agreements

121

Section 13.12

Successors

121

Section 13.13

Severability

121

Section 13.14

Counterpart Originals

121

Section 13.15

Table of Contents, Headings, etc.

121

Section 13.16

Qualification of Indenture

121

Section 13.17

U.S.A. Patriot Act

122

 

SCHEDULES

 

 

 

 

 

Schedule I

Mortgaged Properties

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Form of Certificate of Transfer

 

Exhibit C

Form of Certificate of Exchange

 

Exhibit D

Form of Supplemental Indenture to Be Delivered by Subsequent Guarantors

 

 

v

--------------------------------------------------------------------------------


 

INDENTURE, dated as of August 16, 2012 among First Data Corporation, a Delaware
corporation (the “Issuer”), the Guarantors (as defined herein) listed on the
signature pages hereto and Wells Fargo Bank, National Association, a national
banking association organized under the laws of the United States of America, as
Trustee.

 

W I T N E S S E T H

 

WHEREAS, the Issuer has duly authorized the creation of an issue of
$1,300,000,000 aggregate principal amount of 63/4% senior secured notes due 2020
(the “Initial Notes”); and

 

WHEREAS, the Issuer and each of the Guarantors has duly authorized the execution
and delivery of this Indenture.

 

NOW, THEREFORE, the Issuer, the Guarantors and the Trustee agree as follows for
the benefit of each other and for the equal and ratable benefit of the Holders
of the Notes.

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01                             Definitions.

 

“97/8% Senior Notes” means collectively, (i) the $2,200,000,000 aggregate
principal amount of 97/8% Senior Notes due 2015, issued by the Issuer under that
certain indenture dated as of October 24, 2007 and (ii) the $1,550,000,000
aggregate principal amount of 97/8% Senior Notes due 2015, issued by the Issuer
under that certain indenture dated as of September 24, 2008.

 

“1011/20% Senior PIK Notes” means the $2,963,685,572 aggregate principal amount
of 1011/20% Senior PIK Notes due 2015, issued by the Issuer under that certain
indenture dated as of September 24, 2008.

 

“11¼% Senior Subordinated Notes” means the $2,500,000,000 aggregate principal
amount of 11¼% Senior Subordinated Notes due 2016, issued by the Issuer under
that certain indenture dated as of September 24, 2008.

 

“125/8% Senior Notes” means the $3,000,000,000 aggregate principal amount of
125/8% Senior Notes due 2021, issued by the Issuer under that certain indenture
dated as of December 17, 2010.

 

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto, bearing the Global Note Legend, the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(1)                                 Indebtedness of any other Person existing at
the time such other Person is merged with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Restricted Subsidiary of such specified Person, and

 

--------------------------------------------------------------------------------


 

(2)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Additional First Lien Obligations” shall have the meaning given such term by
the First Lien Intercreditor Agreement and shall include the Notes Obligations.

 

“Additional First Lien Secured Party” means the holders of any Additional First
Lien Obligations, including the Holders, and any Authorized Representative with
respect thereto, including the Trustee.

 

“Additional Notes” means additional Notes (other than Initial Notes) issued from
time to time under this Indenture in accordance with Sections 2.01(d), 2.02 and
4.09 hereof, as part of the same series as the Initial Notes whether or not they
bear the same CUSIP number.

 

“Administrative Agent” means Citibank, N.A., as administrative agent under the
Senior Interim Debt Agreement, until a successor replaces it in accordance with
the terms of the Senior Interim Debt Agreement and, thereafter, means such
successor.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agent” means any Registrar or Paying Agent.

 

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

 

(1)                                 1.00% of the principal amount of such Note;
and

 

(2)                                 the excess, if any, of (a) the present value
at such Redemption Date of (i) the redemption price of such Note at November 1,
2015 (such redemption price being set forth in Section 3.07(c) hereof), plus
(ii) all required interest payments due on such Note through November 1, 2015
(excluding accrued but unpaid interest to the Redemption Date), computed using a
discount rate equal to the Treasury Rate as of such Redemption Date plus 50
basis points; over (b) the principal amount of such Note.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.

 

“Asset Sale” means:

 

(1)                                 the sale, conveyance, transfer or other
disposition, whether in a single transaction or a series of related
transactions, of property or assets (including by way of a Sale and Lease-Back
Transaction) of the Issuer or any of its Restricted Subsidiaries (each referred
to in this definition as a “disposition”); or

 

2

--------------------------------------------------------------------------------


 

(2)           the issuance or sale of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions
(other than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 4.09 hereof);

 

in each case, other than:

 

(a)           any disposition of Cash Equivalents or Investment Grade Securities
or obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) no longer used in the
ordinary course of business;

 

(b)           the disposition of all or substantially all of the assets of the
Issuer in a manner permitted pursuant to the provisions described under
Section 5.01 hereof or any disposition that constitutes a Change of Control
pursuant to this Indenture;

 

(c)           the making of any Restricted Payment or Permitted Investment that
is permitted to be made, and is made, under Section 4.07 hereof;

 

(d)           any disposition of assets or issuance or sale of Equity Interests
of any Restricted Subsidiary in any transaction or series of related
transactions with an aggregate fair market value of less than $50.0 million;

 

(e)           any disposition of property or assets or issuance of securities by
a Restricted Subsidiary of the Issuer to the Issuer or by the Issuer or a
Restricted Subsidiary of the Issuer to another Restricted Subsidiary of the
Issuer;

 

(f)            to the extent allowable under Section 1031 of the Code or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;

 

(g)           the lease, assignment or sublease of any real or personal property
in the ordinary course of business;

 

(h)           any issuance or sale of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

 

(i)            foreclosures, condemnation or any similar action on assets or the
granting of Liens not prohibited by this Indenture;

 

(j)            sales of accounts receivable, or participations therein, in
connection with any Receivables Facility;

 

(k)           the sale or discount of inventory, accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

 

(l)            any financing transaction with respect to property built or
acquired by the Issuer or any Restricted Subsidiary after the Issue Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
by this Indenture;

 

(m)          dispositions in the ordinary course of business, including
disposition in connection with any Settlement and dispositions of Settlement
Assets and Merchant Agreements;

 

3

--------------------------------------------------------------------------------


 

(n)           sales, transfers and other dispositions of Investments in joint
ventures and Merchant Acquisition and Processing Alliances to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(o)           sales, transfers and other dispositions of Investments in Merchant
Acquisition and Processing Alliances (regardless of the form of legal entity)
relating to any equity reallocation in connection with an asset or equity
contribution; and

 

(p)           any issuance or sale of Equity Interests of any Restricted
Subsidiary to any Person operating in a Similar Business for which such
Restricted Subsidiary provides shared purchasing, billing, collection or similar
services in the ordinary course of business.

 

“Authorized Representative” means (i) in the case of any Senior Credit Facility
Obligations or the First Lien Secured Parties under the Senior Credit Facility,
the administrative agent under the Senior Credit Facility, (ii) in the case of
the Notes Obligations or the Holders, the Trustee, (iii) in the case of the
Existing First Priority Notes, the trustee for such Existing First Priority
Notes and (iv) in the case of any Series of Additional First Lien Obligations or
Additional First Lien Secured Parties that become subject to the First Lien
Intercreditor Agreement, the Authorized Representative named for such Series in
the applicable joinder agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Bridge Facilities” means the Senior Interim Debt Agreement and the Senior
Subordinated Interim Debt Agreement.

 

“Business Day” means each day which is not a Legal Holiday.

 

“Capital Stock” means:

 

(1)           in the case of a corporation, corporate stock;

 

(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)           in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during

 

4

--------------------------------------------------------------------------------


 

such period in respect of purchased software or internally developed software
and software enhancements that, in conformity with GAAP, are or are required to
be reflected as capitalized costs on the consolidated balance sheet of a Person
and its Restricted Subsidiaries.

 

“Cash Equivalents” means:

 

(1)           United States dollars;

 

(2)           euros or any national currency of any participating member state
of the EMU or such local currencies held by the Issuer and its Restricted
Subsidiaries from time to time in the ordinary course of business;

 

(3)           securities issued or directly and fully and unconditionally
guaranteed or insured by the U.S. government (or any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of the U.S. government) with maturities of 24 months or
less from the date of acquisition;

 

(4)           certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $500.0 million in the case of U.S. banks and $100.0 million (or
the U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

 

(5)           repurchase obligations for underlying securities of the types
described in clauses (3) and (4) above entered into with any financial
institution meeting the qualifications specified in clause (4) above;

 

(6)           commercial paper rated at least P-1 by Moody’s or at least A-1 by
S&P and in each case maturing within 24 months after the date of creation
thereof;

 

(7)           marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency), and in each case maturing within
24 months after the date of creation thereof;

 

(8)           readily marketable direct obligations issued by any state,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an Investment Grade Rating from either Moody’s
or S&P with maturities of 24 months or less from the date of acquisition;

 

(9)           Indebtedness or Preferred Stock issued by Persons with a rating of
A or higher from S&P or A2 or higher from Moody’s with maturities of 24 months
or less from the date of acquisition;

 

(10)         Investments with average maturities of 24 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

(11)         investment funds investing 95% of their assets in securities of the
types described in clauses (1) through (10) above.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

 

“Change of Control” means the occurrence of any of the following:

 

(1)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Issuer and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder; or

 

(2)           the Issuer becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act or any successor provision), other than the Permitted Holders, in a
single transaction or in a series of related transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision), of 50% or more of the total voting power of the Voting Stock of the
Issuer or any of its direct or indirect parent companies holding directly or
indirectly 100% of the total voting power of the Voting Stock of the Issuer.

 

“Clearstream” means Clearstream Banking, Société Anonyme.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor thereto.

 

“Collateral” means, collectively, all of the property and assets that are from
time to time subject to the Lien of the Security Documents including the Liens,
if any, required to be granted pursuant to Section 4.16 and otherwise required
pursuant to the other provisions of this Indenture.

 

“Collateral Agent” means Wells Fargo Bank, National Association as collateral
agent under the Security Documents until a successor replaces it in accordance
with the applicable provisions of the Security Documents and thereafter means
the successor serving thereunder.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures,
customer acquisition costs and incentive payments, conversion costs, contract
acquisition costs, and amortization of unrecognized prior service costs and
actuarial gains and losses related to pension and other post-employment
benefits, of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

 

(1)           consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges

 

6

--------------------------------------------------------------------------------


 

owed with respect to letters of credit or bankers’ acceptances, (c) non-cash
interest expense (but excluding any non-cash interest expense attributable to
the movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any, pursuant to
interest rate Hedging Obligations with respect to Indebtedness, and excluding
(t) penalties and interest relating to taxes, (u) accretion or accrual of
discounted liabilities not constituting Indebtedness, (v) any expense resulting
from the discounting of obligations in connection with the application of
recapitalization accounting or purchase accounting, (w) any “additional
interest” with respect to the Existing Notes or other securities,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses, (y) any expensing of bridge, commitment and other financing
fees and (z) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Receivables Facility); plus

 

(2)           consolidated capitalized interest of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued; less

 

(3)           interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

 

“Consolidated Leverage Ratio,” with respect to any Person as of any date of
determination, means the ratio of (x) Consolidated Total Indebtedness of such
Person, less the aggregate amount of cash and Cash Equivalents held (free and
clear of all Liens, other than Liens permitted under Section 4.12 hereof, other
than clause (20) of the definition of “Permitted Liens” herein) by (A) the
Issuer and its Restricted Subsidiaries (other than settlement assets as shown on
the balance sheet of such Person) and (B) any Joint Venture (other than
settlement assets as shown on the balance sheet of such Person) in an amount
corresponding to the Issuer’s or any Restricted Subsidiary’s, as applicable,
proportionate share thereof, based on its ownership of such Joint Venture’s
voting stock, computed as of the end of the most recent fiscal quarter for which
internal financial statements are available immediately preceding the date on
which such event for which such calculation is being made shall occur to (y) the
aggregate amount of EBITDA of such Person for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available immediately preceding the date on which such event for
which such calculation is being made shall occur, in each case with such pro
forma adjustments to Consolidated Total Indebtedness and EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio.”

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person for such period, on a consolidated
basis, and otherwise determined in accordance with GAAP; provided, however,
that, without duplication,

 

(1)           any after-tax effect of extraordinary, non-recurring or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including relating to the Transactions or the offering of the Notes to the
extent incurred on or prior to September 30, 2008 and litigation and regulatory
settlements), severance, relocation costs, consolidation and closing costs,
integration and facilities opening costs, spin-off costs, business optimization
costs and expenses (including data center consolidation initiatives and other
costs relating to initiatives aimed at profitability improvements), transition
costs, restructuring costs, charges or reserves, signing, retention or

 

7

--------------------------------------------------------------------------------


 

completion bonuses, and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

 

(2)           the cumulative effect of a change in accounting principles during
such period shall be excluded,

 

(3)           any after-tax effect of income (loss) from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

 

(4)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions or abandonments
other than in the ordinary course of business, as determined in good faith by
the Issuer, shall be excluded,

 

(5)           the Net Income for such period of any Person that is an
Unrestricted Subsidiary shall be excluded, and, solely for the purpose of
determining the amount available for Restricted Payments under
Section 4.07(a)(3)(a) hereof, the Net Income for such period of any Person that
is not a Subsidiary or that is accounted for by the equity method of accounting
shall be excluded; provided that Consolidated Net Income of the Issuer shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period,

 

(6)           solely for the purpose of determining the amount available for
Restricted Payments under Section 4.07(a)(3)(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, is otherwise restricted by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of the Issuer will be increased by
the amount of dividends or other distributions or other payments actually paid
in cash (or to the extent converted into cash) or Cash Equivalents to the Issuer
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

 

(7)           effects of adjustments (including the effects of such adjustments
pushed down to the Issuer and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting in relation to
the Transactions, the offering of the Notes or any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

(8)           any effect of income (loss) from the early extinguishment of
Indebtedness shall be excluded,

 

(9)           the mark-to-market effects on Net Income during the period of any
derivatives or similar financial instruments, including the ineffective portion
of Hedging Obligations (other than such effects settled in cash), shall be
excluded,

 

(10)         any impairment charge or asset write-off or write-down, including,
without limitation, impairment charges or asset write-offs related to intangible
assets, long-lived assets or

 

8

--------------------------------------------------------------------------------


 

investments in debt and equity securities, in each case, pursuant to GAAP and
the amortization of intangibles arising pursuant to GAAP shall be excluded,

 

(11)         any non-cash compensation charge or expense, including any such
charge arising from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, and any cash charges associated with
the rollover, acceleration or payout of Equity Interests by management of the
Issuer or any of its direct or indirect parent companies in connection with the
Transactions, shall be excluded,

 

(12)         any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any
acquisition, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Issue Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,

 

(13)         accruals and reserves that are established or adjusted within 12
months after September 24, 2007 that are so required to be established as a
result of the Transactions in accordance with GAAP, or changes as a result of
adoption or modification of accounting policies, shall be excluded, and

 

(14)         to the extent covered by insurance and actually reimbursed, or, so
long as the Issuer has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (a) not denied by the applicable carrier in
writing within 180 days and (b) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded.

 

Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than Section 4.07(a)(3)(d) hereof), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Issuer and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Issuer and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Issuer or any of its Restricted Subsidiaries, any
sale of the stock of an Unrestricted Subsidiary or any distribution or dividend
from an Unrestricted Subsidiary, in each case only to the extent such amounts
increase the amount of Restricted Payments permitted under
Section 4.07(a)(3)(d) hereof.  Furthermore, there shall be excluded from
Consolidated Net Income any net income (losses) attributable to Integrated
Payment Systems Inc. and Integrated Payment Systems Canada Inc.

 

“Consolidated Secured Debt Ratio” as of any date of determination, means the
ratio of (1) Consolidated Total Indebtedness of the Issuer and its Restricted
Subsidiaries in respect of the Notes, incurred pursuant to clause (c) of the
third paragraph of Section 4.12 and clause (6) of the definition of “Permitted
Liens” (other than Liens securing Indebtedness incurred pursuant to clauses
(4) and (18) of Section 4.09) that is secured by a Lien that is pari passu or
senior in priority to the Liens on Collateral securing the Notes, the Senior
Credit Facilities, and other First Lien Obligations, less the aggregate amount
of cash and Cash Equivalents held (free and clear of all Liens, other than Liens
permitted under Section 4.12 hereof, other than clause (20) of the definition of
“Permitted Liens” herein) by (A) the Issuer and its Restricted Subsidiaries
(other than settlement assets as shown on the balance sheet of such Person)

 

9

--------------------------------------------------------------------------------


 

and (B) any Joint Venture (other than settlement assets as shown on the balance
sheet of such Person) in an amount corresponding to the Issuer’s or any
Restricted Subsidiary’s, as applicable, proportionate share thereof, based on
its ownership of such Joint Venture’s voting stock, computed as of the end of
the most recent fiscal period for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur to (2) the Issuer’s EBITDA for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.”

 

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Issuer and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory notes
and similar instruments (and excluding, for the avoidance of doubt, all
obligations relating to Receivables Facilities) and (2) the aggregate amount of
all outstanding Disqualified Stock of the Issuer and all Disqualified Stock and
Preferred Stock of its Restricted Subsidiaries on a consolidated basis, with the
amount of such Disqualified Stock and Preferred Stock equal to the greater of
their respective voluntary or involuntary liquidation preferences and maximum
fixed repurchase prices, in each case determined on a consolidated basis in
accordance with GAAP.  For purposes hereof, the “maximum fixed repurchase price”
of any Disqualified Stock or Preferred Stock that does not have a fixed
repurchase price shall be calculated in accordance with the terms of such
Disqualified Stock or Preferred Stock as if such Disqualified Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Indenture, and if such price is
based upon, or measured by, the fair market value of such Disqualified Stock or
Preferred Stock, such fair market value shall be determined reasonably and in
good faith by the Issuer.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

 

(1)           to purchase any such primary obligation or any property
constituting direct or indirect security therefor,

 

(2)           to advance or supply funds

 

(a)           for the purchase or payment of any such primary obligation, or

 

(b)           to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, or

 

(3)           to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuer.

 

10

--------------------------------------------------------------------------------


 

“Credit Agreement Collateral Agent” means Credit Suisse AG, Cayman Islands
Branch, in its capacity as collateral agent for the lenders and other secured
parties under the Senior Credit Facility, together with its successors and
permitted assigns under the Senior Credit Facility.

 

“Credit Facilities” means, with respect to the Issuer or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit Facility,
or other financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (provided that such increase in borrowings is
permitted under Section 4.09 hereof) or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

 

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A hereto, except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Issuer or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Issuer, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

 

“Designated Preferred Stock” means Preferred Stock of the Issuer or any parent
company thereof (in each case other than Disqualified Stock) that is issued for
cash (other than to a Restricted Subsidiary or an employee stock ownership plan
or trust established by the Issuer or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the Issuer or the applicable
parent company thereof, as the case may be, on the issuance date thereof, the
cash proceeds of which are excluded from the calculation set forth in clause
(3) of Section 4.07(a) hereof.

 

“discharge “ means, with respect to any Obligations, the payment in full and
discharge of all such Obligations and the termination of any commitments or
other obligations to extend additional credit. The term “discharged” shall have
a corresponding meaning.

 

11

--------------------------------------------------------------------------------


 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Notes or the date the Notes are no longer outstanding;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the Issuer or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Issuer or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

 

(1)           increased (without duplication) by:

 

(a)           provision for taxes based on income or profits or capital gains,
including, without limitation, foreign, federal, state, franchise and similar
taxes (such as the Pennsylvania capital tax) and foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations) of such Person paid or accrued during such period deducted (and
not added back) in computing Consolidated Net Income; plus

 

(b)           Fixed Charges of such Person for such period (including (x) net
losses on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (1)(t), (u), (v), (w), (x),
(y) and (z) of the definition thereof, and, in each such case, to the extent the
same were deducted (and not added back) in calculating such Consolidated Net
Income; plus

 

(c)           Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same was deducted (and not added back) in
computing Consolidated Net Income; plus

 

(d)           any expenses or charges (other than depreciation or amortization
expense) related to any Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness (and any
amendment or modification to any such transaction) permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Notes, the Existing Notes and the Senior Credit Facility and (ii) any amendment
or other modification of the Notes, and, in each case, deducted (and not added
back) in computing Consolidated Net Income; plus

 

(e)           any other non-cash charges, including any write-offs or
write-downs, reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

12

--------------------------------------------------------------------------------


 

(f)            the amount of any minority interest expense consisting of income
attributable to minority equity interests of third parties deducted (and not
added back) in such period in calculating Consolidated Net Income; plus

 

(g)           the amount of management, monitoring, consulting and advisory fees
and related expenses paid in such period to the Investors to the extent
otherwise permitted under Section 4.11 hereof; plus

 

(h)           the amount of net cost savings and net cash flow effect of revenue
enhancements related to new agreements, or amendments to existing agreements,
with customers or joint ventures, projected by the Issuer in good faith to be
realized as a result of specified actions taken or to be taken (calculated on a
pro forma basis as though such cost savings and revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings and revenue enhancements are reasonably identifiable and factually
supportable, (y) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (z) no cost
savings or revenue enhancements shall be added pursuant to this clause (h) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (e) above with respect to
such period (which adjustments may be incremental to pro forma adjustments made
pursuant to the second paragraph of the definition of “Fixed Charge Coverage
Ratio”); plus

 

(i)            the amount of loss on sales of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility; plus

 

(j)            any costs or expense incurred by the Issuer or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Issuer or net cash proceeds
of an issuance of Equity Interests of the Issuer (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 4.07(a) hereof; plus

 

(k)           an amount equal to the Issuer’s and its Restricted Subsidiaries’
proportional share of the items described in clauses (1)(a) and (b) of this
definition relating to each Joint Venture, in each case determined as if such
Joint Venture was a Restricted Subsidiary;

 

(2)           decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced EBITDA in any prior period; and

 

(3)           increased or decreased by (without duplication):

 

(a)           any net gain or loss resulting in such period from Hedging
Obligations and the application of Statement of Financial Accounting Standards
No. 133 and its related pronouncements and interpretations; plus or minus, as
applicable, and

 

13

--------------------------------------------------------------------------------


 

(b)           any net gain or loss resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from Hedging Obligations for currency
exchange risk).

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Issuer or any of its direct or indirect parent companies (excluding
Disqualified Stock), other than:

 

(1)           public offerings with respect to the Issuer’s or any direct or
indirect parent company’s common stock registered on Form S 8;

 

(2)           issuances to any Subsidiary of the Issuer; and

 

(3)           any such public or private sale that constitutes an Excluded
Contribution.

 

“euro” means the single currency of participating member states of the EMU.

 

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Issuer after September 24, 2007 from:

 

(1)           contributions to its common equity capital, and

 

(2)           the sale (other than to a Subsidiary of the Issuer or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Issuer) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Issuer,

 

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Issuer on the
date such capital contributions are made or the date such Equity Interests are
sold, as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 4.07(a) hereof.

 

“Existing 7.375% Notes Indenture” means that certain Indenture, dated as of
April 13, 2011, among the Issuer, the guarantors named on Schedule I thereto and
Wells Fargo Bank, National Association, as trustee.

 

“Existing 8.875% Notes Indenture” means that certain Indenture, dated as of
August 20, 2010, among the Issuer, the guarantors named on Schedule I thereto
and Wells Fargo Bank, National Association, as trustee.

 

14

--------------------------------------------------------------------------------


 

“Existing First Priority Notes” means the 8.875% Senior Secured Notes due 2020
with an initial aggregate principal amount of $510,000,000, issued by the Issuer
under the Existing 8.875% Notes Indenture and the 7.375% Senior Secured Notes
due 2019 with an initial aggregate principal amount of $750,000,000 and an
additional aggregate principal amount of $845,000,000, issued by the Issuer
under the Existing 7.375% Notes Indenture.

 

“Existing First Priority Notes Indentures” means the Existing 7.375% Notes
Indenture and the Existing 8.875% Notes Indenture.

 

“Existing First Priority Notes Obligations” means Obligations in respect of the
Existing First Priority Notes, the Existing First Priority Notes Indenture or
the other First Lien Documents as they relate to the Existing First Priority
Notes, including, for the avoidance of doubt, obligations in respect of exchange
notes and guarantees thereof.

 

“Existing Notes” means, collectively, the Existing Unsecured Notes, the Existing
First Priority Notes and the Existing Second Priority Notes.

 

“Existing Second Priority Notes” means the 8.25% Senior Secured Second Lien
Notes due 2021 with an initial aggregate principal amount of $1,999,703,000 and
the 8.75/10.00% PIK Toggle Senior Secured Second Lien Notes due 2022 with an
initial aggregate principal amount of $1,000,000,000, issued by the Issuer under
the Existing Second Priority Notes Indenture.

 

“Existing Second Priority Notes Indenture” means that certain Indenture, dated
as of December 17, 2010, among the Issuer, the guarantors named on Schedule I
thereto and Wells Fargo Bank, National Association, as trustee.

 

“Existing Unsecured Notes” means the 97/8% Senior Notes, the 11¼% Senior
Subordinated Notes, the 10 11/20% Senior PIK Notes and the 125/8% Senior Notes.

 

“First Lien Collateral Agent” means Wells Fargo Bank, National Association.

 

“First Lien Documents” means the credit, guarantee and security documents
governing the First Lien Obligations, including, without limitation, this
Indenture and the First Lien Security Documents.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of August 20, 2010 among the Issuer, the other grantors
party thereto, the Collateral Agent and the Credit Agreement Collateral Agent.

 

“First Lien Obligations” means, collectively, (a) all Senior Credit Facility
Obligations, (b) the Existing First Priority Notes Obligations, (c) the Notes
Obligations and (d) any Series of Additional First Lien Obligations.

 

“First Lien Secured Parties” means (a) the “Secured Parties,” as defined in the
Senior Credit Facility, (b) the “Secured Parties,” as defined in the Security
Agreement and (c) any Additional First Lien Secured Parties.

 

“First Lien Security Documents” means the Security Documents and any other
agreement, document or instrument pursuant to which a Lien is granted or
purported to be granted securing First Lien Obligations and any Additional First
Lien Obligations or under which rights or remedies with

 

15

--------------------------------------------------------------------------------


 

respect to such Liens are governed, in each case to the extent relating to the
collateral securing the First Lien Obligations.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.  In the event that the Issuer or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Issuer or any of
its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period. 
If, since the beginning of such period, any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Issuer or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings and operating expense reductions resulting
from such Investment, acquisition, merger or consolidation which is being given
pro forma effect that have been or are expected to be realized).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Fixed Charge Coverage Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness).  Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Issuer to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP. 
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period except as set forth in the first paragraph of this
definition.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be deemed to have been based upon the
rate actually chosen, or, if none, then based upon such optional rate chosen as
the Issuer may designate.  Any such pro forma calculation may include
adjustments appropriate to exclude from EBITDA the results of Integrated Payment
Systems Inc. and Integrated Payment Systems Canada Inc.

 

16

--------------------------------------------------------------------------------


 

“Fixed Charges” means, with respect to any Person for any period, the sum of:

 

(1)           Consolidated Interest Expense of such Person for such period;

 

(2)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock of any Restricted
Subsidiary during such period; and

 

(3)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

 

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States which
were in effect on September 24, 2007.

 

“Global Note Legend” means the legend set forth in Section 2.06(f)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01, 2.06(a), 2.06(b),
2.06(d) or 2.06(f) hereof.

 

“Government Securities” means securities that are:

 

(1)           direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or

 

(2)           obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America,

 

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

 

“Guarantee” means the guarantee by any Guarantor of the Issuer’s Obligations
under this Indenture.

 

17

--------------------------------------------------------------------------------


 

“Guarantor” means each Restricted Subsidiary that Guarantees the Notes in
accordance with the terms of this Indenture.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

 

“Holdco Indenture” means the indenture dated as of September 24, 2007 entered
into between Holdings and The Bank of New York, as trustee, relating to the
Holdco Notes.

 

“Holdco Notes” means the $1,000,000,000 aggregate principal amount of 11½%
Senior PIK Notes due 2016 issued by Holdings.

 

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

 

“Holdings” means New Omaha Holdings Corporation, a Delaware corporation, and its
successors.

 

“Indebtedness” means, with respect to any Person, without duplication:

 

(1)           any indebtedness (including principal and premium) of such Person,
whether or not contingent:

 

(a)           in respect of borrowed money;

 

(b)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit or bankers’ acceptances (or, without duplication,
reimbursement agreements in respect thereof);

 

(c)           representing the balance deferred and unpaid of the purchase price
of any property (including Capitalized Lease Obligations), except (i) any such
balance that constitutes an obligation in respect of a commercial letter of
credit, a trade payable or similar obligation to a trade creditor, in each case
accrued in the ordinary course of business and (ii) any earn-out obligations
until such obligation, within 60 days of becoming due and payable, has not been
paid and becomes a liability on the balance sheet of such Person in accordance
with GAAP; or

 

(d)           representing any Hedging Obligations;

 

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

 

(2)           to the extent not otherwise included, any obligation by such
Person to be liable for, or to pay, as obligor, guarantor or otherwise on, the
obligations of the type referred to in clause (1) above of a third Person
(whether or not such items would appear upon the balance sheet of such obligor
or guarantor), other than by endorsement of negotiable instruments for
collection in the ordinary course of business; provided that the amount of
Indebtedness of any Person for purposes of this clause (2) shall be deemed to be
equal to the lesser of (i) the aggregate

 

18

--------------------------------------------------------------------------------


 

unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith; and

 

(3)           to the extent not otherwise included, the obligations of the type
referred to in clause (1) above of a third Person secured by a Lien on any asset
owned by such first Person, whether or not such Indebtedness is assumed by such
first Person;

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business, (b) obligations under or in respect of Receivables Facilities or
(c) Settlement Indebtedness.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Issuer, qualified to perform the task for which it has been engaged.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” has the meaning set forth in the recitals hereto.

 

“Initial Purchasers” means Deutsche Bank Securities Inc., Citigroup Global
Markets Inc., Wells Fargo Securities, LLC, Credit Suisse Securities (USA) LLC,
HSBC Securities (USA) Inc., SunTrust Robinson Humphrey, Inc., PNC Capital
Markets LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman,
Sachs & Co., Scotia Capital (USA) Inc. and KKR Capital Markets LLC.

 

“insolvency or liquidation proceeding” means:

 

(1)           any case commenced by or against the Issuer or any Guarantor under
any Bankruptcy Law for the relief of debtors, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Issuer or any Guarantor, any receivership or assignment for
the benefit of creditors relating to the Issuer or any Guarantor or any similar
case or proceeding relative to the Issuer or any Guarantor or its creditors, as
such, in each case whether or not voluntary;

 

(2)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Issuer or any Guarantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(3)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Issuer or any Guarantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement.

 

“Interest Payment Date” means May 1 and November 1 of each year to and including
the Stated Maturity.

 

19

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” means:

 

(1)           securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents);

 

(2)           debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among the Issuer and its Subsidiaries;

 

(3)           investments in any fund that invests exclusively in investments of
the type described in clauses (1) and (2) above which fund may also hold
immaterial amounts of cash pending investment or distribution; and

 

(4)           corresponding instruments in countries other than the United
States customarily utilized for high quality investments.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commissions, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Issuer in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property.  For purposes of the definition of “Unrestricted Subsidiary” and
Section 4.07 hereof:

 

(1)           “Investments” shall include the portion (proportionate to the
Issuer’s equity interest in such Subsidiary) of the fair market value of the net
assets of a Subsidiary of the Issuer at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to:

 

(a)           the Issuer’s “Investment” in such Subsidiary at the time of such
redesignation; less

 

(b)           the portion (proportionate to the Issuer’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

 

(2)           any property transferred to or from an Unrestricted Subsidiary
shall be valued at its fair market value at the time of such transfer, in each
case as determined in good faith by the Issuer.

 

“Investors” means Kohlberg Kravis Roberts & Co. L.P., KKR 2006 Fund L.P.,
Citigroup Global Markets Inc., Credit Suisse Management LLC, Deutsche Bank
Investment Partners, Inc., HSBC Bank plc, LB I Group Inc., GMI
Investments, Inc., Citigroup Capital Partners II 2007, Citigroup

 

20

--------------------------------------------------------------------------------


 

Investment, L.P., Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II Onshore, L.P., Citigroup Capital Partners II
Cayman Holdings, L.P., CGI CPE LLC, GS Capital Partners VI Parallel, L.P., GS
Capital Partners VI GmbH & Co. KG, GS Capital Partners VI Fund, L.P., GS Capital
Partners VI Offshore Fund, L.P., GS Mezzanine Partners 2006 Fund, L.P. and
Goldman Sachs Investments Ltd. and each of their respective Affiliates but not
including, however, any portfolio companies of any of the foregoing.

 

“Issue Date” means August 16, 2012.

 

“Issuer” has the meaning set forth in the preamble hereto and its successors;
provided that when used in the context of determining the fair market value of
an asset or liability under this Indenture, “Issuer” shall be deemed to mean the
board of directors of the Issuer when the fair market value is equal to or in
excess of $500.0 million (unless otherwise expressly stated).

 

“Joint Venture” means, at any date of determination, each joint venture
accounted for as an equity method investee of the Issuer and its Restricted
Subsidiaries, determined in accordance with GAAP.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

 

“Lender” means any Lender as defined in the Senior Interim Debt Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Merchant Acquisition and Processing Alliance” means any joint venture or other
strategic alliance entered into with any financial institution or other third
party primarily entered into to offer Merchant Services.

 

“Merchant Agreement” means any contract entered into with a merchant relating to
the provision of Merchant Services.

 

“Merchant Services” means services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” has the meaning set forth in Section 4.16(c).

 

“Mortgage Policy” has the meaning set forth in Section 4.16(c).

 

“Mortgaged Property” has the meaning set forth in Section 4.16(c).

 

21

--------------------------------------------------------------------------------


 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements),
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Senior Indebtedness required (other than required by clause
(1) of Section 4.10(b) hereof) to be paid as a result of such transaction and
any deduction of appropriate amounts to be provided by the Issuer or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Issuer or any of its Restricted Subsidiaries after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

 

“Notes” means the Initial Notes, and more particularly means any Note
authenticated and delivered under this Indenture.  For purposes of this
Indenture, the term “Notes” shall also include any Additional Notes that may be
issued under a supplemental indenture. For purposes of this Indenture, all
references to Notes to be issued or authenticated upon transfer, replacement or
exchange shall be deemed to refer to Notes of the applicable series.

 

“Notes Obligations” means Obligations in respect of the Notes, this Indenture or
the Security Documents relating to the Notes.

 

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
bankers’ acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable under the documentation governing any
Indebtedness.

 

“Offering Memorandum” means the offering memorandum, dated August 2, 2012
relating to the sale of the Initial Notes.

 

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Issuer or a Guarantor, or other
authorized person of a Guarantor, as applicable.

 

“Officer’s Certificate” means a certificate signed on behalf of the Issuer by an
Officer of the Issuer or on behalf of a Guarantor by an Officer of such
Guarantor, who must be the principal executive officer, the principal financial
officer, the treasurer or the principal accounting officer of the Issuer, that
meets the requirements set forth in this Indenture.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee.  The counsel may be an employee of or counsel to the
Issuer or the Trustee.

 

22

--------------------------------------------------------------------------------


 

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Issuer or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 4.10 hereof.

 

“Permitted Holders” means each of the Investors, members of management of the
Issuer (or its direct or indirect parent) and any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that, in the case
of such group and without giving effect to the existence of such group or any
other group, such Investors and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of the Issuer or any of its direct or indirect parent companies.  Any
Person or group whose acquisition of beneficial ownership constitutes a Change
of Control in respect of which a Change of Control Offer is made in accordance
with the requirements of this Indenture will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.

 

“Permitted Investments” means:

 

(1)           any Investment in the Issuer or any of its Restricted
Subsidiaries;

 

(2)           any Investment in cash and Cash Equivalents or Investment Grade
Securities;

 

(3)           any Investment by the Issuer or any of its Restricted Subsidiaries
in a Person that is engaged in a Similar Business if as a result of such
Investment:

 

(a)           such Person becomes a Restricted Subsidiary; or

 

(b)           such Person, in one transaction or a series of related
transactions, is merged or consolidated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary,

 

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

(4)           any Investment in securities or other assets not constituting
cash, Cash Equivalents or Investment Grade Securities and received in connection
with an Asset Sale made pursuant to the provisions described under Section 4.10
hereof or any other disposition of assets not constituting an Asset Sale;

 

(5)           any Investment existing on the Issue Date or made pursuant to a
binding commitment in effect on the Issue Date;

 

(6)           any Investment acquired by the Issuer or any of its Restricted
Subsidiaries:

 

(a)           in exchange for any other Investment or accounts receivable held
by the Issuer or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable; or

 

23

--------------------------------------------------------------------------------


 

(b)           as a result of a foreclosure by the Issuer or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

 

(7)           Hedging Obligations permitted under Section 4.09(b)(10) hereof;

 

(8)           any Investment in a Similar Business having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (8) that are at that time outstanding, not to exceed 2.5% of the Issuer’s
Total Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(9)           Investments the payment for which consists of Equity Interests
(exclusive of Disqualified Stock) of the Issuer or any of its direct or indirect
parent companies; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under
Section 4.07(a)(3) hereof;

 

(10)         guarantees of Indebtedness permitted under Section 4.09 hereof;

 

(11)         any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 4.11(b) hereof
(except transactions described in clauses (2), (5) and (9) of
Section 4.11(b) hereof);

 

(12)         Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

 

(13)         additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed 3.5% of the Issuer’s Total Assets at the
time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

(14)         Investments relating to a Receivables Subsidiary that, in the good
faith determination of the Issuer, is necessary or advisable to effect any
Receivables Facility;

 

(15)         advances to, or guarantees of Indebtedness of, employees not in
excess of $50.0 million outstanding at any one time, in the aggregate;

 

(16)         loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Issuer or
any direct or indirect parent company thereof;

 

(17)         any Investment in any joint venture existing on the Issue Date to
the extent contemplated by the organizational documents of such joint venture as
in existence on the Issue Date;

 

(18)         any Investment in any Subsidiary or any joint venture in connection
with intercompany cash management arrangements or related activities arising in
the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(19)         any Investment arising in the ordinary course of business as a
result of any Settlement, including Investments in and of Settlement Assets; and

 

(20)         Investments of assets made pursuant to any non-qualified deferred
compensation plan sponsored by the Issuer or its Restricted Subsidiaries.

 

“Permitted Liens” means, with respect to any Person:

 

(1)           pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws or similar legislation, or good faith deposits
in connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

(2)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 30 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(3)           Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

 

(4)           Liens in favor of issuers of performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

(5)           minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness and which
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;

 

(6)           Liens securing Indebtedness permitted to be incurred pursuant to
clause (1), (4), (12), (13) or (18) of Section 4.09(b) hereof; provided that
(a) Liens securing Indebtedness, Disqualified Stock or Preferred Stock permitted
to be incurred pursuant to clause (13) of Section 4.09(b) hereof relate only to
Refinancing Indebtedness that serves to refund or refinance Indebtedness,
Disqualified Stock or Preferred Stock incurred under clause (4) or (12) of
Section 4.09(b) hereof, (b) Liens securing Indebtedness permitted to be incurred
pursuant to clause (18) of Section 4.09(b) hereof extend only to the assets of
Foreign Subsidiaries and (c) Liens securing Indebtedness, Disqualified Stock or
Preferred Stock permitted to be incurred pursuant to clause (4) of
Section 4.09(b) hereof extend only to the assets so financed, purchased,
constructed or improved;

 

25

--------------------------------------------------------------------------------


 

(7)           Liens existing on the Issue Date (other than Liens in favor of the
lenders under the Senior Credit Facility);

 

(8)           Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Issuer or any of its Restricted
Subsidiaries;

 

(9)           Liens on property at the time the Issuer or a Restricted
Subsidiary acquired the property, including any acquisition by means of a merger
or consolidation with or into the Issuer or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
the Liens may not extend to any other property owned by the Issuer or any of its
Restricted Subsidiaries;

 

(10)         Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Issuer or another Restricted Subsidiary permitted to be
incurred in accordance with Section 4.09 hereof;

 

(11)         Liens securing Hedging Obligations so long as the related
Indebtedness is, and is permitted to be under this Indenture, secured by a Lien
on the same property securing such Hedging Obligations;

 

(12)         Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(13)         leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Issuer or any of its Restricted Subsidiaries and
do not secure any Indebtedness;

 

(14)         Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Issuer and its Restricted
Subsidiaries in the ordinary course of business;

 

(15)         Liens in favor of the Issuer or any Guarantor;

 

(16)         Liens on equipment of the Issuer or any of its Restricted
Subsidiaries granted in the ordinary course of business;

 

(17)         Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility;

 

(18)         Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements), as a whole or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8) and (9); provided, however, that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the

 

26

--------------------------------------------------------------------------------


 

outstanding principal amount or, if greater, committed amount of the
Indebtedness described under the foregoing clauses (7), (8) and (9) at the time
the original Lien became a Permitted Lien under this Indenture, and (ii) an
amount necessary to pay any fees and expenses, including premiums, related to
such refinancing, refunding, extension, renewal or replacement;

 

(19)         deposits made in the ordinary course of business to secure
liability to insurance carriers;

 

(20)         other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $100.0 million at any one time
outstanding;

 

(21)         Liens securing judgments for the payment of money not constituting
an Event of Default under clause (6) of Section 6.01(a) hereof so long as such
Liens are adequately bonded and any appropriate legal proceedings that may have
been duly initiated for the review of such judgment have not been finally
terminated or the period within which such proceedings may be initiated has not
expired;

 

(22)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(23)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code, or any comparable or successor provision, on items in
the course of collection, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

 

(24)         Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;

 

(25)         Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(26)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Issuer or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Issuer and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business;

 

(27)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into by the
Issuer or any Restricted Subsidiary in the ordinary course of business;

 

(28)         Settlement Liens;

 

27

--------------------------------------------------------------------------------


 

(29)         Liens (i) on cash advances in favor of the seller of any property
to be acquired in a permitted Investment to be applied against the purchase
price for such Investment, and (ii) consisting of an agreement to sell,
transfer, lease or otherwise dispose of any property in a transaction permitted
under Section 4.10 hereof, in each case, solely to the extent such Investment or
sale, disposition, transfer or lease, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(30)         Liens on assets not constituting Collateral securing letters of
credit issued on behalf of any Subsidiary that is not a Guarantor in a currency
other than U.S. Dollars permitted by clause (1) of Section 4.09(b) hereof, in an
aggregate amount at any time outstanding not to exceed $25.0 million;

 

(31)         Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Issuer or any of its
Subsidiaries, provided that such Lien secures only the obligations of the Issuer
or such Subsidiaries in respect of such letter of credit to the extent permitted
under Section 4.09 hereof; and

 

(32)         Liens created in the ordinary course of business in favor of banks
and other financial institutions over credit balances of any bank accounts of
the Issuer and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business.

 

For purposes of this definition and clauses (b) and (c) of the third paragraph
under Section 4.12 hereof, the term “Indebtedness” shall be deemed to include
interest on such Indebtedness.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

 

“Pledge Agreement” means the Pledge Agreement, dated as of August 20, 2010, by
and among the Issuer, the pledgors named therein and the Collateral Agent, as
the same may be further amended, restated or modified from time to time.

 

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.

 

“Purchase Agreement” means the Purchase Agreement, dated as of August 2, 2012,
by and among the Issuer, the Guarantors and the Initial Purchasers.

 

“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (other than Capital Stock), and whether acquired
through the direct acquisition of such property or assets, or otherwise.

 

“Private Placement Legend” means the legend set forth in
Section 2.06(f)(i) hereof to be placed on all Notes issued under this Indenture,
except where otherwise permitted by the provisions of this Indenture.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

28

--------------------------------------------------------------------------------


 

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Issuer in
good faith.

 

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the applicable security or other investment publicly available,
a nationally recognized statistical rating agency or agencies, as the case may
be, selected by the Issuer which shall be substituted for Moody’s or S&P or
both, as the case may be.

 

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Issuer or any of its Restricted Subsidiaries (other than
a Receivables Subsidiary) pursuant to which the Issuer or any of its Restricted
Subsidiaries purports to sell its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with any Receivables Facility.

 

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

 

“Record Date” for the interest payable on any applicable Interest Payment Date
means April 15 or October 15 (whether or not a Business Day) preceding such
Interest Payment Date.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

 

“Regulation S Permanent Global Note” means a permanent Global Note substantially
in the form of Exhibit A hereto, bearing the Global Note Legend, the Private
Placement Legend and deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the Restricted Period.

 

“Regulation S Temporary Global Note” means a temporary Global Note substantially
in the form of Exhibit A hereto, bearing the Global Note Legend, the Private
Placement Legend and the Regulation S Temporary Global Note Legend and deposited
with or on behalf of and registered in the name of the Depositary or its
nominee, issued in a denomination equal to the outstanding principal amount of
the Notes initially sold in reliance on Rule 903.

 

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(f)(iii) hereof.

 

29

--------------------------------------------------------------------------------


 

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Issuer or a Restricted Subsidiary in exchange for assets transferred by the
Issuer or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

 

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Issuer (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon an Unrestricted Subsidiary’s ceasing to
be an Unrestricted Subsidiary, such Subsidiary shall be included in the
definition of “Restricted Subsidiary.”

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“S&P” means Standard & Poor’s Ratings Services and any successor to its rating
agency business.

 

“Sale and Lease Back Transaction” means any arrangement providing for the
leasing by the Issuer or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Issuer or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Lien Intercreditor Agreement” means the intercreditor agreement, dated
as of December 17, 2010, among the Issuer, the other grantors party thereto,
Credit Suisse AG, Cayman Islands Branch, as administrative agent under the
Senior Credit Facility, Wells Fargo Bank, National Association, as trustee and
collateral agent with respect to the Existing First Priority Notes, and Wells
Fargo Bank,

 

30

--------------------------------------------------------------------------------


 

National Association, as trustee and collateral agent with respect to the
Existing Second Priority Notes, as shall be amended, amended and restated,
modified, renewed or replaced from time to time.

 

“Secured Indebtedness” means any Indebtedness of the Issuer or any of its
Restricted Subsidiaries secured by a Lien.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security Agreement” means that certain Security Agreement, dated as of
August 20, 2010, among the Issuer each of the subsidiaries of the Issuer listed
on Annex A thereto and the Collateral Agent.

 

“Security Documents” means, collectively, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, the Security Agreement, the
Pledge Agreement, other security agreements relating to the Collateral and the
Mortgages and other instruments filed and recorded in appropriate jurisdictions
to preserve and protect the Liens on the Collateral (including, without
limitation, financing statements under the Uniform Commercial Code of the
relevant states) applicable to the Collateral, each as in effect on the Issue
Date and as amended, amended and restated, modified, renewed or replaced from
time to time.

 

“Senior Credit Facility” means the credit agreement dated as of September 24,
2007 by and among the Issuer, the lenders party thereto in their capacities as
lenders thereunder and Credit Suisse AG, Cayman Islands Branch, as
administrative agent, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof so long as such increase in borrowings is permitted under
Section 4.09 hereof.

 

“Senior Credit Facility Obligations” means “Obligations” as defined in the
Senior Credit Facility.

 

“Senior Indebtedness” means:

 

(1)           all Indebtedness of the Issuer or any Guarantor outstanding under
the Senior Credit Facility, the Existing First Priority Notes, the Existing
Second Priority Notes, the 97/8% Senior Notes, the 1011/20% Senior PIK Notes,
the 125/8% Senior Notes and related Guarantees (including interest accruing on
or after the filing of any petition in bankruptcy or similar proceeding or for
reorganization of the Issuer or any Guarantor (at the rate provided for in the
documentation with respect thereto, regardless of whether or not a claim for
post-filing interest is allowed in such proceedings)), and any and all other
fees, expense reimbursement obligations, indemnification amounts, penalties, and
other amounts (whether existing on the Issue Date or thereafter created or
incurred) and all obligations of the Issuer or any Guarantor to reimburse any
bank or other Person in respect of amounts paid under letters of credit,
acceptances or other similar instruments;

 

(2)           all Hedging Obligations (and guarantees thereof) owing to a Lender
(as defined in the Senior Credit Facility) or any Affiliate of such Lender (or
any Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging

 

31

--------------------------------------------------------------------------------


 

Obligation was entered into); provided that such Hedging Obligations are
permitted to be incurred under the terms of this Indenture;

 

(3)           any other Indebtedness of the Issuer or any Guarantor permitted to
be incurred under the terms of this Indenture, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinated in
right of payment to the Notes or any related Guarantee; and

 

(4)           all Obligations with respect to the items listed in the preceding
clauses (1) through (3);

 

provided, however, that Senior Indebtedness shall not include:

 

(a)           any obligation of such Person to the Issuer or any of its
Subsidiaries;

 

(b)           any liability for federal, state, local or other taxes owed or
owing by such Person;

 

(c)           any accounts payable or other liability to trade creditors arising
in the ordinary course of business;

 

(d)           any Indebtedness or other Obligation of such Person which is
subordinate or junior in any respect to any other Indebtedness or other
Obligation of such Person; or

 

(e)           that portion of any Indebtedness which at the time of incurrence
is incurred in violation of this Indenture.

 

“Senior Interim Debt Agreement” means the interim credit agreement relating to
the senior interim debt dated as of September 24, 2007 by and among the Issuer,
the lenders party thereto in their capacities as lenders thereunder and
Citibank, N.A., as administrative agent, including any guarantees, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities with banks or other
institutional lenders or investors that replace, refund or refinance any part of
the loans, notes, other credit facilities or commitments thereunder up to an
amount of $1,550,000,000 in cash-pay borrowings and/or $2,750,000,000
outstanding PIK borrowings (plus any additional principal amount attributable to
PIK interest).

 

“Senior Subordinated Interim Debt Agreement” means the interim credit agreement
relating to the senior subordinated debt dated as of September 24, 2007 by and
among the Issuer, the lenders party thereto in their capacities as lenders
thereunder and Citibank, N.A., as administrative agent, including any
guarantees, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements,
refundings or refinancings thereof and any indentures or credit facilities with
banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder up to an amount of $2,500,000,000.

 

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Senior Credit Facility Secured Parties (in their capacities as such),
(ii) the Holders and the Trustee (each in their capacity as such) and (iii) the
Additional First Lien Secured Parties that become subject to the First Lien
Intercreditor Agreement after the date hereof that are represented by a common
Authorized Representative (in its capacity as such for such Additional First
Lien Secured Parties) and (b) with respect to any First Lien Obligations, each
of (i) the Senior Credit Facility Obligations, (ii) the Notes Obligations and
(iii) the

 

32

--------------------------------------------------------------------------------


 

Additional First Lien Obligations incurred pursuant to any applicable agreement,
which, pursuant to any joinder agreement, are to be represented under the First
Lien Intercreditor Agreement by a common Authorized Representative (in its
capacity as such for such Additional First Lien Obligations).

 

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

 

“Settlement Indebtedness” means any payment or reimbursement obligation in
respect of a Settlement Payment.

 

“Settlement Lien” means any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Liens securing intraday and overnight overdraft and automated clearing
house exposure, and similar Liens).

 

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

 

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for and in the amount of a Settlement
made or arranged, or to be made or arranged, by such Person.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1 02(w) of Regulation S
X, promulgated pursuant to the Securities Act, as such regulation is in effect
on September 24, 2007.

 

“Similar Business” means any business conducted or proposed to be conducted by
the Issuer and its Restricted Subsidiaries on the Issue Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

 

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Investors and the Issuer.

 

“Stated Maturity” means November 1, 2020.

 

“Subordinated Indebtedness” means, with respect to the Notes,

 

(1)                                 any Indebtedness of the Issuer which is by
its terms subordinated in right of payment to the Notes, including the 11¼%
Senior Subordinated Notes, and

 

(2)                                 any Indebtedness of any Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such entity of
the Notes, including the Guarantees of the 11¼% Senior Subordinated Notes by the
Guarantors.

 

33

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person:

 

(1)                                 any corporation, association, or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof; and

 

(2)                                 any partnership, joint venture, limited
liability company or similar entity of which,

 

(x)                                 more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership or otherwise, and

 

(y)                                 such Person or any Restricted Subsidiary of
such Person is a controlling general partner or otherwise controls such entity.

 

“Total Assets” means, with respect to any Person, the total assets of such
Person and its Restricted Subsidiaries on a consolidated basis, as shown on the
most recent consolidated balance sheet of the Issuer or such other Person as may
be expressly stated (excluding settlement assets, as shown on such balance
sheet).

 

“Transaction Agreement” means the Agreement and Plan of Merger, dated as of
April 1, 2007, among New Omaha Holdings L.P., Omaha Acquisition Corporation and
the Issuer, as the same may have been amended prior to September 24, 2007.

 

“Transactions” means the transactions contemplated by the Transaction Agreement,
borrowings under the Bridge Facilities and borrowings under the Senior Credit
Facility as in effect on September 24, 2007.

 

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to November 1, 2015;
provided, however, that if the period from the Redemption Date to November 1,
2015 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-77bbbb).

 

“Trustee” means Wells Fargo Bank, National Association, as trustee, until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.

 

34

--------------------------------------------------------------------------------


 

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A hereto that bears the Global Note Legend and that has the
“Schedule of Exchanges of Interests in the Global Note” attached thereto, and
that is deposited with or on behalf of and registered in the name of the
Depositary, representing Notes that do not bear the Private Placement Legend.

 

“Unrestricted Subsidiary” means:

 

(1)                                 any Subsidiary of the Issuer which at the
time of determination is an Unrestricted Subsidiary (as designated by the
Issuer, as provided below); and

 

(2)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

The Issuer may designate any Subsidiary of the Issuer (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Issuer or any Subsidiary of the Issuer (other than solely any
Subsidiary of the Subsidiary to be so designated); provided that

 

(1)                                 any Unrestricted Subsidiary must be an
entity of which the Equity Interests entitled to cast at least a majority of the
votes that may be cast by all Equity Interests having ordinary voting power for
the election of directors or Persons performing a similar function are owned,
directly or indirectly, by the Issuer;

 

(2)                                 such designation complies with Section 4.07
hereof; and

 

(3)                                 each of:

 

(a)                                 the Subsidiary to be so designated; and

 

(b)                                 its Subsidiaries

 

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Issuer or any Restricted Subsidiary.

 

The Issuer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

 

(1)                                 the Issuer could incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test as set
forth in Section 4.09(a) hereof; or

 

(2)                                 the Fixed Charge Coverage Ratio for the
Issuer and its Restricted Subsidiaries would be greater than such ratio for the
Issuer and its Restricted Subsidiaries immediately prior to such designation,

 

in each case on a pro forma basis taking into account such designation.

 

35

--------------------------------------------------------------------------------


 

Any such designation by the Issuer shall be notified by the Issuer to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Issuer or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

 

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at such date entitled to vote in the election of the board of
directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

 

(1)                                 the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment; by

 

(2)                                 the sum of all such payments.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

 

Section 1.02                             Other Definitions.

 

Term

 

Defined
in Section

“Acceptable Commitment”

 

4.10

“Affiliate Transaction”

 

4.11

“Asset Sale Offer”

 

4.10

“Change of Control Offer”

 

4.14

“Change of Control Payment”

 

4.14

“Change of Control Payment Date”

 

4.14

“Collateral Asset Sale Offer”

 

4.10

“Collateral Excess Proceeds”

 

4.10

“Collateral Offer Amount”

 

3.09

“Collateral Offer Period”

 

3.09

“Collateral Purchase Date”

 

3.09

“Company Authentication Order”

 

2.02

“Covenant Defeasance”

 

8.03

“DTC”

 

2.03

“Event of Default”

 

6.01

“Excess Proceeds”

 

4.10

“Existing Mortgages”

 

4.16

“incur” or “incurrence”

 

4.09

“Legal Defeasance”

 

8.02

“Mortgage Amendments”

 

4.16

“Mortgage Endorsements”

 

4.16

“Mortgaged Property”

 

4.16

 

36

--------------------------------------------------------------------------------


 

Term

 

Defined
in Section

“Mortgages”

 

4.16

“Note Register”

 

2.03

“Offer Amount”

 

3.10

“Offer Period”

 

3.10

“Paying Agent”

 

2.03

“Purchase Date”

 

3.10

“Redemption Date”

 

3.07

“Refinancing Indebtedness”

 

4.09

“Refunding Capital Stock”

 

4.07

“Registrar”

 

2.03

“Restricted Payments”

 

4.07

“Second Commitment”

 

4.10

“Successor Company”

 

5.01

“Successor Person”

 

5.01

“Treasury Capital Stock”

 

4.07

 

Section 1.03                             Incorporation by Reference of Trust
Indenture Act.

 

Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

 

The following Trust Indenture Act terms incorporated by reference in this
Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

“indenture security holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes and the Guarantees means the Issuer and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

 

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

 

So long as this Indenture is not qualified under the Trust Indenture Act,
Sections 314(b) and 314(d) of the Trust Indenture Act shall not apply to the
provisions of this Indenture relating to the Notes.

 

Section 316(a) of the Trust Indenture Act shall not apply to the provisions of
this Indenture relating to the Notes or the consent, vote, approval or other
action required by the Holders (other than with respect to the requirement that
any Notes owned by the Issuer or any of its Affiliates shall be disregarded for
purposes of any consent, vote, approval or other action required by the
Holders).

 

37

--------------------------------------------------------------------------------


 

Section 1.04                             Rules of Construction.

 

Unless the context otherwise requires:

 

(a)                                 a term has the meaning assigned to it;

 

(b)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(c)                                  “or” is not exclusive;

 

(d)                                 words in the singular include the plural,
and in the plural include the singular;

 

(e)                                  “will” shall be interpreted to express a
command;

 

(f)                                   provisions apply to successive events and
transactions;

 

(g)                                  references to sections of, or rules under,
the Securities Act shall be deemed to include substitute, replacement or
successor sections or rules adopted by the SEC from time to time;

 

(h)                                 unless the context otherwise requires, any
reference to an “Article,” “Section” or “clause” refers to an Article,
Section or clause, as the case may be, of this Indenture; and

 

(i)                                     the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Indenture as a whole
and not any particular Article, Section, clause or other subdivision.

 

Section 1.05                             Acts of Holders.

 

(a)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
or record or both are delivered to the Trustee and, where it is hereby expressly
required, to the Issuer.  Proof of execution of any such instrument or of a
writing appointing any such agent, or the holding by any Person of a Note, shall
be sufficient for any purpose of this Indenture and (subject to Section 7.01
hereof) conclusive in favor of the Trustee and the Issuer, if made in the manner
provided in this Section 1.05.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved by the affidavit of a
witness of such execution or by the certificate of any notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution
thereof.  Where such execution is by or on behalf of any legal entity other than
an individual, such certificate or affidavit shall also constitute proof of the
authority of the Person executing the same.  The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that the Trustee deems sufficient.

 

(c)                                  The ownership of Notes shall be proved by
the Note Register.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Note
shall bind every future Holder of the same Note and the Holder of every Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof, in respect of any action taken, suffered or omitted by the Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Note.

 

(e)                                  The Issuer may, in the circumstances
permitted by the Trust Indenture Act, set a record date for purposes of
determining the identity of Holders entitled to give any request, demand,
authorization, direction, notice, consent, waiver or take any other act, or to
vote or consent to any action by vote or consent authorized or permitted to be
given or taken by Holders.  Unless otherwise specified, if not set by the Issuer
prior to the first solicitation of a Holder made by any Person in respect of any
such action, or in the case of any such vote, prior to such vote, any such
record date shall be the later of 30 days prior to the first solicitation of
such consent or the date of the most recent list of Holders furnished to the
Trustee prior to such solicitation.

 

(f)                                   Without limiting the foregoing, a Holder
entitled to take any action hereunder with regard to any particular Note may do
so with regard to all or any part of the principal amount of such Note or by one
or more duly appointed agents, each of which may do so pursuant to such
appointment with regard to all or any part of such principal amount.  Any notice
given or action taken by a Holder or its agents with regard to different parts
of such principal amount pursuant to this paragraph shall have the same effect
as if given or taken by separate Holders of each such different part.

 

(g)                                  Without limiting the generality of the
foregoing, a Holder, including DTC that is the Holder of a Global Note, may
make, give or take, by a proxy or proxies duly appointed in writing, any
request, demand, authorization, direction, notice, consent, waiver or other
action provided in this Indenture to be made, given or taken by Holders, and DTC
that is the Holder of a Global Note may provide its proxy or proxies to the
beneficial owners of interests in any such Global Note through such depositary’s
standing instructions and customary practices.

 

(h)                                 The Issuer may fix a record date for the
purpose of determining the Persons who are beneficial owners of interests in any
Global Note held by DTC entitled under the procedures of such depositary to
make, give or take, by a proxy or proxies duly appointed in writing, any
request, demand, authorization, direction, notice, consent, waiver or other
action provided in this Indenture to be made, given or taken by Holders.  If
such a record date is fixed, the Holders on such record date or their duly
appointed proxy or proxies, and only such Persons, shall be entitled to make,
give or take such request, demand, authorization, direction, notice, consent,
waiver or other action, whether or not such Holders remain Holders after such
record date.  No such request, demand, authorization, direction, notice,
consent, waiver or other action shall be valid or effective if made, given or
taken more than 90 days after such record date.

 

ARTICLE 2

 

THE NOTES

 

Section 2.01                             Form and Dating; Terms.

 

(a)                                 General.  The Notes and the Trustee’s
certificate of authentication shall be substantially in the form of Exhibit A
hereto.  The Notes may have notations, legends or endorsements required by law,
stock exchange rules or usage.  Each Note shall be dated the date of its
authentication.  The Notes shall be in minimum denominations of $2,000 and
integral multiples of $1,000 in excess thereof.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Global Notes.  Notes issued in global form
shall be substantially in the form of Exhibit A hereto (including the Global
Note Legend thereon and the “Schedule of Exchanges of Interests in the Global
Note” attached thereto).  Notes issued in definitive form shall be substantially
in the form of Exhibit A hereto (but without the Global Note Legend thereon and
without the “Schedule of Exchanges of Interests in the Global Note” attached
thereto).  Each Global Note shall represent such of the outstanding Notes as
shall be specified in the “Schedule of Exchanges of Interests in the Global
Note” attached thereto and each shall provide that it shall represent up to the
aggregate principal amount of Notes from time to time endorsed thereon and that
the aggregate principal amount of outstanding Notes represented thereby may from
time to time be reduced or increased, as applicable, to reflect exchanges and
redemptions.  Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06 hereof.

 

(c)                                  Temporary Global Notes.  Notes offered and
sold in reliance on Regulation S shall be issued initially in the form of the
Regulation S Temporary Global Note, which shall be deposited on behalf of the
purchasers of the Notes represented thereby with the Trustee, as custodian for
the Depositary, and registered in the name of the Depositary or the nominee of
the Depositary for the accounts of designated agents holding on behalf of
Euroclear or Clearstream, duly executed by the Issuer and authenticated by the
Trustee as hereinafter provided.  The Restricted Period shall be terminated upon
the receipt by the Trustee of:

 

(i)                  a written certificate from the Depositary (if available),
together with copies of certificates from Euroclear and Clearstream (if
available) certifying that they have received certification of non-United States
beneficial ownership of 100% of the aggregate principal amount of the Regulation
S Temporary Global Note (except to the extent of any beneficial owners thereof
who acquired an interest therein during the Restricted Period pursuant to
another exemption from registration under the Securities Act and who shall take
delivery of a beneficial ownership interest in a 144A Global Note bearing a
Private Placement Legend, all as contemplated by Section 2.06(b) hereof); and

 

(ii)               an Officer’s Certificate from the Issuer.

 

(iii)            Following the termination of the Restricted Period, beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in the Regulation S Permanent Global Note of the same
series pursuant to the Applicable Procedures.  Simultaneously with the
authentication of the corresponding Regulation S Permanent Global Note, the
Trustee shall cancel the corresponding Regulation S Temporary Global Note.  The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

 

(d)                                 Terms.  The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is unlimited.

 

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. 

 

40

--------------------------------------------------------------------------------


 

However, to the extent any provision of any Note conflicts with the express
provisions of this Indenture, the provisions of this Indenture shall govern and
be controlling.

 

The Notes shall be subject to repurchase by the Issuer pursuant to an Asset Sale
Offer as provided in Section 4.10 hereof or a Change of Control Offer as
provided in Section 4.14 hereof.  The Notes shall not be redeemable, other than
as provided in Article 3.

 

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuer without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuer’s ability to issue Additional Notes
shall be subject to the Issuer’s compliance with Section 4.09 hereof.  Except as
described under Article 9 hereof, the Notes offered by the Issuer and any
Additional Notes subsequently issued under this Indenture will be treated as a
single class for all purposes under this Indenture, including waivers,
amendments, redemptions and offers to purchase.  Unless the context requires
otherwise, references to “Notes” for all purposes of this Indenture include any
Additional Notes that are actually issued.  Any Additional Notes shall be issued
with the benefit of an indenture supplemental to this Indenture.

 

(e)                                  Euroclear and Clearstream Procedures
Applicable.  The provisions of the “Operating Procedures of the Euroclear
System” and “Terms and Conditions Governing Use of Euroclear” and the “General
Terms and Conditions of Clearstream Banking” and “Customer Handbook” of
Clearstream shall be applicable to transfers of beneficial interests in the
Regulation S Temporary Global Note and the Regulation S Permanent Global Notes
that are held by Participants through Euroclear or Clearstream.

 

Section 2.02                             Execution and Authentication.

 

At least one Officer shall execute the Notes on behalf of the Issuer by manual
or facsimile signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

 

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form
provided for in Exhibit A hereto by the manual signature of the Trustee.  The
signature shall be conclusive evidence that the Note has been duly authenticated
and delivered under this Indenture.

 

On the Issue Date, the Trustee shall, upon receipt of a written order of the
Issuer signed by an Officer (a “Company Authentication Order”), authenticate and
deliver the Initial Notes specified in such Company Authentication Order.

 

The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

 

Section 2.03                             Registrar and Paying Agent.

 

The Issuer shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”).  The Registrar shall
keep a register of the Notes (“Note Register”) and of their

 

41

--------------------------------------------------------------------------------


 

transfer and exchange.  The Issuer may appoint one or more co-registrars and one
or more additional paying agents.  The term “Registrar” includes any
co-registrar and the term “Paying Agent” includes any additional paying agent. 
The Issuer may change any Paying Agent or Registrar without prior notice to any
Holder.  The Issuer shall notify the Trustee in writing of the name and address
of any Agent not a party to this Indenture.  If the Issuer fails to appoint or
maintain another entity as Registrar or Paying Agent, the Trustee shall act as
such Registrar or Paying Agent.  The Issuer or any of its Subsidiaries may act
as Registrar or Paying Agent.

 

The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

 

The Issuer initially appoints the Trustee to act as the Paying Agent and
Registrar for the Notes and to act as Custodian with respect to the Global
Notes.

 

Section 2.04                             Paying Agent to Hold Money in Trust.

 

The Issuer shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and will notify the Trustee of any
default by the Issuer in making any such payment.  While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee.  The Issuer at any time may require a Paying Agent to pay all money
held by it to the Trustee.  Upon payment over to the Trustee, the Paying Agent
(if other than the Issuer or a Subsidiary) shall have no further liability for
the money.  If the Issuer or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent.  Upon any bankruptcy or reorganization
proceedings relating to the Issuer, the Trustee shall serve as Paying Agent for
the Notes.

 

Section 2.05                             Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with Trust Indenture Act Section 312(a).  If the Trustee
is not the Registrar, the Issuer shall furnish to the Trustee at least five
Business Days before each Interest Payment Date and at such other times as the
Trustee may request in writing, a list in such form and as of such date as the
Trustee may reasonably require of the names and addresses of the Holders of
Notes and the Issuer shall otherwise comply with Trust Indenture Act
Section 312(a).

 

Section 2.06                             Transfer and Exchange.

 

(a)                                 Transfer and Exchange of Global Notes. 
Except as otherwise set forth in this Section 2.06, a Global Note may be
transferred, in whole and not in part, only to another nominee of the Depositary
or to a successor Depositary or a nominee of such successor Depositary.  A
beneficial interest in a Global Note may not be exchanged for a Definitive Note
unless (i) the Depositary (x) notifies the Issuer that it is unwilling or unable
to continue as Depositary for such Global Note or (y) has ceased to be a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuer within 120 days or
(ii) there shall have occurred and be continuing a Default with respect to the
Notes.  Upon the occurrence of any of the preceding events in (i) or (ii) above,
Definitive Notes delivered in exchange for any Global Note or beneficial
interests therein will be registered in the names, and issued in any approved
denominations, requested by or on behalf of the Depositary (in accordance with
its customary procedures).  Global Notes also may be exchanged or replaced, in
whole or in part, as provided in Sections 2.07 and 2.10 hereof.  Every Note
authenticated and delivered in exchange

 

42

--------------------------------------------------------------------------------


 

for, or in lieu of, a Global Note or any portion thereof, pursuant to this
Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note, except for Definitive
Notes issued subsequent to any of the preceding events in (i) or (ii) above and
pursuant to Section 2.06(c) hereof.  A Global Note may not be exchanged for
another Note other than as provided in this Section 2.06(a); provided, however,
beneficial interests in a Global Note may be transferred and exchanged as
provided in Section 2.06(b) or (c) hereof.

 

(b)                                 Transfer and Exchange of Beneficial
Interests in the Global Notes.  The transfer and exchange of beneficial
interests in the Global Notes shall be effected through the Depositary, in
accordance with the provisions of this Indenture and the Applicable Procedures. 
Beneficial interests in the Restricted Global Notes shall be subject to
restrictions on transfer comparable to those set forth herein to the extent
required by the Securities Act.  Transfers of beneficial interests in the Global
Notes also shall require compliance with either subparagraph (i) or (ii) below,
as applicable, as well as one or more of the other following subparagraphs, as
applicable:

 

(i)                  Transfer of Beneficial Interests in the Same Global Note. 
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person.  Beneficial interests in any Unrestricted Global Note
may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note.  No written orders or
instructions shall be required to be delivered to the Registrar to effect the
transfers described in this Section 2.06(b)(i).

 

(ii)               All Other Transfers and Exchanges of Beneficial Interests in
Global Notes.  In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(i) hereof, the transferor of
such beneficial interest must deliver to the Registrar either (A) (1) a written
order from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to credit or
cause to be credited a beneficial interest in another Global Note in an amount
equal to the beneficial interest to be transferred or exchanged and
(2) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (1) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note of the same series in an
amount equal to the beneficial interest to be transferred or exchanged and
(2) instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (B)(1) above; provided that in no
event shall Definitive Notes be issued upon the transfer or exchange of
beneficial interests in the Regulation S Temporary Global Note prior to (A) the
expiration of the Restricted Period and (B) the receipt by the Registrar of any
certificates required pursuant to Rule 903.  Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global Notes
contained in this Indenture and the Notes or otherwise applicable under the
Securities Act, the Trustee shall adjust the principal amount of the relevant
Global Note(s) pursuant to Section 2.06(g) hereof.

 

(iii)            Transfer of Beneficial Interests to Another Restricted Global
Note.  A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof

 

43

--------------------------------------------------------------------------------


 

in the form of a beneficial interest in another Restricted Global Note if the
transfer complies with the requirements of Section 2.06(b)(ii) hereof and the
Registrar receives the following:

 

(A)                               if the transferee will take delivery in the
form of a beneficial interest in the 144A Global Note, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof; or

 

(B)                               if the transferee will take delivery in the
form of a beneficial interest in the Regulation S Global Note, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof.

 

(iv)           Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note.  A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and the Registrar receives the
following:

 

(A)                               if the holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
beneficial interest in an Unrestricted Global Note of the same series, a
certificate from such Holder substantially in the form of Exhibit C hereto,
including the certifications in item (1)(a) thereof; or

 

(B)                               if the holder of such beneficial interest in a
Restricted Global Note proposes to transfer such beneficial interest to a Person
who shall take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note of the same series, a certificate from such holder in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this Section 2.06(b)(iv), if the Registrar
so requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to Section 2.06(b)(iv) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of a Company Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to Section 2.06(b)(iv).

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 

(c)                                  Transfer or Exchange of Beneficial
Interests for Definitive Notes.

 

(i)                  Beneficial Interests in Restricted Global Notes to
Restricted Definitive Notes.  If any holder of a beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note or to transfer such beneficial interest to a Person
who takes delivery

 

44

--------------------------------------------------------------------------------


 

thereof in the form of a Restricted Definitive Note, then, upon the occurrence
of any of the events in paragraph (i) or (ii) of Section 2.06(a) hereof and
receipt by the Registrar of the following documentation:

 

(A)                               if the holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for a
Restricted Definitive Note, a certificate from such holder substantially in the
form of Exhibit C hereto, including the certifications in item (2)(a) thereof;

 

(B)                               if such beneficial interest is being
transferred to a QIB in accordance with Rule 144A, a certificate substantially
in the form of Exhibit B hereto, including the certifications in item
(1) thereof;

 

(C)                               if such beneficial interest is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (2) thereof;

 

(D)                               if such beneficial interest is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144, a certificate substantially in the
form of Exhibit B hereto, including the certifications in item (3)(a) thereof;

 

(E)                                if such beneficial interest is being
transferred to the Issuer or any of its Restricted Subsidiaries, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(b) thereof; or

 

(F)                                 if such beneficial interest is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(c) thereof,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuer shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount.  Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c)(i) shall be registered
in such name or names and in such authorized denomination or denominations as
the holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant. 
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered.  Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.

 

(ii)               Beneficial Interests in Regulation S Temporary Global Note to
Definitive Notes.  Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a
beneficial interest in the Regulation S Temporary Global Note may not be
exchanged for a Definitive Note or transferred to a Person who takes delivery
thereof in the form of a Definitive Note prior to (A) the expiration of the
Restricted Period and (B) the receipt by the Registrar of any certificates
required pursuant to Rule 903(b)(3)(ii)(B) of the Securities Act, except in the
case of a transfer pursuant to an exemption from the registration requirements
of the Securities Act other than Rule 903 or Rule 904.

 

(iii)            Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes.  A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (i) or (ii) of Section 2.06(a) hereof and if the Rgistrar
receives the following:

 

45

--------------------------------------------------------------------------------


 

(G)                               if the holder of such beneficial interest in a
Restricted Global Note proposes to exchange such beneficial interest for an
Unrestricted Definitive Note, a certificate from such holder substantially in
the form of Exhibit C hereto, including the certifications in item
(1)(b) thereof; or

 

(H)                              if the holder of such beneficial interest in a
Restricted Global Note proposes to transfer such beneficial interest to a Person
who shall take delivery thereof in the form of an Unrestricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

 

and, in each such case set forth in this Section 2.06(c)(iii), if the Registrar
so requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

(iv)           Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes.  If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in subsection (i) or (ii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Issuer shall execute and
the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount.  Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant.  The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered.  Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall not bear the Private Placement
Legend.

 

(d)                                 Transfer and Exchange of Definitive Notes
for Beneficial Interests.

 

(i)                  Restricted Definitive Notes to Beneficial Interests in
Restricted Global Notes.  If any Holder of a Restricted Definitive Note proposes
to exchange such Note for a beneficial interest in a Restricted Global Note or
to transfer such Restricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in a Restricted Global Note, then,
upon receipt by the Registrar of the following documentation:

 

(A)                               if the Holder of such Restricted Definitive
Note proposes to exchange such Note for a beneficial interest in a Restricted
Global Note, a certificate from such Holder substantially in the form of
Exhibit C hereto, including the certifications in item (2)(b) thereof;

 

(B)                               if such Restricted Definitive Note is being
transferred to a QIB in accordance with Rule 144A, a certificate substantially
in the form of Exhibit B hereto, including the certifications in item
(1) thereof;

 

(C)                               if such Restricted Definitive Note is being
transferred to a Non-U.S. Person in an offshore transaction in accordance with
Rule 903 or Rule 904, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (2) thereof;

 

46

--------------------------------------------------------------------------------


 

(D)                               if such Restricted Definitive Note is being
transferred pursuant to an exemption from the registration requirements of the
Securities Act in accordance with Rule 144, a certificate substantially in the
form of Exhibit B hereto, including the certifications in item (3)(a) thereof;

 

(E)                                if such Restricted Definitive Note is being
transferred to the Issuer or any of its Restricted Subsidiaries, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(b) thereof; or

 

(F)                                 if such Restricted Definitive Note is being
transferred pursuant to an effective registration statement under the Securities
Act, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(c) thereof,

 

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

 

(ii)               Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of a Restricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Restricted Definitive Note to a Person who takes delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note only if the
Registrar receives the following:

 

(G)                               if the Holder of such Definitive Notes
proposes to exchange such Notes for a beneficial interest in the Unrestricted
Global Note, a certificate from such Holder substantially in the form of
Exhibit C hereto, including the certifications in item (1)(c) thereof; or

 

(H)                              if the Holder of such Definitive Notes proposes
to transfer such Notes to a Person who shall take delivery thereof in the form
of a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

 

and, in each such case set forth in this Section 2.06(d)(ii), if the Registrar
so requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

 

(iii)            Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes.  A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note at any time.  Upon
receipt of a request for such an exchange or transfer, the Trustee shall cancel
the applicable Unrestricted Definitive Note and increase or cause to be
increased the aggregate principal amount of one of the Unrestricted Global
Notes.

 

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii) or (iii) above at a time when an
Unrestricted Global Note has not yet been

 

47

--------------------------------------------------------------------------------


 

issued, the Issuer shall issue and, upon receipt of a Company Authentication
Order in accordance with Section 2.02 hereof, the Trustee shall authenticate one
or more Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of Definitive Notes so transferred.

 

(e)                                  Transfer and Exchange of Definitive Notes
for Definitive Notes.  Upon request by a Holder of Definitive Notes and such
Holder’s compliance with the provisions of this Section 2.06(e), the Registrar
shall register the transfer or exchange of Definitive Notes.  Prior to such
registration of transfer or exchange, the requesting Holder shall present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing.  In
addition, the requesting Holder shall provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this Section 2.06(e):

 

(i)                  Restricted Definitive Notes to Restricted Definitive
Notes.  Any Restricted Definitive Note may be transferred to and registered in
the name of Persons who take delivery thereof in the form of a Restricted
Definitive Note if the Registrar receives the following:

 

(A)                               if the transfer will be made pursuant to a QIB
in accordance with Rule 144A, then the transferor must deliver a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (1) thereof;

 

(B)                               if the transfer will be made pursuant to
Rule 903 or Rule 904 then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (2) thereof; or

 

(C)                               if the transfer will be made pursuant to any
other exemption from the registration requirements of the Securities Act, then
the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications required by item (3) thereof, if applicable.

 

(ii)               Restricted Definitive Notes to Unrestricted Definitive
Notes.  Any Restricted Definitive Note may be exchanged by the Holder thereof
for an Unrestricted Definitive Note or transferred to a Person or Persons who
take delivery thereof in the form of an Unrestricted Definitive Note if the
Registrar receives the following:

 

(A)                               if the Holder of such Restricted Definitive
Notes proposes to exchange such Notes for an Unrestricted Definitive Note, a
certificate from such Holder substantially in the form of Exhibit C hereto,
including the certifications in item (1)(d) thereof; or

 

(B)                               if the Holder of such Restricted Definitive
Notes proposes to transfer such Notes to a Person who shall take delivery
thereof in the form of an Unrestricted Definitive Note, a certificate from such
Holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

 

and, in each such case set forth in this Section 2.06(e)(ii), if the Registrar
so requests, an Opinion of Counsel in form reasonably acceptable to the
Registrar to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

48

--------------------------------------------------------------------------------


 

(iii)            Unrestricted Definitive Notes to Unrestricted Definitive
Notes.  A Holder of Unrestricted Definitive Notes may transfer such Notes to a
Person who takes delivery thereof in the form of an Unrestricted Definitive
Note.  Upon receipt of a request to register such a transfer, the Registrar
shall register the Unrestricted Definitive Notes pursuant to the instructions
from the Holder thereof.

 

(f)                Legends.  The following legends shall appear on the face of
all Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture:

 

(i)                  Private Placement Legend.

 

(A)                               Except as permitted by subparagraph (B) below,
each Global Note and each Definitive Note (and all Notes issued in exchange
therefor or substitution therefor) shall bear the legend in substantially the
following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN [IN THE CASE OF RULE 144A
NOTES: SIX MONTHS] [IN THE CASE OF REGULATION S NOTES: 40 DAYS] AFTER THE LATER
OF THE ORIGINAL ISSUANCE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR
ANY AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR
OF SUCH SECURITY) RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A) TO THE
ISSUER OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT,
(C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE
904 UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION FROM REGISTRATION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), OR
(F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. AS USED HEREIN, THE TERMS
“OFFSHORE

 

49

--------------------------------------------------------------------------------


 

TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.”

 

(B)                               Notwithstanding the foregoing, any Global Note
or Definitive Note issued pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv),
(d)(ii), (d)(iii), (e)(ii), (e)(iii) or (f) of this Section 2.06 (and all Notes
issued in exchange therefor or substitution thereof) shall not bear the Private
Placement Legend.

 

(ii)                                  Global Note Legend.  Each Global Note
shall bear a legend in substantially the following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER.  UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.”

 

(iii)                               Regulation S Temporary Global Note Legend. 
The Regulation S Temporary Global Note shall bear a legend in substantially the
following form:

 

“BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A U.S.
PERSON, NOR IS IT PURCHASING FOR THE

 

50

--------------------------------------------------------------------------------


 

ACCOUNT OF A U.S. PERSON, AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.”

 

(g)                                  Cancellation and/or Adjustment of Global
Notes.  At such time as all beneficial interests in a particular Global Note
have been exchanged for Definitive Notes or a particular Global Note has been
redeemed, repurchased or canceled in whole and not in part, each such Global
Note shall be returned to or retained and canceled by the Trustee in accordance
with Section 2.11 hereof.  At any time prior to such cancellation, if any
beneficial interest in a Global Note is exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note or for Definitive Notes, the principal amount of Notes represented
by such Global Note shall be reduced accordingly and an endorsement shall be
made on such Global Note by the Trustee or by the Depositary at the direction of
the Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.

 

(h)                                 General Provisions Relating to Transfers and
Exchanges.

 

(i)                  To permit registrations of transfers and exchanges, the
Issuer shall execute and the Trustee shall authenticate Global Notes and
Definitive Notes upon receipt of a Company Authentication Order in accordance
with Section 2.02 hereof or at the Registrar’s request.

 

(ii)               No service charge shall be made to a holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Issuer may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.07,
2.10, 3.06, 3.09, 4.10, 4.14 and 9.05 hereof).

 

(iii)            Neither the Registrar nor the Issuer shall be required to
register the transfer of or exchange any Note selected for redemption in whole
or in part, except the unredeemed portion of any Note being redeemed in part.

 

(iv)           All Global Notes and Definitive Notes issued upon any
registration of transfer or exchange of Global Notes or Definitive Notes shall
be the valid obligations of the Issuer, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Global Notes or Definitive
Notes surrendered upon such registration of transfer or exchange.

 

(v)              The Issuer shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part or (C) to register the transfer of or to exchange a Note
between a Record Date and the next succeeding Interest Payment Date.

 

(vi)           Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Issuer may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of (and premium, if any) and interest
on such Notes and for all other purposes, and none of the Trustee, any Agent or
the Issuer shall be affected by notice to the contrary.

 

51

--------------------------------------------------------------------------------


 

(vii)        Upon surrender for registration of transfer of any Note at the
office or agency of the Issuer designated pursuant to Section 4.02 hereof, the
Issuer shall execute, and the Trustee shall authenticate and mail, in the name
of the designated transferee or transferees, one or more replacement Notes of
any authorized denomination or denominations of a like aggregate principal
amount.

 

(viii)     At the option of the Holder, Notes may be exchanged for other Notes
of any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency. 
Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Issuer shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02
hereof.

 

(ix)           All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

Section 2.07                             Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee, the Registrar or the Issuer
and the Trustee receives evidence to its satisfaction of the ownership and
destruction, loss or theft of any Note, the Issuer shall issue and the Trustee,
upon receipt of a Company Authentication Order, shall authenticate a replacement
Note if the Trustee’s requirements are met.  An indemnity bond must be supplied
by the Holder that is sufficient in the judgment of the Trustee and the Issuer
to protect the Issuer, the Trustee, any Agent and any authenticating agent from
any loss that any of them may suffer if a Note is replaced.  The Issuer and/or
the Trustee may charge for their expenses in replacing a Note.

 

Every replacement Note is a contractual obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

Section 2.08                             Outstanding Notes.

 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding.  Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note.

 

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

 

If the Paying Agent (other than the Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a Redemption Date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

 

52

--------------------------------------------------------------------------------


 

Section 2.09                             Treasury Notes.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer,
or by any Affiliate of the Issuer, shall be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded.  Notes so owned which have been pledged in good faith shall not be
disregarded if the pledgee establishes to the satisfaction of the Trustee the
pledgee’s right to deliver any such direction, waiver or consent with respect to
the Notes and that the pledgee is not the Issuer or any obligor upon the Notes
or any Affiliate of the Issuer or of such other obligor.

 

Section 2.10                             Temporary Notes.

 

Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of a Company Authentication Order, shall
authenticate temporary Notes.  Temporary Notes shall be substantially in the
form of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee.  Without unreasonable delay, the Issuer shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

 

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

 

Section 2.11                             Cancellation.

 

The Issuer at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall destroy cancelled Notes (subject
to the record retention requirement of the Exchange Act).  Evidence of all
cancelled Notes shall be delivered by the Trustee to the Issuer if requested in
writing.  The Issuer may not issue new Notes to replace Notes that it has paid
or that have been delivered to the Trustee for cancellation.

 

Section 2.12                             Defaulted Interest.

 

If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof.  The Issuer shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuer shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12.  The Trustee shall
fix or cause to be fixed each such special record date and payment date;
provided that no such special record date shall be less than 10 days prior to
the related payment date for such defaulted interest.  The Trustee shall
promptly notify the Issuer of such special record date.  At least 15 days before
the special record date, the Issuer (or, upon the written request of the Issuer,
the Trustee in the name and at the expense of

 

53

--------------------------------------------------------------------------------


 

the Issuer) shall mail or cause to be mailed, first-class postage prepaid, to
each Holder a notice at his or her address as it appears in the Note Register
that states the special record date, the related payment date and the amount of
such interest to be paid.

 

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

 

Section 2.13                             CUSIP and ISIN Numbers.

 

The Issuer in issuing the Notes may use CUSIP and/or ISIN numbers (if then
generally in use) and, if so, the Trustee shall use CUSIP and/or ISIN numbers in
notices of redemption as a convenience to Holders; provided, that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Notes or as contained in any notice of
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers.  The Issuer will as promptly as
practicable notify the Trustee of any change in the CUSIP or ISIN numbers.

 

ARTICLE 3

 

REDEMPTION

 

Section 3.01                             Notices to Trustee.

 

If the Issuer elects to redeem the Notes pursuant to Section 3.07 hereof, it
shall furnish to the Trustee, at least 2 Business Days before notice of
redemption is required to be delivered by electronic transmission or mailed or
caused to be mailed to Holders pursuant to Section 3.03 hereof but not more than
60 days before a Redemption Date, an Officer’s Certificate setting forth (i) the
paragraph or subparagraph of such Note and/or Section of this Indenture pursuant
to which the redemption shall occur, (ii) the Redemption Date, (iii) the
principal amount of the Notes to be redeemed and (iv) the redemption price;
provided, however, if the Notes to be redeemed are in definitive form, the
Issuer shall deliver such notice at least 10 Business Days (unless a shorter
notice period shall be agreed to by the Trustee) before notice of redemption is
required to be mailed or caused to be mailed to holders.

 

Section 3.02                             Selection of Notes to Be Redeemed or
Purchased.

 

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes of such series to be
redeemed or purchased (a) if the Notes are listed on any national securities
exchange, in compliance with the requirements of the principal national
securities exchange on which the Notes are listed, (b) on a pro rata basis, or
(c) if a pro rata basis is not practical for any reason, by lot or by such other
method the Trustee shall deem fair and appropriate or (d) otherwise in
accordance with the procedures of DTC.

 

In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased shall be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the Redemption Date by the
Trustee from the outstanding Notes not previously called for redemption or
purchase.

 

The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal

 

54

--------------------------------------------------------------------------------


 

amount thereof to be redeemed or purchased.  Notes and portions of Notes
selected shall be in amounts of $2,000 or whole multiples of $1,000 in excess
thereof; no Notes of $2,000 or less can be redeemed in part, except that if all
of the Notes of a Holder are to be redeemed or purchased, the entire outstanding
amount of Notes held by such Holder, even if not $2,000 or a multiple of $1,000
in excess thereof, shall be redeemed or purchased.  Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption or purchase also apply to portions of Notes called for redemption or
purchase.

 

Section 3.03                             Notice of Redemption.

 

Subject to Section 3.09 hereof, the Issuer shall deliver or cause to be
delivered by electronic transmission or mail by first-class mail notices of
redemption at least 30 days but not more than 60 days before the Redemption Date
to each Holder of Notes to be redeemed at such Holder’s registered address or
otherwise in accordance with the procedures of DTC, except that redemption
notices may be delivered by electronic transmission or mailed more than 60 days
prior to a Redemption Date if the notice is issued in connection with Article 8
or Article 11 hereof.  Except as set forth in Section 3.07(d) hereof, notices of
redemption may not be conditional.

 

The notice shall identify the Notes to be redeemed and shall state:

 

(a)                                 the Redemption Date;

 

(b)                                 the redemption price;

 

(c)                                  if any Note is to be redeemed in part only,
the portion of the principal amount of that Note that is to be redeemed and
that, after the Redemption Date upon surrender of such Note, a new Note or Notes
in principal amount equal to the unredeemed portion of the original Note
representing the same indebtedness to the extent not redeemed will be issued in
the name of the Holder of the Notes upon cancellation of the original Note;

 

(d)                                 the name and address of the Paying Agent;

 

(e)                                  that Notes called for redemption must be
surrendered to the Paying Agent to collect the redemption price;

 

(f)                                   that, unless the Issuer defaults in making
such redemption payment, interest on Notes called for redemption ceases to
accrue on and after the Redemption Date;

 

(g)                                  the paragraph or subparagraph of the Notes
and/or Section of this Indenture pursuant to which the Notes called for
redemption are being redeemed;

 

(h)                                 that no representation is made as to the
correctness or accuracy of the CUSIP and/or ISIN number, if any, listed in such
notice or printed on the Notes; and

 

(i)                                     if in connection with a redemption
pursuant to Section 3.07(d) hereof, any condition to such redemption.

 

At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided that the Issuer shall have delivered
to the Trustee, at least 2 Business Days before notice of redemption is required
to be delivered by electronic transmission or mailed or caused to be delivered
by electronic transmission or mailed to Holders pursuant to this Section 3.03

 

55

--------------------------------------------------------------------------------


 

(unless a shorter notice period shall be agreed to by the Trustee), an Officer’s
Certificate requesting that the Trustee give such notice and setting forth the
information to be stated in such notice as provided in the preceding paragraph;
provided, however, if the Notes to be redeemed are in definitive form, the
Issuer shall deliver such notice at least 10 Business Days (unless a shorter
notice period shall be agreed to by the Trustee) before notice of redemption is
required to be delivered by electronic transmission or mailed or caused to be
delivered by electronic transmission or mailed to holders.

 

Section 3.04                             Effect of Notice of Redemption.

 

Once notice of redemption is delivered by electronic transmission or mailed in
accordance with Section 3.03 hereof, Notes called for redemption become
irrevocably due and payable on the Redemption Date at the redemption price
(except as provided for in Section 3.07(d) hereof).  The notice, if delivered by
electronic transmission or mailed in a manner herein provided, shall be
conclusively presumed to have been given, whether or not the Holder receives
such notice.  In any case, failure to give such notice by mail or any defect in
the notice to the Holder of any Note designated for redemption in whole or in
part shall not affect the validity of the proceedings for the redemption of any
other Note.  Subject to Section 3.05 hereof, on and after the Redemption Date,
interest ceases to accrue on Notes or portions thereof called for redemption.

 

Section 3.05                             Deposit of Redemption or Purchase
Price.

 

Prior to 10:00 a.m. (New York City time) on the redemption or purchase date, the
Issuer shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption or purchase price of and accrued and unpaid interest on
all Notes to be redeemed or purchased on that date.  The Trustee or the Paying
Agent shall promptly return to the Issuer any money deposited with the Trustee
or the Paying Agent by the Issuer in excess of the amounts necessary to pay the
redemption price of, and accrued and unpaid interest on, all Notes to be
redeemed or purchased.

 

If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase.  If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date.  If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuer to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

 

Section 3.06                             Notes Redeemed or Purchased in Part.

 

Upon surrender of a Note that is redeemed or purchased in part, the Issuer shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Issuer a new Note equal in principal amount to the unredeemed or unpurchased
portion of the Note surrendered representing the same indebtedness to the extent
not redeemed or purchased; provided that each new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof.  It is
understood that, notwithstanding anything in this Indenture to the contrary,
only a Company Authentication Order and not an Opinion of Counsel or Officer’s
Certificate is required for the Trustee to authenticate such new Note.

 

56

--------------------------------------------------------------------------------


 

Section 3.07                             Optional Redemption.

 

(a)                                 Except as set forth in clauses (b) and
(d) below, the Issuer will not be entitled to redeem Notes at its option prior
to November 1, 2015.

 

(b)                                 Make Whole Redemption.  At any time prior to
November 1, 2015, the Issuer may redeem all or a part of the Notes, upon not
less than 30 nor more than 60 days’ prior notice delivered by electronic
transmission or mailed by first-class mail to the registered address of each
Holder of Notes or otherwise in accordance with the procedures of DTC, at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus the Applicable Premium as of, and accrued and unpaid interest to, the date
of redemption (the “Redemption Date”), subject to the right of Holders of Notes
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date.

 

(c)                                  Optional Redemption.  On and after
November 1, 2015, the Issuer may redeem the Notes, in whole or in part, upon not
less than 30 nor more than 60 days’ prior notice delivered by electronic
transmission or mailed by first-class mail to the registered address of each
Holder of Notes or otherwise in accordance with the procedures of DTC, at the
redemption prices (expressed as percentages of the principal amount of the Notes
to be redeemed) set forth below, plus accrued and unpaid interest thereon to the
applicable Redemption Date, subject to the right of Holders of Notes of record
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date, if redeemed during the 12-month period beginning on November 1of
each of the years indicated below:

 

Year

 

Percentage

 

2015

 

105.063

%

2016

 

103.375

%

2017

 

101.688

%

2018 and thereafter

 

100.000

%

 

(d)                                 Equity Redemption.  Until November 1, 2015,
the Issuer may, at its option, on one or more occasions redeem up to 35% of the
aggregate principal amount of Notes at a redemption price equal to 100% of the
aggregate principal amount thereof, plus a premium equal to 106.750%, plus
accrued and unpaid interest thereon to the applicable Redemption Date, subject
to the right of Holders of Notes of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date, with the net cash
proceeds of one or more Equity Offerings; provided (i) that at least 50% of the
sum of the original aggregate principal amount of Notes issued under this
Indenture and the original principal amount of any Additional Notes that are
Notes issued under this Indenture after the initial Issue Date remains
outstanding immediately after the occurrence of each such redemption and
(ii) that each such redemption occurs within 90 days of the date of closing of
each such Equity Offering.  Notice of any redemption may, at the Issuer’s option
and discretion, be subject to one or more conditions precedent, including, but
not limited to, completion of an Equity Offering or other corporate transaction.

 

Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

Section 3.08                             Mandatory Redemption.

 

The Issuer will not be required to make any mandatory redemption or sinking fund
payments with respect to the Notes.

 

57

--------------------------------------------------------------------------------


 

Section 3.09                             Asset Sales of Collateral.

 

(a)                                 In the event that, pursuant to Section 4.10
hereof, the Issuer shall be required to commence a Collateral Asset Sale Offer,
it shall follow the procedures specified below.

 

(b)                                 The Collateral Asset Sale Offer shall remain
open for a period of 20 Business Days following its commencement and no longer,
except to the extent that a longer period is required by applicable law (the
“Collateral Offer Period”).  No later than five Business Days after the
termination of the Collateral Offer Period (the “Collateral Purchase Date”), the
Issuer shall apply all Collateral Excess Proceeds (the “Collateral Offer
Amount”) to the purchase of Notes and, if required, First Lien Obligations or
Obligations secured by a Lien permitted under this Indenture (which Lien is not
subordinate to the Liens of the Notes with respect to the Collateral) (on a pro
rata basis, if applicable), or, if less than the Collateral Offer Amount has
been tendered, all Notes and First Lien Obligations or such other Obligations
tendered in response to the Collateral Asset Sale Offer.  Payment for any Notes
so purchased shall be made in the same manner as interest payments are made.

 

(c)                                  If the Collateral Purchase Date is on or
after a Record Date and on or before the related Interest Payment Date, any
accrued and unpaid interest up to but excluding the Collateral Purchase Date,
shall be paid to the Person in whose name a Note is registered at the close of
business on such Record Date, and no additional interest shall be payable to
Holders who tender Notes pursuant to the Collateral Asset Sale Offer.

 

(d)                                 Upon the commencement of a Collateral Asset
Sale Offer, the Issuer shall send, by first-class mail, a notice to each of the
Holders, with a copy to the Trustee.  The notice shall contain all instructions
and materials necessary to enable such Holders to tender Notes pursuant to the
Collateral Asset Sale Offer.  The Collateral Asset Sale Offer shall be made to
all Holders and holders of such First Lien Obligations or Obligations secured by
a Lien permitted under this Indenture (which Lien is not subordinate to the
Liens of the Notes with respect to the Collateral).  The notice, which shall
govern the terms of the Collateral Asset Sale Offer, shall state:

 

(i)                  that the Collateral Asset Sale Offer is being made pursuant
to this Section 3.09 and Section 4.10 hereof and the length of time the
Collateral Asset Sale Offer shall remain open;

 

(ii)               the Collateral Offer Amount, the purchase price and the
Collateral Purchase Date;

 

(iii)            that any Note not tendered or accepted for payment shall
continue to accrue interest;

 

(iv)           that, unless the Issuer defaults in making such payment, any Note
accepted for payment pursuant to the Collateral Asset Sale Offer shall cease to
accrue interest after the Collateral Purchase Date;

 

(v)              that Holders electing to have a Note purchased pursuant to a
Collateral Asset Sale Offer may elect to have Notes purchased in the minimum
amount of $2,000 or an integral multiple of $1,000 in excess thereof only;

 

(vi)           that Holders electing to have a Note purchased pursuant to any
Collateral Asset Sale Offer shall be required to surrender the Note, with the
form entitled “Option of Holder to Elect Purchase” attached to the Note
completed, or transfer by book-entry transfer, to the Issuer,

 

58

--------------------------------------------------------------------------------


 

the Depositary, if appointed by the Issuer, or a Paying Agent at the address
specified in the notice at least three days before the Collateral Purchase Date;

 

(vii)                           that Holders shall be entitled to withdraw their
election if the Depositary or the Paying Agent, as the case may be, receives,
not later than the expiration of the Collateral Offer Period, a telegram,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Note the Holder delivered for purchase and a statement
that such Holder is withdrawing his election to have such Note purchased;

 

(viii)                        that, if the aggregate principal amount of Notes
and First Lien Obligations or Obligations secured by a Lien permitted under this
Indenture (which Lien is not subordinate to the Liens of the Notes with respect
to the Collateral) surrendered by the holders thereof exceeds the Collateral
Offer Amount, the Trustee shall select the Notes to be purchased and the
representatives for the holders of such other First Lien Obligations or such
other Obligations shall select such other First Lien Obligations or such other
Obligations to be purchased on a pro rata basis based on the accreted value or
principal amount of the Notes or such First Lien Obligations or other
Obligations tendered (with such adjustments as may be deemed appropriate by the
Trustee so that only Notes in minimum denominations of $2,000, or integral
multiples of $1,000 in excess thereof, shall be purchased); and

 

(ix)                              that Holders whose Notes were purchased only
in part shall be issued new Notes equal in principal amount to the unpurchased
portion of the Notes surrendered (or transferred by book-entry transfer)
representing the same indebtedness to the extent not repurchased.

 

(e)                                  On or before the Collateral Purchase Date,
the Issuer shall, to the extent lawful, (1) accept for payment, on a pro rata
basis to the extent necessary, the Collateral Offer Amount of Notes or portions
thereof validly tendered pursuant to the Collateral Asset Sale Offer, or if less
than the Collateral Offer Amount has been tendered, all Notes tendered and
(2) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officer’s Certificate stating the aggregate principal amount of
Notes or portions thereof so tendered and accepted.

 

(f)                                   The Issuer, the Depositary or the Paying
Agent, as the case may be, shall promptly mail or deliver to each tendering
Holder an amount equal to the purchase price of the Notes properly tendered by
such Holder and accepted by the Issuer for purchase, and the Issuer shall
promptly issue a new Note, and the Trustee, upon receipt of an Authentication
Order, shall authenticate and mail or deliver (or cause to be transferred by
book-entry) such new Note to such Holder (it being understood that,
notwithstanding anything in this Indenture to the contrary, no Opinion of
Counsel or Officer’s Certificate is required for the Trustee to authenticate and
mail or deliver such new Note) in a principal amount equal to any unpurchased
portion of the Note surrendered representing the same indebtedness to the extent
not repurchased; provided, that each such new Note shall be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess thereof.  Any Note
not so accepted shall be promptly mailed or delivered by the Issuer to the
Holder thereof.  The Issuer shall publicly announce the results of the
Collateral Asset Sale Offer on or as soon as practicable after the Collateral
Purchase Date.

 

(g)                                  Other than as specifically provided in this
Section 3.09 or Section 4.10, any purchase pursuant to this Section 3.09 shall
be made pursuant to the applicable provisions of Sections 3.01 through 3.06
hereof.

 

59

--------------------------------------------------------------------------------


 

Section 3.10                             Asset Sales.

 

(a)                                 In the event that, pursuant to Section 4.10
hereof, the Issuer shall be required to commence an Asset Sale Offer, it shall
follow the procedures specified below.

 

(b)                                 The Asset Sale Offer shall remain open for a
period of 20 Business Days following its commencement and no longer, except to
the extent that a longer period is required by applicable law (the “Offer
Period”).  No later than five Business Days after the termination of the Offer
Period (the “Purchase Date”), the Issuer shall apply all Excess Proceeds (the
“Offer Amount”) to the purchase of Notes and, if required or permitted by the
terms thereof, any Senior Indebtedness (on a pro rata basis), or, if less than
the Offer Amount has been tendered, all Notes and Senior Indebtedness tendered
in response to the Asset Sale Offer.  Payment for any Notes so purchased shall
be made in the same manner as interest payments are made.

 

(c)                                  If the Purchase Date is on or after a
Record Date and on or before the related Interest Payment Date, any accrued and
unpaid interest up to but excluding the Purchase Date, shall be paid to the
Person in whose name a Note is registered at the close of business on such
Record Date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

 

(d)                                 Upon the commencement of an Asset Sale
Offer, the Issuer shall send, by first-class mail, a notice to each of the
Holders, with a copy to the Trustee.  The notice shall contain all instructions
and materials necessary to enable such Holders to tender Notes pursuant to the
Asset Sale Offer.  The Asset Sale Offer shall be made to all Holders and holders
of Senior Indebtedness, if required.  The notice, which shall govern the terms
of the Asset Sale Offer, shall state:

 

(i)                                that the Asset Sale Offer is being made
pursuant to this Section 3.10 and Section 4.10 hereof and the length of time the
Asset Sale Offer shall remain open;

 

(ii)                             the Offer Amount, the purchase price and the
Purchase Date;

 

(iii)                          that any Note not tendered or accepted for
payment shall continue to accrue interest;

 

(iv)                         that, unless the Issuer defaults in making such
payment, any Note accepted for payment pursuant to the Asset Sale Offer shall
cease to accrue interest after the Purchase Date;

 

(v)                            that Holders electing to have a Note purchased
pursuant to an Asset Sale Offer may elect to have Notes purchased in the minimum
amount of $2,000 or an integral multiple of $1,000 in excess thereof only;

 

(vi)                         that Holders electing to have a Note purchased
pursuant to any Asset Sale Offer shall be required to surrender the Note, with
the form entitled “Option of Holder to Elect Purchase” attached to the Note
completed, or transfer by book-entry transfer, to the Issuer, the Depositary, if
appointed by the Issuer, or a Paying Agent at the address specified in the
notice at least three Business Days before the Purchase Date;

 

(vii)                      that Holders shall be entitled to withdraw their
election if the Issuer, the Depositary or the Paying Agent, as the case may be,
receives, not later than the expiration of the Offer Period, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

60

--------------------------------------------------------------------------------


 

(viii)                   that, if the aggregate principal amount of Notes and
Senior Indebtedness surrendered by the holders thereof exceeds the Offer Amount,
the Trustee shall select the Notes and the agent for such Senior Indebtedness
shall select such Senior Indebtedness to be purchased on a pro rata basis based
on the accreted value or principal amount of the Notes or such Senior
Indebtedness tendered (with such adjustments as may be deemed appropriate by the
Trustee so that only Notes in minimum denominations of $2,000, or integral
multiples of $1,000 in excess thereof, shall be purchased); and

 

(ix)                         that Holders whose Notes were purchased only in
part shall be issued new Notes equal in principal amount to the unpurchased
portion of the Notes surrendered (or transferred by book-entry transfer)
representing the same indebtedness to the extent not repurchased.

 

(e)                                  On or before the Purchase Date, the Issuer
shall, to the extent lawful, (1) accept for payment, on a pro rata basis to the
extent necessary, the Offer Amount of Notes or portions thereof validly tendered
pursuant to the Asset Sale Offer or, if less than the Offer Amount has been
tendered, all Notes tendered and (2) deliver or cause to be delivered to the
Trustee the Notes properly accepted together with an Officer’s Certificate
stating the aggregate principal amount of Notes or portions thereof so tendered
and accepted.

 

(f)                                   The Issuer, the Depositary or the Paying
Agent, as the case may be, shall promptly mail or deliver to each tendering
Holder an amount equal to the purchase price of the Notes properly tendered by
such Holder and accepted by the Issuer for purchase, and the Issuer shall
promptly issue a new Note, and the Trustee, upon receipt of a Company
Authentication Order, shall authenticate and mail or deliver (or cause to be
transferred by book-entry) such new Note to such Holder (it being understood
that, notwithstanding anything in this Indenture to the contrary, no Opinion of
Counsel or Officer’s Certificate is required for the Trustee to authenticate and
mail or deliver such new Note) in a principal amount equal to any unpurchased
portion of the Note surrendered representing the same indebtedness to the extent
not repurchased; provided that each such new Note shall be in a principal amount
of $2,000 or an integral multiple of $1,000 in excess thereof.  Any Note not so
accepted shall be promptly mailed or delivered by the Issuer to the Holder
thereof.  The Issuer shall publicly announce the results of the Asset Sale Offer
on or as soon as practicable after the Purchase Date.

 

Other than as specifically provided in this Section 3.10 or Section 4.10 hereof,
any purchase pursuant to this Section 3.10 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.

 

ARTICLE 4

 

COVENANTS

 

Section 4.01                             Payment of Notes.

 

The Issuer shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes. 
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Issuer or a Subsidiary, holds as of
noon Eastern Time on the due date money deposited by the Issuer in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due.

 

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any

 

61

--------------------------------------------------------------------------------


 

Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.

 

Section 4.02                             Maintenance of Office or Agency.

 

The Issuer shall maintain in the Borough of Manhattan in the City of New York or
Minneapolis, Minnesota an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee, Registrar or co-registrar) where Notes
may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served.  The Issuer shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.

 

The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuer of its
obligation to maintain an office or agency in the Borough of Manhattan in the
City of New York or Minneapolis, Minnesota for such purposes.  The Issuer shall
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

 

Section 4.03                             Reports and Other Information.

 

(a)                                 Notwithstanding that the Issuer may not be
subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act
or otherwise report on an annual and quarterly basis on forms provided for such
annual and quarterly reporting pursuant to rules and regulations promulgated by
the SEC, the Issuer shall file with the SEC (and make available to the Trustee
and Holders of the Notes (without exhibits), without cost to any Holder, within
15 days after the Issuer files them with the SEC) from and after the Issue Date,

 

(i)                                within 90 days (or any other time period then
in effect under the rules and regulations of the Exchange Act with respect to
the filing of a Form 10-K by a non-accelerated filer) after the end of each
fiscal year, annual reports on Form 10-K, or any successor or comparable form,
containing the information required to be contained therein, or required in such
successor or comparable form;

 

(ii)                             within 45 days after the end of each of the
first three fiscal quarters of each fiscal year, reports on Form 10-Q containing
all quarterly information that would be required to be contained in Form 10-Q,
or any successor or comparable form;

 

(iii)                          promptly from time to time after the occurrence
of an event required to be therein reported, such other reports on Form 8-K, or
any successor or comparable form; and

 

(iv)                         any other information, documents and other reports
which the Issuer would be required to file with the SEC if it were subject to
Section 13 or 15(d) of the Exchange Act;

 

62

--------------------------------------------------------------------------------


 

in each case in a manner that complies in all material respects with the
requirements specified in such form; provided that the Issuer shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Issuer shall make available such information to
prospective purchasers of Notes, which obligation may be satisfied by posting
such reports on the website of the Issuer and its Subsidiaries, in addition to
providing such information to the Trustee and the Holders of the Notes, in each
case within 15 days after the time the Issuer would be required to file such
information with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act.  In addition, to the extent not satisfied by the foregoing, the
Issuer shall, for so long as any Notes are outstanding, furnish or otherwise
make available to Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(b)           In the event that any direct or indirect parent company of the
Issuer becomes a Guarantor of the Notes, the Issuer may satisfy its obligations
under this Section 4.03 with respect to financial information relating to the
Issuer by furnishing financial information relating to such parent; provided
that the same is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Issuer and its
Restricted Subsidiaries on a standalone basis, on the other hand.

 

Section 4.04          Compliance Certificate.

 

(a)           The Issuer and each Guarantor (to the extent that such Guarantor
is so required under the Trust Indenture Act) shall deliver to the Trustee,
within 90 days after the end of each fiscal year ending after the Issue Date, a
certificate from the principal executive officer, principal financial officer or
principal accounting officer stating that a review of the activities of the
Issuer and its Restricted Subsidiaries during the preceding fiscal year has been
made under the supervision of the signing Officer with a view to determining
whether the Issuer and each Guarantor has kept, observed, performed and
fulfilled its obligations under this Indenture, and further stating, as to such
Officer signing such certificate, that to the best of his or her knowledge the
Issuer and each Guarantor has kept, observed, performed and fulfilled each and
every condition and covenant contained in this Indenture and is not in default
in the performance or observance of any of the terms, provisions, covenants and
conditions of this Indenture (or, if a Default shall have occurred, describing
all such Defaults of which he or she may have knowledge and what action the
Issuer is taking or proposes to take with respect thereto).

 

(b)           When any Default has occurred and is continuing under this
Indenture, or if the Trustee or the holder of any other evidence of Indebtedness
of the Issuer or any Subsidiary gives any notice or takes any other action with
respect to a claimed Default, the Issuer shall promptly (which shall be no more
than five (5) Business Days) deliver to the Trustee by registered or certified
mail or by facsimile transmission an Officer’s Certificate specifying such event
and what action the Issuer proposes to take with respect thereto.

 

(c)           Within three Business Days following any vote requiring the vote
of the Holders of Notes, the Issuer shall use commercially reasonable efforts to
cause the Administrative Agent to provide written notice to the Trustee of
(i) the outstanding principal amount of Notes and (ii) the results of any votes
by the Holders of the Notes. In addition, the Issuer shall use commercially
reasonable efforts to cause the Administrative Agent to provide written notice
to the Trustee of any other action the Holders of the Notes require the
Administrative Agent to undertake at their request, including without
limitation, the declaration of an Event of Default. The Trustee may rely
conclusively on the information provided to it by the Administrative Agent,
including without limitation, information provided by the Administrative Agent
at the direction of the Holders of the Notes.

 

63

--------------------------------------------------------------------------------


 

Section 4.05          Taxes.

 

The Issuer shall pay, and shall cause each of its Restricted Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate
negotiations or proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes.

 

Section 4.06          Stay, Extension and Usury Laws.

 

The Issuer and each of the Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Issuer and
each of the Guarantors (to the extent that they may lawfully do so) hereby
expressly waive all benefit or advantage of any such law, and covenant that they
shall not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

 

Section 4.07          Limitation on Restricted Payments.

 

(a)           The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

(I)            declare or pay any dividend or make any payment or distribution
on account of the Issuer’s or any of its Restricted Subsidiaries’ Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation, other than:

 

(A)          dividends or distributions by the Issuer payable solely in Equity
Interests (other than Disqualified Stock) of the Issuer; or

 

(B)          dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Subsidiary, the Issuer or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

 

(II)          purchase, redeem, defease or otherwise acquire or retire for value
any Equity Interests of the Issuer or any direct or indirect parent of the
Issuer, including in connection with any merger or consolidation;

 

(III)        make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Subordinated Indebtedness,
other than:

 

(A)          Indebtedness permitted under clauses (7) and (8) of
Section 4.09(b) hereof; or

 

(B)          the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

 

64

--------------------------------------------------------------------------------


 

(IV)         make any Restricted Investment

 

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

 

(1)           no Default shall have occurred and be continuing or would occur as
a consequence thereof;

 

(2)           immediately after giving effect to such transaction on a pro forma
basis, the Issuer could incur $1.00 of additional Indebtedness under
Section 4.09(a) hereof; and

 

(3)           such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Issuer and its Restricted Subsidiaries
after August 20, 2010 (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c), (9) and (14) of
Section 4.07(b) hereof but excluding all other Restricted Payments permitted by
Section 4.07(b) hereof, is less than the sum of (without duplication):

 

(a)           50% of the Consolidated Net Income of the Issuer for the period
(taken as one accounting period) beginning October 1, 2010, to the end of the
Issuer’s most recently ended fiscal quarter for which internal financial
statements are available at the time of such Restricted Payment, or, in the case
such Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

 

(b)           100% of the aggregate net cash proceeds and the fair market value,
as determined in good faith by the Issuer, of marketable securities or other
property received by the Issuer since immediately after August 20, 2010 (other
than net cash proceeds to the extent such net cash proceeds have been used to
incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to clause
(12)(a) of Section 4.09(b) hereof) from the issue or sale of:

 

(i)            (A)          Equity Interests of the Issuer, including Treasury
Capital Stock, but excluding cash proceeds and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property received from the sale of:

 

(x)           Equity Interests to any former, current or future employees,
directors or consultants of the Issuer, any direct or indirect parent company of
the Issuer and the Issuer’s Subsidiaries after August 20, 2010 to the extent
such amounts have been applied to Restricted Payments made in accordance with
clause (4) of Section 4.07(b) hereof; and

 

(y)           Designated Preferred Stock;

 

(B)          to the extent such net cash proceeds are actually contributed to
the Issuer, Equity Interests of the Issuer’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of
Section 4.07(b) hereof); or

 

65

--------------------------------------------------------------------------------


 

(ii)           debt securities of the Issuer that have been converted into or
exchanged for such Equity Interests of the Issuer;

 

provided, however, that this clause (b) shall not include the proceeds from
(V) Refunding Capital Stock, (W) Equity Interests or convertible debt securities
of the Issuer sold to a Restricted Subsidiary, as the case may be,
(X) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (Y) Excluded Contributions; plus

 

(c)           100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Issuer, of marketable securities or other
property contributed to the capital of the Issuer following August 20, 2010
(other than net cash proceeds to the extent such net cash proceeds (i) have been
used to incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to
clause (12)(a) of Section 4.09(b) hereof, (ii) are contributed by a Restricted
Subsidiary, or (iii) constitute Excluded Contributions); plus

 

(d)           100% of the aggregate amount received in cash and the fair market
value, as determined in good faith by the Issuer, of marketable securities or
other property received by means of:

 

(i)            the sale or other disposition (other than to the Issuer or a
Restricted Subsidiary) of Restricted Investments made by the Issuer or its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Issuer or its Restricted Subsidiaries and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments by the Issuer or its Restricted Subsidiaries, in each case after
August 20, 2010; or

 

(ii)           the sale (other than to the Issuer or a Restricted Subsidiary) of
the stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than in each case to the extent the Investment in such
Unrestricted Subsidiary was made by the Issuer or a Restricted Subsidiary
pursuant to clause (7) of Section 4.07(b) hereof or to the extent such
Investment constituted a Permitted Investment) or a dividend from an
Unrestricted Subsidiary after August 20, 2010; plus

 

(e)           in the case of the redesignation of an Unrestricted Subsidiary as
a Restricted Subsidiary after August 20, 2010, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Issuer in good
faith (or if such fair market value exceeds $250.0 million, in writing by an
Independent Financial Advisor), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary other than to the extent the
Investment in such Unrestricted Subsidiary was made by the Issuer or a
Restricted Subsidiary pursuant to clause (7) of Section 4.07(b) hereof or to the
extent such Investment constituted a Permitted Investment.

 

The foregoing provisions of Section 4.07(a) hereof shall not prohibit:

 

(1)           the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Indenture;

 

(2)           (a) the redemption, repurchase, defeasance, retirement or other
acquisition of any Equity Interests (“Treasury Capital Stock”) or Subordinated
Indebtedness of the Issuer or any

 

66

--------------------------------------------------------------------------------


 

Equity Interests of any direct or indirect parent company of the Issuer, in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to a Restricted Subsidiary) of, Equity Interests of the Issuer or any
direct or indirect parent company of the Issuer to the extent contributed to the
Issuer (in each case, other than any Disqualified Stock) (“Refunding Capital
Stock”) and (b) if immediately prior to the retirement of Treasury Capital
Stock, the declaration and payment of dividends thereon was permitted under
clause (6) of this Section 4.07(b), the declaration and payment of dividends on
the Refunding Capital Stock (other than Refunding Capital Stock the proceeds of
which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Issuer) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

 

(3)           the defeasance, redemption, repurchase or other acquisition or
retirement of Subordinated Indebtedness of the Issuer or any Restricted
Subsidiary made in exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of the Issuer or any Restricted Subsidiary,
as the case may be, which is incurred in compliance with Section 4.09 hereof so
long as:

 

(a)           the principal amount (or accreted value) of such new Indebtedness
does not exceed the principal amount of (or accreted value, if applicable), plus
any accrued and unpaid interest on, the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired for value, plus the amount
of any reasonable premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness;

 

(b)           such new Indebtedness is subordinated to the Notes or the
applicable Guarantee at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;

 

(c)           such new Indebtedness has a final scheduled maturity date equal to
or later than the final scheduled maturity date of the Subordinated Indebtedness
being so redeemed, repurchased, defeased, acquired or retired; and

 

(d)           such new Indebtedness has a Weighted Average Life to Maturity
equal to or greater than the remaining Weighted Average Life to Maturity of the
Subordinated Indebtedness being so redeemed, repurchased, defeased, acquired or
retired;

 

(4)           a Restricted Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Issuer or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
of the Issuer, any of its Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, including any Equity
Interests rolled over by management of the Issuer or any of its direct or
indirect parent companies in connection with the Transactions; provided,
however, that the aggregate Restricted Payments made under this clause (4) do
not exceed in any calendar year $75.0 million (which shall increase to $150.0
million subsequent to the consummation of an underwritten public Equity Offering
by the Issuer or any direct or indirect parent company of the Issuer) (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
$150.0 million in any calendar year (which shall increase to $300.0 million
subsequent to the

 

67

--------------------------------------------------------------------------------


 

consummation of an underwritten public Equity Offering by the Issuer or any
direct or indirect parent company of the Issuer)); provided further that such
amount in any calendar year may be increased by an amount not to exceed:

 

(a)           the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of the Issuer and, to the extent contributed to the Issuer,
Equity Interests of any of the Issuer’s direct or indirect parent companies, in
each case to members of management, directors or consultants of the Issuer, any
of its Subsidiaries or any of its direct or indirect parent companies that
occurs after August 20, 2010, to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of Section 4.07(a)(3) hereof; plus

 

(b)           the cash proceeds of key man life insurance policies received by
the Issuer or its Restricted Subsidiaries after August 20, 2010; less

 

(c)           the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (a) and (b) of this clause (4);

 

and provided, further, that cancellation of Indebtedness owing to the Issuer or
any Restricted Subsidiary from members of management of the Issuer, any of the
Issuer’s direct or indirect parent companies or any of the Issuer’s Restricted
Subsidiaries in connection with a repurchase of Equity Interests of the Issuer
or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this Section 4.07 or any other
provision of this Indenture;

 

(5)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of the Issuer or any of its Restricted
Subsidiaries or any class or series of Preferred Stock of any Restricted
Subsidiary or any class or series of Preferred Stock of a Restricted Subsidiary
issued in accordance with Section 4.09 hereof to the extent such dividends are
included in the definition of “Fixed Charges”;

 

(6)           (a)  the declaration and payment of dividends to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued by the Issuer after the Issue Date;

 

(b)           the declaration and payment of dividends to a direct or indirect
parent company of the Issuer, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of such parent company issued after
August 20, 2010; provided that the amount of dividends paid pursuant to this
clause (b) shall not exceed the aggregate amount of cash actually contributed to
the Issuer from the sale of such Designated Preferred Stock; or

 

(c)           the declaration and payment of dividends on Refunding Capital
Stock that is Preferred Stock in excess of the dividends declarable and payable
thereon pursuant to clause (2) of this Section 4.07(b);

 

provided, however, in the case of each of (a) and (c) of this clause (6), that
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or

 

68

--------------------------------------------------------------------------------


 

declaration on a pro forma basis, the Issuer and its Restricted Subsidiaries on
a consolidated basis would have had a Fixed Charge Coverage Ratio of at least
2.00 to 1.00;

 

(7)           Investments in Unrestricted Subsidiaries having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed 1.0% of the Issuer’s
Total Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(8)           repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(9)           the declaration and payment of dividends on the Issuer’s common
stock (or the payment of dividends to any direct or indirect parent company to
fund a payment of dividends on such entity’s common stock), following
consummation of the first public offering of the Issuer’s common stock or the
common stock of any of its direct or indirect parent companies after August 20,
2010, of up to 6% per annum of the net cash proceeds received by or contributed
to the Issuer in or from any such public offering, other than public offerings
with respect to the Issuer’s common stock registered on Form S-4 or Form S-8 and
other than any public sale constituting an Excluded Contribution;

 

(10)         Restricted Payments in an amount equal to the amount of Excluded
Contributions previously received;

 

(11)         other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause (11) not to
exceed 2.0% of the Issuer’s Total Assets at the time made;

 

(12)         distributions or payments of Receivables Fees;

 

(13)         any Restricted Payment made in connection with the Transactions and
the fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent of the Issuer to permit
payment by such parent of such amount), in each case to the extent permitted by
Section 4.11 hereof;

 

(14)         the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness in accordance with provisions similar to
those described under Sections 4.10 and 4.14 hereof; provided that all Notes
tendered by Holders in connection with a Change of Control Offer or Asset Sale
Offer, as applicable, have been repurchased, redeemed or acquired for value;

 

(15)         the declaration and payment of dividends or distributions by the
Issuer to, or the making of loans to, any direct or indirect parent in amounts
required for any direct or indirect parent companies to pay, in each case
without duplication,

 

(a)           franchise and excise taxes and other fees, taxes and expenses
required to maintain their corporate existence;

 

69

--------------------------------------------------------------------------------


 

(b)           foreign, federal, state and local income taxes, to the extent such
income taxes are attributable to the income of the Issuer and its Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Issuer, its Restricted Subsidiaries and its Unrestricted
Subsidiaries (to the extent described above) would be required to pay in respect
of foreign, federal, state and local taxes for such fiscal year were the Issuer,
its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such parent entity;

 

(c)           customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company of the Issuer to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Issuer and its Restricted Subsidiaries;

 

(d)           general corporate operating and overhead costs and expenses of any
direct or indirect parent company of the Issuer to the extent such costs and
expenses are attributable to the ownership or operation of the Issuer and its
Restricted Subsidiaries; and

 

(e)           fees and expenses other than to Affiliates of the Issuer related
to any unsuccessful equity or debt offering of such parent entity;

 

(16)         the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to the Issuer or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents);

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (11) and (16) of this
Section 4.07(b) no Default shall have occurred and be continuing or would occur
as a consequence thereof.

 

(b)           The Issuer shall not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the last sentence of the definition
of “Unrestricted Subsidiary.” For purposes of designating any Restricted
Subsidiary as an Unrestricted Subsidiary, all outstanding Investments by the
Issuer and its Restricted Subsidiaries (except to the extent repaid) in the
Subsidiary so designated shall be deemed to be Restricted Payments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation shall be permitted only if a Restricted Payment in such amount
would be permitted at such time, whether pursuant to Section 4.07(a) hereof or
under clause (7), (10) or (11) of Section 4.07(b) hereof, or pursuant to the
definition of “Permitted Investments,” and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

 

(c)           Notwithstanding clauses (a), (b) and (c) of this Section 4.07, the
Issuer shall not, and shall not permit any of its Restricted Subsidiaries to,
pay any cash dividend or make any cash distribution on or in respect of the
Issuer’s Capital Stock or purchase for cash or otherwise acquire for cash any
Capital Stock of the Issuer or any direct or indirect parent of the Issuer, for
the purpose of paying any cash dividend or making any cash distribution to, or
acquiring Capital Stock of any direct or indirect parent of the Issuer for cash
from, the Investors, or guarantee any Indebtedness of any Affiliate of the
Issuer for the purpose of paying such dividend, making such distribution or so
acquiring such Capital Stock to or from the Investors, in each case by means of
utilization of the cumulative Restricted Payment credit provided by
Section 4.07(a) hereof, or the exceptions provided by clauses (1), (7) or (11)
of Section 4.07(b) hereof or clauses (8), (10) or (13) of the definition of
“Permitted Investments”, unless (x) at the time and

 

70

--------------------------------------------------------------------------------


 

after giving effect to such payment, the Consolidated Leverage Ratio of the
Issuer (including for this purpose Indebtedness of the direct and/or indirect
parent company of the Issuer) would be equal to or less than 7.50 to 1.00 and
(y) such payment is otherwise in compliance with this Section 4.07.

 

Section 4.08          Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

 

(a)           The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

 

(1)           (A)pay dividends or make any other distributions to the Issuer or
any of its Restricted Subsidiaries on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, or

 

(B)          pay any Indebtedness owed to the Issuer or any of its Restricted
Subsidiaries;

 

(2)           make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or

 

(3)           sell, lease or transfer any of its properties or assets to the
Issuer or any of its Restricted Subsidiaries.

 

(b)           The restrictions in Section 4.08(a) hereof shall not apply to
encumbrances or restrictions existing under or by reason of:

 

(1)           contractual encumbrances or restrictions in effect on the Issue
Date;

 

(2)           this Indenture, the Notes and the Guarantees;

 

(3)           the Holdco Indenture;

 

(4)           Purchase Money Obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations that impose restrictions of
the nature discussed in clause (3) of Section 4.08(a) hereof on the property so
acquired;

 

(5)           applicable law or any applicable rule, regulation or order;

 

(6)           any agreement or other instrument of a Person acquired by the
Issuer or any Restricted Subsidiary in existence at the time of such acquisition
or at the time it merges with or into the Issuer or any of its Restricted
Subsidiaries or assumed in connection with the acquisition of assets from such
Person (but, in any such case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or the
property or assets assumed;

 

(7)           contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of the Issuer pursuant to an agreement that has
been entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

 

71

--------------------------------------------------------------------------------


 

(8)           Secured Indebtedness that limits the right of the debtor to
dispose of the assets securing such Indebtedness that is otherwise permitted to
be incurred pursuant to Section 4.09 hereof and Section 4.12 hereof;

 

(9)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(10)         other Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred subsequent to the Issue Date
pursuant to Section 4.09 hereof;

 

(11)         customary provisions in joint venture agreements and other
agreements or arrangements relating solely to such joint venture;

 

(12)         customary provisions contained in leases or licenses of
intellectual property and other agreements, in each case, entered into in the
ordinary course of business;

 

(13)         restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase or other agreement to which
the Issuer or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Issuer or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Issuer or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary;

 

(14)         restrictions created in connection with any Receivables Facility
that, in the good faith determination of the Issuer are necessary or advisable
to effect the transactions contemplated under such Receivables Facility; and

 

(15)         any encumbrances or restrictions of the type referred to in clauses
(1), (2) and (3) of Section 4.08(a) hereof imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (14) of this Section 4.08(b); provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Issuer, not materially more restrictive with respect to such encumbrance and
other restrictions taken as a whole than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

Section 4.09          Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

 

(a)           The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”), with respect to any
Indebtedness (including Acquired Indebtedness), and the Issuer shall not issue
any shares of Disqualified Stock and shall not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock; provided, however,
that the Issuer may incur Indebtedness (including Acquired Indebtedness) or
issue shares of Disqualified Stock, and any of its Restricted Subsidiaries may
incur Indebtedness (including Acquired Indebtedness), issue shares of
Disqualified Stock and issue shares of Preferred Stock, if the Fixed Charge
Coverage Ratio on a consolidated basis for the Issuer and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately

 

72

--------------------------------------------------------------------------------


 

preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00, determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that Restricted Subsidiaries that are
not Guarantors may not incur Indebtedness or issue shares of Disqualified Stock
or Preferred Stock if, after giving pro forma effect to such incurrence or
issuance (including a pro forma application of the net proceeds therefrom), more
than an aggregate of $2,000.0 million of Indebtedness or Disqualified Stock or
Preferred Stock of Restricted Subsidiaries that are not Guarantors would be
outstanding pursuant to this Section 4.09(a) and clauses (12)(b) and (14) of
Section 4.09(b) hereof at such time.

 

(b)           The provisions of Section 4.09(a) hereof shall not apply to:

 

(1)           the incurrence of Indebtedness under Credit Facilities by the
Issuer or any of its Restricted Subsidiaries and the issuance and creation of
letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof), up to an aggregate principal amount of $16,500.0 million
outstanding at any one time;

 

(2)           the incurrence by the Issuer and any Guarantor of Indebtedness
represented by the Notes (including any Guarantee) (other than any Additional
Notes);

 

(3)           Indebtedness of the Issuer and its Restricted Subsidiaries in
existence on the Issue Date (other than Indebtedness described in clauses
(1) and (2) of this Section 4.09(b)), including the Existing Notes;

 

(4)           Indebtedness (including Capitalized Lease Obligations),
Disqualified Stock and Preferred Stock incurred by the Issuer or any of its
Restricted Subsidiaries, to finance the purchase, lease, improvement,
development or construction of property (real or personal), equipment or other
fixed or capital assets that are used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets; provided that the aggregate amount of Indebtedness, Disqualified
Stock and Preferred Stock incurred pursuant to this clause (4), when aggregated
with the amount of Indebtedness outstanding incurred under clause (13) of this
Section 4.09(b) to refinance Indebtedness initially incurred in reliance on this
clause (4), does not exceed 4.0% of the Issuer’s Total Assets at any one time
outstanding so long as such Indebtedness exists at the date of such purchase,
lease or improvement or is created within 270 days thereafter;

 

(5)           Indebtedness incurred by the Issuer or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation or employee health claims, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation or employee health claims; provided that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

 

(6)           Indebtedness arising from agreements of the Issuer or its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such

 

73

--------------------------------------------------------------------------------


 

business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
of the Issuer or any of its Restricted Subsidiaries (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (6));

 

(7)           Indebtedness of the Issuer to a Restricted Subsidiary; provided
that any such Indebtedness owing to a Restricted Subsidiary that is not a
Guarantor is expressly subordinated in right of payment to the Notes; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Issuer or another Restricted Subsidiary) shall be deemed, in each
case, to be an incurrence of such Indebtedness;

 

(8)           Indebtedness of a Restricted Subsidiary to the Issuer or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness
owing to a Restricted Subsidiary that is not a Guarantor, such Indebtedness is
expressly subordinated in right of payment to the Guarantee of the Notes of such
Guarantor; provided, further, that any subsequent transfer of any such
Indebtedness (except to the Issuer or another Restricted Subsidiary) shall be
deemed, in each case, to be an incurrence of such Indebtedness not permitted by
this clause (8);

 

(9)           shares of Preferred Stock of a Restricted Subsidiary issued to the
Issuer or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Issuer
or another Restricted Subsidiary) shall be deemed in each case to be an issuance
of such shares of Preferred Stock not permitted by this clause (9);

 

(10)         Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this
Section 4.09, exchange rate risk or commodity pricing risk;

 

(11)         obligations in respect of performance, bid, appeal and surety bonds
and completion guarantees provided by the Issuer or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(12)         (a) Indebtedness or Disqualified Stock of the Issuer and
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or any
Restricted Subsidiary equal to 200.0% of the net cash proceeds received by the
Issuer since immediately after the Issue Date from the issue or sale of Equity
Interests of the Issuer or cash contributed to the capital of the Issuer (in
each case, other than Excluded Contributions or proceeds of Disqualified Stock
or sales of Equity Interests to the Issuer or any of its Subsidiaries) as
determined in accordance with clauses (3)(b) and (3)(c) of
Section 4.07(a) hereof to the extent such net cash proceeds or cash have not
been applied pursuant to such clauses to make Restricted Payments or to make
other Investments, payments or exchanges pursuant to Section 4.07(b) hereof or
to make Permitted Investments (other than Permitted Investments specified in
clauses (1) and (3) of the definition thereof); and

 

(b)           Indebtedness or Disqualified Stock of the Issuer and Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer or any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and

 

74

--------------------------------------------------------------------------------


 

Preferred Stock then outstanding and incurred pursuant to this clause (12)(b),
does not at any one time outstanding exceed $1,000.0 million; provided, however,
that on a pro forma basis, together with any amounts incurred and outstanding by
Restricted Subsidiaries that are not Guarantors pursuant to the second proviso
to Section 4.09(a) hereof and clause (14) of this Section 4.09(b), no more than
$2,000.0 million of Indebtedness, Disqualified Stock or Preferred Stock at any
one time outstanding and incurred pursuant to this clause (12)(b) shall be
incurred by Restricted Subsidiaries that are not Guarantors (it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this clause (12)(b) shall cease to be deemed incurred or outstanding for
purposes of this clause (12)(b) but shall be deemed incurred for the purposes of
Section 4.09(a) hereof from and after the first date on which the Issuer or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 4.09(a) hereof without reliance on this clause
(12)(b));

 

(13)         the incurrence or issuance by the Issuer or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to refund, refinance, replace, renew, extend or defease any Indebtedness,
Disqualified Stock or Preferred Stock of the Issuer or any Restricted Subsidiary
incurred as permitted under Section 4.09(a) hereof and clauses (2), (3), (4) and
(12)(a) of this Section 4.09(b) above, this clause (13) and clause (14) of this
Section 4.09(b) or any Indebtedness, Disqualified Stock or Preferred Stock of
the Issuer or any Restricted Subsidiary issued to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or any
Restricted Subsidiary including additional Indebtedness, Disqualified Stock or
Preferred Stock incurred to pay premiums (including reasonable tender premiums),
defeasance costs and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

 

(a)           has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being refunded or refinanced, replaced, renewed or defeased,

 

(b)           to the extent such Refinancing Indebtedness refinances
(i) Indebtedness subordinated or pari passu to the Notes or any Guarantee
thereof, such Refinancing Indebtedness is subordinated or pari passu to the
Notes or the Guarantee at least to the same extent as the Indebtedness being
refinanced or refunded or (ii) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness must be Disqualified Stock or Preferred Stock,
respectively, and

 

(c)           shall not include Indebtedness, Disqualified Stock or Preferred
Stock of a Subsidiary of the Issuer that is not a Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Issuer or a
Guarantor;

 

and provided further, that subclause (a) of this clause (13) will not apply to
any refunding or refinancing of any Obligations secured by Permitted Liens or
Liens permitted to be incurred pursuant to Section 4.12 hereof;

 

(14)         Indebtedness, Disqualified Stock or Preferred Stock of (x) the
Issuer or a Restricted Subsidiary incurred to finance an acquisition or
(y) Persons that are acquired by the Issuer or any Restricted Subsidiary or
merged into the Issuer or a Restricted Subsidiary in accordance with the terms
of this Indenture; provided that after giving effect to such acquisition or
merger, either

 

75

--------------------------------------------------------------------------------


 

(a)           the Issuer would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) hereof, or

 

(b)           the Fixed Charge Coverage Ratio of the Issuer and its Restricted
Subsidiaries is greater than immediately prior to such acquisition or merger;

 

provided, however that on a pro forma basis, together with amounts incurred and
outstanding pursuant to the second proviso to Section 4.09(a) hereof and clause
(12)(b) of this Section 4.09(b), no more than $2,000.0 million of Indebtedness,
Disqualified Stock or Preferred Stock at any one time outstanding and incurred
by Restricted Subsidiaries that are not Guarantors pursuant to this clause (14)
shall be incurred and outstanding;

 

(15)         Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

 

(16)         Indebtedness of the Issuer or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to any Credit Facilities, in a
principal amount not in excess of the stated amount of such letter of credit;

 

(17)         (a) any guarantee by the Issuer or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary, so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Indenture, or (b) any guarantee by a
Restricted Subsidiary of Indebtedness of the Issuer; provided that such
guarantee is incurred in accordance with Section 4.15 hereof;

 

(18)         Indebtedness of Foreign Subsidiaries of the Issuer in an amount not
to exceed at any one time outstanding and together with any other Indebtedness
incurred under this clause (18) 5.0% of the Total Assets of the Foreign
Subsidiaries (it being understood that any Indebtedness incurred pursuant to
this clause (18) shall cease to be deemed incurred or outstanding for purposes
of this clause (18) but shall be deemed incurred for the purposes of
Section 4.09(a) hereof from and after the first date on which the Issuer or such
Restricted Subsidiaries could have incurred such Indebtedness under
Section 4.09(a) hereof without reliance on this clause (18));

 

(19)         Indebtedness of the Issuer or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;

 

(20)         Indebtedness consisting of Indebtedness issued by the Issuer or any
of its Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Issuer or
any direct or indirect parent company of the Issuer to the extent described in
clause (4) of Section 4.07(b) hereof;

 

(21)         customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;

 

(22)         Indebtedness owed on a short-term basis of no longer than 30 days
to banks and other financial institutions incurred in the ordinary course of
business of the Issuer and its

 

76

--------------------------------------------------------------------------------


 

Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Issuer and its Restricted Subsidiaries; and

 

(23)         Indebtedness of the Issuer or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business.

 

(c)           For purposes of determining compliance with this Section 4.09:

 

(x)           in the event that an item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) meets the criteria of more than one of
the categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (23) of Section 4.09(b) or is entitled to be
incurred pursuant to Section 4.09(a) hereof, the Issuer, in its sole discretion,
shall classify or reclassify such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) and shall only be required to include
the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock
in clauses (1) through (23) of Section 4.09(b) or under Section 4.09(a) hereof;
provided that all Indebtedness outstanding under the Senior Credit Facility on
September 24, 2007 shall be treated as incurred on September 24, 2007 under
clause (1) of Section 4.09(b) hereof; and

 

(y)           at the time of incurrence, the Issuer will be entitled to divide
and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Sections 4.09(a) and 4.09(b) hereof.

 

(d)           Accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discounts and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock shall not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 4.09.

 

(e)           For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

 

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

(f)            Notwithstanding anything to the contrary, the Issuer shall not,
and shall not permit any Guarantor to, directly or indirectly, incur any
Indebtedness (including Acquired Indebtedness) that is subordinated or junior in
right of payment to any Indebtedness of the Issuer or such Guarantor, as the
case may be, unless such Indebtedness is expressly subordinated in right of
payment to the Notes or

 

77

--------------------------------------------------------------------------------


 

such Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Issuer or such
Guarantor, as the case may be.

 

Section 4.10          Asset Sales.

 

(a)           The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate, directly or indirectly, an Asset Sale, unless:

 

(1)           the Issuer or such Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value (as determined in good faith by the Issuer) of the assets sold or
otherwise disposed of; and

 

(2)           except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Issuer or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
amount of:

 

(A)          any liabilities (as reflected in the Issuer’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Issuer or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual have taken place on the date of such balance sheet, as determined by the
Issuer) of the Issuer or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the Notes, that are assumed by the transferee
of any such assets and for which the Issuer and all of its Restricted
Subsidiaries have been validly released by all creditors in writing,

 

(B)          any securities, notes or other obligations or assets received by
the Issuer or such Restricted Subsidiary from such transferee that are converted
by the Issuer or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and

 

(C)          any Designated Non-cash Consideration received by the Issuer or
such Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed 5%
of the Issuer’s Total Assets at the time of the receipt of such Designated
Non-cash Consideration, with the fair market value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of this provision and for no other
purpose.

 

(b)           Within 450 days after the receipt of any Net Proceeds of any Asset
Sale, the Issuer or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale,

 

(1)           to permanently reduce:

 

(A)          Obligations constituting First Lien Obligations (and, if the
Indebtedness repaid is revolving credit Indebtedness, to correspondingly reduce
commitments with respect thereto) (provided that (x) to the extent that the
terms of First Lien Obligations (other than Obligations under the Notes) require
that such First Lien Obligations be repaid with the Net Proceeds of Asset Sales
prior to repayment of other Indebtedness

 

78

--------------------------------------------------------------------------------


 

(including the Notes), the Issuer and its Restricted Subsidiaries shall be
entitled to repay such other First Lien Obligations prior to repaying the
Obligations under the Notes and (y) subject to the foregoing clause (x), if the
Issuer or any Restricted Subsidiary shall so reduce First Lien Obligations, the
Issuer will equally and ratably reduce Obligations under the Notes as provided
under Section 3.07 hereof through open-market purchases (provided that such
purchases are at or above 100% of the principal amount thereof) or by making an
offer (in accordance with the procedures set forth below for an Asset Sale
Offer) to all Holders to purchase their Notes at a purchase price equal to 100%
of the principal amount thereof, plus accrued and unpaid interest on the
principal amount of Notes so purchased);

 

(B)          Obligations ranking pari passu with the Notes other than First Lien
Obligations so long as the relevant Net Proceeds are received with respect to
non-Collateral (provided that if the Issuer or any Restricted Subsidiary shall
so reduce any such pari passu Obligations, the Issuer will equally and ratably
reduce Obligations under the Notes in any manner set forth in clause
(A)(y) above);

 

(C)          Obligations secured by a Permitted Lien on an asset that is not
Collateral, the prepayment of which is required by its terms upon such Asset
Sale;

 

(D)          Indebtedness of a Restricted Subsidiary that is not a Guarantor,
other than Indebtedness owed to the Issuer or another Restricted Subsidiary (or
any affiliate thereof); or

 

(E)           Obligations under the Existing Notes; provided that, at the time
of, and after giving effect to, such repurchase, redemption or defeasance, the
aggregate amount of Net Proceeds used to repurchase, redeem or defease Existing
Notes pursuant to Section 4.10(b) following the Issue Date shall not exceed 3.5%
of the Issuer’s Total Assets at such time;

 

(2)           to make (a) an Investment in any one or more businesses, provided
that if such business is not a Restricted Subsidiary, such Investment is in the
form of the acquisition of Capital Stock and results in the Issuer or another of
its Restricted Subsidiaries, as the case may be, owning an amount of the Capital
Stock of such business such that it constitutes a Restricted Subsidiary, (b) an
Investment in properties, (c) capital expenditures or (d) acquisitions of other
assets, in each of clauses (a) through (d) above, that are used or useful in a
Similar Business or that replace the businesses, properties and/or assets that
are the subject of such Asset Sale; provided that, in the case of this clause
(2), a binding commitment shall be treated as a permitted application of the Net
Proceeds from the date of such commitment so long as the Issuer or such other
Restricted Subsidiary enters into such commitment with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days of such commitment (an “Acceptable Commitment”) and, in the
event any Acceptable Commitment is later cancelled or terminated for any reason
before the Net Proceeds are applied in connection therewith, the Issuer or such
Restricted Subsidiary enters into another Acceptable Commitment (a “Second
Commitment”) within 180 days of such cancellation or termination; provided
further that if any Second Commitment is later cancelled or terminated for any
reason before such Net Proceeds are applied, then such Net Proceeds shall
constitute Excess Proceeds.

 

(c)           Any Net Proceeds from Asset Sales of Collateral that are not
invested or applied as provided and within the time periods set forth in
Section 4.10(b) shall constitute “Collateral Excess

 

79

--------------------------------------------------------------------------------


 

Proceeds.”  When the aggregate amount of Collateral Excess Proceeds exceeds
$200.0 million, the Issuer will be required to make an offer to all Holders of
the Notes and, if required by the terms of any First Lien Obligations or
Obligations secured by a Lien permitted under this Indenture (which Lien is not
subordinate to the Lien of the Notes with respect to the Collateral), to the
holders of such First Lien Obligations or such other Obligations (a “Collateral
Asset Sale Offer”), to purchase the maximum aggregate principal amount of the
Notes and such First Lien Obligations or such other Obligations that is a
minimum of $2,000 or an integral multiple of $1,000 in excess thereof that may
be purchased out of the Collateral Excess Proceeds at an offer price in cash in
an amount equal to 100% of the principal amount thereof, plus accrued and unpaid
interest to the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Indenture.  The Issuer will commence a Collateral
Asset Sale Offer with respect to Collateral Excess Proceeds within ten Business
Days after the date that Collateral Excess Proceeds exceed $200.0 million by
mailing the notice required pursuant to the terms of this Indenture, with a copy
to the Trustee.

 

Any Net Proceeds from Asset Sales of non-Collateral that are not invested or
applied as provided and within the time period set forth in
Section 4.10(b) shall constitute “Excess Proceeds.”  When the aggregate amount
of Excess Proceeds exceeds $200.0 million, the Issuer will be required to make
an offer to all Holders of the Notes and, if required or permitted by the terms
of any other Senior Indebtedness, to the holders of such Senior Indebtedness (an
“Asset Sale Offer”), to purchase the maximum aggregate principal amount of the
Notes and such Senior Indebtedness that is a minimum of $2,000 or an integral
multiple of $1,000 in excess thereof that may be purchased out of the Excess
Proceeds at an offer price in cash in an amount equal to 100% of the principal
amount thereof, plus accrued and unpaid interest to the date fixed for the
closing of such offer, in accordance with the procedures set forth in this
Indenture.  The Issuer will commence an Asset Sale Offer with respect to Excess
Proceeds within ten Business Days after the date that Excess Proceeds exceed
$200.0 million by mailing the notice required pursuant to the terms of this
Indenture, with a copy to the Trustee.

 

To the extent that the aggregate amount of Notes and such other First Lien
Obligations or Obligations secured by a Lien permitted by this Indenture (which
Lien is not subordinate to the Lien of the Notes with respect to the Collateral)
tendered pursuant to a Collateral Asset Sale Offer is less than the Collateral
Excess Proceeds, the Issuer may use any remaining Collateral Excess Proceeds for
general corporate purposes, subject to other covenants contained in this
Indenture.  To the extent that the aggregate amount of Notes and such Senior
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuer may use any remaining Excess Proceeds for general corporate
purposes, subject to other covenants contained in this Indenture.  If the
aggregate principal amount of Notes or other First Lien Obligations or such
other Obligations surrendered by such holders thereof exceeds the amount of
Collateral Excess Proceeds, the Trustee shall select the Notes to be purchased
and the representatives for the holders of such other First Lien Obligations or
such other Obligations shall select such other First Lien Obligations or such
other Obligations to be purchased on a pro rata basis based on the accreted
value or principal amount of the Notes or such other First Lien Obligations or
such other Obligations tendered.  If the aggregate principal amount of Notes or
the Senior Indebtedness surrendered by such holders thereof exceeds the amount
of Excess Proceeds, the Trustee shall select the Notes and the agent for such
Senior Indebtedness shall select such Senior Indebtedness to be purchased on a
pro rata basis based on the accreted value or principal amount of the Notes or
such Senior Indebtedness tendered.  Upon completion of any such Collateral Asset
Sale Offer or Asset Sale Offer, the amount of Collateral Excess Proceeds or
Excess Proceeds, as the case may be, shall be reset at zero.  Additionally, the
Issuer may, at its option, make a Collateral Asset Sale Offer or an Asset Sale
Offer using proceeds from any Asset Sale at any time after consummation of such
Asset Sale; provided that such Collateral Asset Sale Offer or Asset Sale Offer
shall be in an aggregate amount of not less than $25.0 million.  Upon
consummation of such Collateral

 

80

--------------------------------------------------------------------------------


 

Asset Sale Offer or Asset Sale Offer, any Net Proceeds not required to be used
to purchase Notes shall not be deemed Collateral Excess Proceeds or Excess
Proceeds.

 

(d)           Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Indenture.

 

(e)           The Issuer shall comply with the requirements of Rule 14e-1 under
the Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to a Collateral Asset Sale Offer or an Asset Sale Offer. 
To the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Indenture, the Issuer will comply with the
applicable securities laws and regulations and shall not be deemed to have
breached its obligations described in this Indenture by virtue thereof.

 

Section 4.11          Transactions with Affiliates.

 

(a)           The Issuer shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Issuer (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $40.0
million, unless:

 

(1)           such Affiliate Transaction is on terms that are not materially
less favorable to the Issuer or its relevant Restricted Subsidiary than those
that would have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

 

(2)           the Issuer delivers to the Trustee, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $80.0 million, a resolution adopted by
the majority of the board of directors of the Issuer approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) of this Section 4.11(a).

 

(b)           The provisions of Section 4.11(a) hereof shall not apply to the
following:

 

(1)           transactions between or among the Issuer or any of its Restricted
Subsidiaries;

 

(2)           Restricted Payments permitted by Section 4.07 hereof and the
definition of “Permitted Investments”;

 

(3)           the payment of management, consulting, monitoring and advisory
fees and related expenses to the Investors pursuant to the Sponsor Management
Agreement (plus any unpaid management, consulting, monitoring and advisory fees
and related expenses accrued in any prior year) and the termination fees
pursuant to the Sponsor Management Agreement, in each case as in effect on the
Issue Date, or any amendment thereto (so long as any such amendment is not
disadvantageous in the good faith judgment of the board of directors of the
Issuer to the Holders when taken as a whole compared to the Sponsor Management
Agreement as in effect on the Issue Date);

 

81

--------------------------------------------------------------------------------


 

(4)           the payment of reasonable and customary fees paid to, and
indemnities provided for the benefit of, former, current or future officers,
directors, employees or consultants of Issuer, any of its direct or indirect
parent companies or any of its Restricted Subsidiaries;

 

(5)           transactions in which the Issuer or any of its Restricted
Subsidiaries, as the case may be, delivers to the Trustee a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Issuer or such Restricted Subsidiary from a financial point of view or stating
that the terms are not materially less favorable to the Issuer or its relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Issuer or such Restricted Subsidiary with an unrelated Person
on an arm’s-length basis;

 

(6)           any agreement or arrangement as in effect as of the Issue Date, or
any amendment thereto (so long as any such amendment is not disadvantageous to
the Holders when taken as a whole as compared to the applicable agreement as in
effect on the Issue Date);

 

(7)           the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Issue Date
and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Issue
Date shall only be permitted by this clause (7) to the extent that the terms of
any such amendment or new agreement are not otherwise disadvantageous to the
Holders when taken as a whole;

 

(8)           the Transactions, the offering of the Notes and the payment of all
fees and expenses related to the Transactions and the offering of the Notes, in
each case as described in the Offering Memorandum;

 

(9)           transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Indenture which are fair to
the Issuer and its Restricted Subsidiaries, in the reasonable determination of
the board of directors of the Issuer or the senior management thereof, or are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party;

 

(10)         the issuance or transfer of Equity Interests (other than
Disqualified Stock) of the Issuer to any Permitted Holder or to any former,
current or future director, officer, employee or consultant (or their respective
estates, investment funds, investment vehicles, spouses or former spouses) of
the Issuer, any of its direct or indirect parent companies or any of its
Subsidiaries;

 

(11)         sales of accounts receivable, or participations therein, in
connection with any Receivables Facility;

 

(12)         payments by the Issuer or any of its Restricted Subsidiaries to any
of the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the board of directors of the
Issuer in good faith;

 

82

--------------------------------------------------------------------------------


 

(13)         payments or loans (or cancellation of loans) to employees or
consultants of the Issuer, any of its direct or indirect parent companies or any
of its Restricted Subsidiaries and employment agreements, stock option plans and
other similar arrangements with such employees or consultants which, in each
case, are approved by the Issuer in good faith;

 

(14)         investments by the Investors in securities of the Issuer or any of
its Restricted Subsidiaries (and the payment of reasonable out-of-pocket
expenses incurred by the Investors in connection therewith) so long as (i) the
investment is being offered generally to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 5% of the proposed
or outstanding issue amount of such class of securities;

 

(15)         payments to and from, and transactions with, any joint venture in
the ordinary course of business; and

 

(16)         payments by the Issuer (and any direct or indirect parent thereof)
and its Subsidiaries pursuant to tax sharing agreements among the Issuer (and
any such parent) and its Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Issuer and its Subsidiaries;
provided that in each case the amount of such payments in any fiscal year does
not exceed the amount that the Issuer, its Restricted Subsidiaries and its
Unrestricted Subsidiaries (to the extent of amounts received from Unrestricted
Subsidiaries) would be required to pay in respect of foreign, federal, state and
local taxes for such fiscal year were the Issuer, its Restricted Subsidiaries
and its Unrestricted Subsidiaries (to the extent described above) to pay such
taxes separately from any such parent entity.

 

Section 4.12          Liens.

 

The Issuer shall not, and shall not permit any Guarantor to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (except Permitted
Liens) that secures obligations under any Indebtedness or any related guarantee,
on any asset or property of the Issuer or any Guarantor, or any income or
profits therefrom, or assign or convey any right to receive income therefrom,
other than Liens securing Indebtedness that are junior in priority to the Liens
on such property, assets or profits securing the Notes and related Guarantees.

 

The Collateral Agent shall enter into any intercreditor agreement that is in
form and substance substantially similar to the Second Lien Intercreditor
Agreement in connection with the issuance of any indebtedness secured by a
junior Lien permitted by this Indenture.

 

The foregoing restriction shall not apply to (a) Liens securing the Notes and
the related Guarantees, (b) Liens securing Indebtedness permitted to be incurred
under Credit Facilities, including any letter of credit relating thereto, that
was permitted by the terms of this Indenture to be incurred pursuant to clause
(1) of Section 4.09(b) hereof, provided that, with respect to Liens securing
Obligations permitted under this subclause (b), the Notes and the related
Guarantees are secured by Liens on the assets subject to such Liens to the
extent, with the priority and subject to intercreditor arrangements, in each
case no less favorable to the Holders of the Notes than those described in the
Security Agreement and (c) Liens incurred to secure Obligations in respect of
any Indebtedness permitted to be incurred pursuant to Section 4.09 hereof;
provided that with respect to Liens securing Obligations permitted under this
subclause (c), at the time of incurrence and after giving pro forma effect
thereto, the Consolidated Secured Debt Ratio would be no greater than 4.5 to
1.0; provided further that, with respect to Liens securing Obligations permitted
under this subclause (c), the Notes and the related Guarantees are secured by
Liens on the assets subject to such Liens to the extent, with the priority and
subject to intercreditor arrangements, in each case no less favorable to the
Holders of the Notes than those described in the Security Agreement. 

 

83

--------------------------------------------------------------------------------


 

Any Lien which is granted to secure the Notes under this Section 4.12 shall be
discharged at the same time as the discharge of the Lien (other than through the
exercise of remedies with respect thereto) that gave rise to the obligation to
so secure the Notes.

 

Section 4.13          Corporate Existence.

 

Subject to Article 5 hereof, the Issuer shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Issuer or any
such Restricted Subsidiary and (ii) the rights (charter and statutory), licenses
and franchises of the Issuer and its Restricted Subsidiaries; provided that the
Issuer shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Restricted
Subsidiaries, if the Issuer in good faith shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Issuer and
its Restricted Subsidiaries, taken as a whole.

 

Section 4.14          Offer to Repurchase upon Change of Control.

 

(a)           If a Change of Control occurs, unless the Issuer has previously or
concurrently mailed a redemption notice with respect to all the outstanding
Notes as described under Section 3.07 hereof, the Issuer shall make an offer to
purchase all of the Notes pursuant to the offer described below (the “Change of
Control Offer”) at a price in cash (the “Change of Control Payment”) equal to
101% of the aggregate principal amount thereof plus accrued and unpaid interest
to the date of purchase, subject to the right of Holders of the Notes of record
on the relevant Record Date to receive interest due on the relevant Interest
Payment Date.  Within 30 days following any Change of Control, the Issuer shall
send notice of such Change of Control Offer by first-class mail, with a copy to
the Trustee, to each Holder of Notes to the address of such Holder appearing in
the security register with a copy to the Trustee or otherwise in accordance with
the procedures of DTC, with the following information:

 

(1)           that a Change of Control Offer is being made pursuant to this
Section 4.14 and that all Notes properly tendered pursuant to such Change of
Control Offer will be accepted for payment by the Issuer;

 

(2)           the purchase price and the purchase date, which will be no earlier
than 30 days nor later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”);

 

(3)           that any Note not properly tendered will remain outstanding and
continue to accrue interest;

 

(4)           that unless the Issuer defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest on the Change of Control Payment
Date;

 

(5)           that Holders electing to have any Notes purchased pursuant to a
Change of Control Offer will be required to surrender such Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of such Notes
completed, to the Paying Agent specified in the notice at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;

 

84

--------------------------------------------------------------------------------


 

(6)           that Holders shall be entitled to withdraw their tendered Notes
and their election to require the Issuer to purchase such Notes, provided that
the Paying Agent receives, not later than the close of business on the
expiration date of the Change of Control offer, a facsimile transmission or
letter setting forth the name of the Holder of the Notes, the principal amount
of Notes tendered for purchase, and a statement that such Holder is withdrawing
its tendered Notes and its election to have such Notes purchased;

 

(7)           that if the Issuer is redeeming less than all of the Notes, the
Holders of the remaining Notes will be issued new Notes and such new Notes will
be equal in principal amount to the unpurchased portion of the Notes
surrendered.  The unpurchased portion of the Notes must be equal to $2,000 or an
integral multiple of $1,000 in excess thereof; and

 

(8)           the other instructions, as determined by the Issuer, consistent
with this Section 4.14, that a Holder must follow.

 

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice.  If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect.  The Issuer shall
comply with the requirements of Rule 14e 1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes pursuant
to a Change of Control Offer.  To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.14, the Issuer shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.14 by virtue thereof.

 

(b)           On the Change of Control Payment Date, the Issuer shall, to the
extent permitted by law,

 

(1)           accept for payment all Notes issued by it or portions thereof
properly tendered pursuant to the Change of Control Offer;

 

(2)           deposit with the Paying Agent an amount equal to the aggregate
Change of Control Payment in respect of all Notes or portions thereof so
tendered; and

 

(3)           deliver, or cause to be delivered, to the Trustee for cancellation
the Notes so accepted together with an Officer’s Certificate to the Trustee
stating that such Notes or portions thereof have been tendered to and purchased
by the Issuer.

 

(c)           The Issuer shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 4.14 applicable to a Change of Control Offer made by
the Issuer and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer.  Notwithstanding anything to the contrary herein, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

 

(d)           Other than as specifically provided in this Section 4.14, any
purchase pursuant to this Section 4.14 shall be made pursuant to the provisions
of Sections 3.02, 3.05 and 3.06 hereof.

 

85

--------------------------------------------------------------------------------


 

Section 4.15          Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

 

The Issuer shall not permit any of its Wholly Owned Subsidiaries that are
Restricted Subsidiaries (and non-Wholly Owned Subsidiaries if such non-Wholly
Owned Subsidiaries guarantee other capital markets debt securities of the Issuer
or any Guarantor), other than a Guarantor, a Foreign Subsidiary or a Receivables
Subsidiary, to guarantee the payment of any Indebtedness of the Issuer or any
other Guarantor unless:

 

(1)           such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture to this Indenture substantially in the form of Exhibit D
hereto, providing for a Guarantee by such Restricted Subsidiary, provided that:

 

(a)           if the Notes or such Guarantor’s Guarantee are subordinated in
right of payment to such Indebtedness, the Guarantee under the supplemental
indenture shall be subordinated to such Restricted Subsidiary’s guarantee with
respect to such Indebtedness substantially to the same extent as the Notes are
subordinated to such Indebtedness; and

 

(b)           if such Indebtedness is by its express terms subordinated in right
of payment to the Notes or such Guarantor’s Guarantee, any such guarantee by
such Restricted Subsidiary with respect to such Indebtedness shall be
subordinated in right of payment to such Guarantee substantially to the same
extent as such Indebtedness is subordinated to the Notes; and

 

(2)           such Restricted Subsidiary waives, and shall not in any manner
whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Issuer
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Guarantee;

 

provided that this Section 4.15 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary and
(ii) guarantees of any Receivables Facility by any Receivables Subsidiary.

 

Section 4.16          After-Acquired Collateral and Post-Closing Obligations.

 

(a)           From and after the Issue Date, (a) if the Issuer or any Guarantor
creates any additional security interest upon any property or asset that would
constitute Collateral to secure any First Lien Obligations, it shall
concurrently grant a first-priority perfected security interest (subject to
Permitted Liens) upon such property as security for the Notes and the other
Obligations under this Indenture.

 

(b)           Upon each Restricted Subsidiary’s execution and delivery to the
Trustee of a supplemental indenture substantially in the form of Exhibit D
hereto, the Issuer shall cause each such Restricted Subsidiary to become a party
to the Security Documents, as applicable, and to execute and file all documents
and instruments necessary to grant to the Collateral Agent a perfected security
in the Collateral of such Restricted Subsidiary.

 

(c)           Within ninety (90) days after the Issue Date, the Issuer shall
cause the Collateral Agent to have received each of the following documents,
which shall be in form reasonably satisfactory to the Collateral Agent:

 

86

--------------------------------------------------------------------------------


 

(i)      fully executed counterparts of amendments to each existing Mortgage
delivered by the Issuer and the Guarantors to the Collateral Agent in connection
with the Existing First Priority Notes evidencing the liens on the Mortgaged
Property (the “Existing Mortgages”) in form and substance reasonably
satisfactory to the Initial Purchasers (the “Mortgage Amendments”; the Existing
Mortgages, as amended by the Mortgages Amendments, the “Mortgages”), which
Mortgages shall cover the Mortgaged Property owned by the Issuer or the
Guarantors as are designated on Schedule I hereto (each a “Mortgaged Property”),
together with evidence that counterparts of said Mortgage Amendments have been
delivered to the title insurance company insuring the Lien of the Mortgages for
recording in all places where such Mortgages are recorded, which Mortgages shall
effectively create in favor of the Collateral Agent for the benefit of the
Secured Parties (as defined in the Security Agreement), including the Collateral
Agent, the Trustee and the holders of the Notes, a first-priority mortgage Lien
on each Mortgaged Property, subject to (i) those Liens created by the Security
Documents and the Mortgages, (ii) those Liens, encumbrances, hypothecs and other
matters affecting title to such Mortgaged Property as may have been found
reasonably acceptable by the lenders or the administrative agent (as applicable)
under the Credit Facilities in connection with the mortgages provided pursuant
thereto, (iii) as to any particular real property at any time, such easements,
encroachments, covenants, rights of way, minor defects, irregularities or
encumbrances on title which could not reasonably be expected to materially
impair such Mortgaged Property for the purpose for which it is held by the
mortgagor or grantor thereof, (iv) zoning and other municipal ordinances which
are not violated in any material respect by the existing improvements and the
present use made by the mortgagor or grantor thereof of the premises,
(v) general real estate taxes and assessments not yet delinquent, (vi) such
other similar items as may have been consented to by the lenders or the
administrative agent (as applicable) under the Senior Credit Facility in
connection with the mortgages provided pursuant thereto, (vii) Enforceability
Limitations (as defined in the Purchase Agreement) and (viii) Permitted Liens;

 

(ii)     with respect to each Mortgage intended to encumber a Mortgaged
Property, a datedown endorsement to the existing title policy (or a new or
reissued title policy) insuring the Lien of the Mortgage on such Mortgaged
Property, in an amount equal to the title policy relating to such Mortgaged
Property provided to the Credit Agreement Collateral Agent pursuant to the
Credit Facilities (the “Mortgage Endorsements”), issued by a nationally
recognized title insurance company insuring the Lien of such Mortgage as a valid
Lien on the Mortgaged Property described therein, free of any other Liens except
the encumbrances described in clauses (i) through (viii) of paragraph (i) above;

 

(iii)    the opinions, addressed to the Initial Purchasers, the Collateral Agent
and the Trustee of (1) outside counsel or in-house counsel, as to the due
authorization, execution and delivery of the Mortgage Amendments by the Issuer,
any Guarantor or any of their respective subsidiaries, as applicable, and
(2) local counsel in each jurisdiction where Mortgaged Property is located
regarding the Mortgages;

 

(iv)    policies or certificates of insurance (including evidence of flood
insurance, if applicable) covering the property and assets of the Issuer and the
Guarantors, which policies or certificates shall be in form and substance
reasonably acceptable to the Initial Purchasers and reflect the Collateral Agent
for its benefit and the benefit of the Trustee and the holders of the Notes, as
additional insured and loss payee and mortgagee and shall otherwise bear
endorsements of the character reasonably acceptable to the Initial Purchasers;

 

87

--------------------------------------------------------------------------------


 

(v)     if necessary, proper filing amendments under the Uniform Commercial Code
on Form UCC-3 for filing under the Uniform Commercial Code in the appropriate
jurisdiction in which the Mortgaged Properties are located, desirable to perfect
the security interests in fixtures purported to be created by the Mortgages in
favor of the Collateral Agent for its benefit and the benefit of the Trustee and
the holders of the Notes;

 

(vi)    with respect to the Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the transactions or as shall reasonably
be deemed necessary by the Initial Purchasers in order for the owner or holder
of the fee interest constituting such Mortgaged Property to grant the lien
contemplated by the Mortgage with respect to such Mortgaged Property;

 

(vii)   with respect to each Mortgaged Property, such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the title insurance
company to issue the Mortgage Endorsements contemplated above; and

 

(viii)  evidence reasonably acceptable to the Initial Purchasers of payment by
the Issuer of all Mortgage Endorsement premiums, search and examination charges,
mortgage recording taxes, fees, charges, costs and expenses required for the
recording of the Mortgage Amendments, fixture filings amendments and issuance of
the Mortgage Endorsements referred to above.

 

ARTICLE 5

 

SUCCESSORS

 

Section 5.01          Merger, Consolidation or Sale of All or Substantially All
Assets.

 

(a)           The Issuer shall not consolidate or merge with or into or wind up
into (whether or not the Issuer is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

 

(1)           either: (x) the Issuer is the surviving entity; or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Issuer) or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is an entity organized or existing under the
laws of the jurisdiction of organization of the Issuer or the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(such Person, as the case may be, being herein called the “Successor Company”);
provided that in the case where the surviving Person is not a corporation, a
corporation organized or existing under the laws of the jurisdiction of
organization of the Issuer or the laws of the United States, any state thereof,
the District of Columbia or any territory thereof shall be a co-obligor of the
Notes;

 

(2)           the Successor Company, if other than the Issuer, expressly assumes
all the obligations of the Issuer under the Notes and the Security Documents
pursuant to a supplemental indenture or other documents or instruments in form
reasonably satisfactory to the Trustee;

 

(3)           immediately after such transaction, no Default exists;

 

(4)           immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable four quarter period,

 

88

--------------------------------------------------------------------------------


 

(A)          the Successor Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) hereof, or

 

(B)          the Fixed Charge Coverage Ratio for the Successor Company, the
Issuer and its Restricted Subsidiaries would be greater than such ratio for the
Issuer and its Restricted Subsidiaries immediately prior to such transaction;

 

(5)           each Guarantor, unless it is the other party to the transactions
described above, in which case Section 5.01(c)(1)(B) hereof shall apply, shall
have by supplemental indenture confirmed that its Guarantee shall apply to such
Person’s obligations under this Indenture and the Notes;

 

(6)           the Collateral owned by the Successor Company will (a) continue to
constitute Collateral under this Indenture and the Security Documents and
(b) not be subject to any other Lien, other than Permitted Liens and other Liens
permitted under Section 4.12 hereof;

 

(7)           to the extent any assets of the Person which is merged or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably necessary to cause such property and
assets to be made subject to the Lien of the Security Documents in the manner
and to the extent required in this Indenture or any of the Security Documents
and shall take all reasonably necessary action so that such Lien is perfected to
the extent required by the Security Documents; and

 

(8)           the Issuer shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel, stating that such consolidation, merger
or transfer and such supplemental indentures, if any, comply with this Indenture
and, if a supplemental indenture or any supplement to any Security Document is
required in connection with such transaction, such supplement shall comply with
the applicable provisions of this Indenture.

 

(b)           The Successor Company shall succeed to, and be substituted for the
Issuer under this Indenture, the Guarantees and the Notes, as applicable. 
Notwithstanding clauses (3) and (4) of Section 5.01(a) hereof,

 

(1)           any Restricted Subsidiary may consolidate with or merge into or
transfer all or part of its properties and assets to the Issuer, and

 

(2)           the Issuer may merge with an Affiliate of the Issuer, as the case
may be, solely for the purpose of reincorporating the Issuer in a State of the
United States or any state thereof, the District of Columbia or any territory
thereof so long as the amount of Indebtedness of the Issuer and its Restricted
Subsidiaries is not increased thereby.

 

(c)           Subject to certain limitations described in this Indenture
governing release of a Guarantee upon the sale, disposition or transfer of a
Guarantor, no Guarantor shall, and the Issuer shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not the Issuer or
Guarantor is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets, in one or more related transactions, to any Person unless:

 

(1)           (A)          such Guarantor is the surviving corporation or the
Person formed by or surviving any such consolidation or merger (if other than
such Guarantor) or to which such sale,

 

89

--------------------------------------------------------------------------------


 

assignment, transfer, lease, conveyance or other disposition will have been made
is a corporation, partnership, limited partnership, limited liability
corporation or trust organized or existing under the laws of the jurisdiction of
organization of such Guarantor, as the case may be, or the laws of the United
States, any state thereof, the District of Columbia, or any territory thereof
(such Guarantor or such Person, as the case may be, being herein called the
“Successor Person”);

 

(B)          the Successor Person, if other than such Guarantor, expressly
assumes all the obligations of such Guarantor under this Indenture and such
Guarantor’s related Guarantee pursuant to a supplemental indenture or other
documents or instruments in form reasonably satisfactory to the Trustee;

 

(C)          immediately after such transaction, no Default exists; and

 

(D)          the Issuer shall have delivered to the Trustee an Officer’s
Certificate stating that such consolidation, merger or transfer and such
supplemental indentures, if any, comply with this Indenture; or

 

(2)           the transaction is made in compliance with Section 4.10 hereof.

 

(d)           Subject to certain limitations described in this Indenture, the
Successor Person shall succeed to, and be substituted for, such Guarantor under
this Indenture and such Guarantor’s Guarantee. Notwithstanding the foregoing,
any Guarantor may (i) merge into or transfer all or part of its properties and
assets to another Guarantor or the Issuer, (ii) merge with an Affiliate of the
Issuer solely for the purpose of reincorporating the Guarantor in the United
States, any state thereof, the District of Columbia or any territory thereof or
(iii) convert into a corporation, partnership, limited partnership, limited
liability corporation or trust organized or existing under the laws of the
jurisdiction of organization of such Guarantor.

 

Section 5.02          Successor Corporation Substituted.

 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Issuer in accordance with Section 5.01 hereof, the successor corporation formed
by such consolidation or into or with which the Issuer is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Issuer shall refer instead to the
successor corporation and not to the Issuer), and may exercise every right and
power of the Issuer under this Indenture with the same effect as if such
successor Person had been named as the Issuer herein; provided that the
predecessor Issuer shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Issuer’s assets that
meets the requirements of Section 5.01 hereof.

 

ARTICLE 6

 

DEFAULTS AND REMEDIES

 

Section 6.01          Events of Default.

 

(a)           An “Event of Default” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or

 

90

--------------------------------------------------------------------------------


 

be effected by operation of law or pursuant to any judgment, decree or order of
any court or any order, rule or regulation of any administrative or governmental
body):

 

(1)           default in payment when due and payable, upon redemption,
acceleration or otherwise, of principal of, or premium, if any, on the Notes;

 

(2)           default for 30 days or more in the payment when due of interest on
or with respect to the Notes;

 

(3)           failure by the Issuer for 120 days after receipt of written notice
given by the Trustee or the Holders of not less than 30% in aggregate principal
amount of the Notes to comply with any of its obligations, covenants or
agreements contained in Section 4.03 hereof;

 

(4)           failure by the Issuer or any Guarantor for 60 days after receipt
of written notice given by the Trustee or the Holders of not less than 30% in
aggregate principal amount of the Notes to comply with any of its obligations,
covenants or agreements (other than a default referred to in clauses (1), (2) or
(3) above) contained in this Indenture or the Notes;

 

(5)           default under any mortgage, indenture or instrument under which
there is issued or by which there is secured or evidenced any Indebtedness for
money borrowed by the Issuer or any of its Restricted Subsidiaries or the
payment of which is guaranteed by the Issuer or any of its Restricted
Subsidiaries, other than Indebtedness owed to the Issuer or a Restricted
Subsidiary, whether such Indebtedness or guarantee now exists or is created
after the issuance of the Notes, if both:

 

(a)           such default either results from the failure to pay any principal
of such Indebtedness at its stated final maturity (after giving effect to any
applicable grace periods) or relates to an obligation other than the obligation
to pay principal of any such Indebtedness at its stated final maturity and
results in the holder or holders of such Indebtedness causing such Indebtedness
to become due prior to its stated maturity; and

 

(b)           the principal amount of such Indebtedness, together with the
principal amount of any other such Indebtedness in default for failure to pay
principal at stated final maturity (after giving effect to any applicable grace
periods), or the maturity of which has been so accelerated, aggregate $100.0
million or more at any one time outstanding;

 

(6)           failure by the Issuer or any Significant Subsidiary (or group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay
final non-appealable judgments aggregating in excess of $100.0 million, which
final judgments remain unpaid, undischarged and unstayed for a period of more
than 60 days after such judgment becomes final, and in the event such judgment
is covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

 

(7)           the Issuer or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, pursuant to or within the
meaning of any Bankruptcy Law:

 

(i)      commences proceedings to be adjudicated bankrupt or insolvent;

 

91

--------------------------------------------------------------------------------


 

(ii)     consents to the institution of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy law;

 

(iii)    consents to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator or other similar official of it or for all or
substantially all of its property;

 

(iv)    makes a general assignment for the benefit of its creditors; or

 

(v)     generally is not paying its debts as they become due;

 

(8)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

 

(i)      is for relief against the Issuer or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, in a proceeding in
which the Issuer or any such Restricted Subsidiaries, that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary, is to be adjudicated bankrupt or insolvent;

 

(ii)     appoints a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Issuer or any of its Restricted Subsidiaries that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Issuer or any of its Restricted Subsidiaries that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary; or

 

(iii)    orders the liquidation of the Issuer or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days;

 

(9)           the Guarantee of any Significant Subsidiary (or group of
Restricted Subsidiaries that together would constitute a Significant Subsidiary)
shall for any reason cease to be in full force and effect or be declared null
and void or any responsible officer of any Guarantor that is a Significant
Subsidiary (or group of Restricted Subsidiaries that together would constitute a
Significant Subsidiary), as the case may be, denies that it has any further
liability under its Guarantee or gives notice to such effect, other than by
reason of the termination of this Indenture or the release of any such Guarantee
in accordance with this Indenture; or

 

(10)         with respect to any Collateral having a fair market value in excess
of $100.0 million, individually or in the aggregate, (a) the security interest
under the Security Documents, at any time, ceases to be in full force and effect
for any reason other than in accordance with the terms of this Indenture and the
Security Documents, (b) any security interest created thereunder or under this
Indenture is declared invalid or unenforceable by a court of competent
jurisdiction or (c) the Issuer or any Guarantor asserts, in any pleading in any
court of competent jurisdiction, that any such security interest is invalid or
unenforceable.

 

92

--------------------------------------------------------------------------------


 

(b)           In the event of any Event of Default specified in clause (5) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded, automatically and without
any action by the Trustee or the Holders, if within 20 days after such Event of
Default arose:

 

(1)           the Indebtedness or guarantee that is the basis for such Event of
Default has been discharged;

 

(2)           holders thereof have rescinded or waived the acceleration, notice
or action (as the case may be) giving rise to such Event of Default; or

 

(3)           the default that is the basis for such Event of Default has been
cured.

 

Section 6.02          Acceleration.

 

(a)           If any Event of Default (other than an Event of Default specified
in clause (7) or (8) of Section 6.01(a) hereof) occurs and is continuing under
this Indenture, the Trustee or the Holders of not less than 30% in aggregate
principal amount of the Notes may declare the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding Notes to
be due and payable immediately.  Upon the effectiveness of such declaration,
such principal and interest shall be due and payable immediately.  The Trustee
shall have no obligation to accelerate the Notes if and so long as a committee
of its Responsible Officers in good faith determines acceleration is not in the
best interest of the Holders of the Notes.

 

(b)           Notwithstanding the foregoing, in the case of an Event of Default
arising under clause (7) or (8) of Section 6.01(a) hereof, all outstanding Notes
shall be due and payable immediately without further action or notice.

 

(c)           Holders of at least a majority in aggregate principal amount of
the then outstanding Notes by written notice to the Trustee may on behalf of all
of the Holders of all of the Notes waive any existing Default and its
consequences under this Indenture except a continuing Default in the payment of
interest on, premium, if any, or the principal of any Note (held by a
non-consenting Holder) and rescind any acceleration with respect to the Notes
and its consequences (so long as such rescission would not conflict with any
judgment of a court of competent jurisdiction).

 

Section 6.03          Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

 

Section 6.04          Waiver of Past Defaults.

 

Holders of at least a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all of the Notes waive any existing

 

93

--------------------------------------------------------------------------------


 

Default and its consequences hereunder, except a continuing Default in the
payment of the principal of, premium, if any, or interest on, any Note held by a
non-consenting Holder and rescind any acceleration with respect to the Notes and
its consequences (provided such rescission would not conflict with any judgment
of a court of competent jurisdiction); provided, subject to Section 6.02 hereof,
that the Holders of at least a majority in aggregate principal amount of the
then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration. 
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.

 

Section 6.05          Control by Majority.

 

Subject to the terms of the Intercreditor Agreements, the Holders of a majority
in aggregate principal amount of the total outstanding Notes may direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or of exercising any trust or power conferred on the Trustee.  The
Trustee, however, may refuse to follow any direction that conflicts with law or
this Indenture or that the Trustee determines is unduly prejudicial to the
rights of any other Holder of a Note or that would involve the Trustee in
personal liability. For purposes of the provisions hereof and the First Lien
Intercreditor Agreement requiring the Issuer to designate Indebtedness for the
purposes of the term First Lien Obligations or any other such designations
hereunder or under the First Lien Intercreditor Agreement, any such designation
shall be sufficient if the relevant designation provides in writing that such
First Lien Obligations are permitted under this Indenture and is signed on
behalf of the Issuer by an Officer and delivered to the Trustee, the Collateral
Agent and the Credit Agreement Collateral Agent.

 

Section 6.06          Limitation on Suits.

 

Subject to the terms of the First Lien Intercreditor Agreement and subject to
Section 6.07 hereof, no Holder of a Note may pursue any remedy with respect to
this Indenture or the Notes unless:

 

(1)           such Holder has previously given the Trustee written notice that
an Event of Default is continuing;

 

(2)           Holders of not less than 30% in aggregate principal amount of the
Notes have requested the Trustee to pursue the remedy;

 

(3)           Holders of the Notes have offered and, if requested, provided to
the Trustee security or indemnity reasonably satisfactory to the Trustee against
any loss, liability or expense;

 

(4)           the Trustee has not complied with such request within 60 days
after the receipt thereof and the offer of security or indemnity; and

 

(5)           Holders of a majority in aggregate principal amount of the total
outstanding Notes have not given the Trustee a direction that, in the opinion of
the Trustee, is inconsistent with such request within such 60 day period.

 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 

94

--------------------------------------------------------------------------------


 

Section 6.07          Rights of Holders of Notes to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an Asset Sale Offer or a Change of Control Offer), or to bring
suit for the enforcement of any such payment on or after such respective dates,
shall not be impaired or affected without the consent of such Holder.

 

Section 6.08          Collection Suit by Trustee.

 

If an Event of Default specified in Section 6.01(a)(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express trust against the Issuer for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

Section 6.09          Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceedings, the Issuer, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding has been instituted.

 

Section 6.10          Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

Section 6.11          Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein.  Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

 

Section 6.12          Trustee May File Proofs of Claim.

 

Subject to the First Lien Intercreditor Agreement, the Trustee is authorized to
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Issuer (or any other obligor upon the Notes
including the Guarantors), its creditors

 

95

--------------------------------------------------------------------------------


 

or its property and shall be entitled and empowered to participate as a member
in any official committee of creditors appointed in such matter and to collect,
receive and distribute any money or other property payable or deliverable on any
such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. 
To the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.  Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

Section 6.13          Priorities.

 

Subject to the Security Documents, if the Trustee collects any money or property
pursuant to this Article 6, it shall pay out the money or property in the
following order:

 

(i)            to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

(ii)           to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any, and interest, respectively; and

 

(iii)          to the Issuer or to such party as a court of competent
jurisdiction shall direct, including a Guarantor, if applicable.

 

The Trustee may fix a Record Date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

 

Section 6.14          Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. 
This Section 6.14 does not apply to a suit by the Trustee, a suit by a Holder of
a Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

 

96

--------------------------------------------------------------------------------


 

ARTICLE 7

 

TRUSTEE

 

Section 7.01          Duties of Trustee.

 

(a)           If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b)           Except during the continuance of an Event of Default:

 

(i)           the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and

 

(ii)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture.  However, in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
the certificates and opinions to determine whether or not they conform to the
requirements of this Indenture.

 

(c)           The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

 

(i)            this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

 

(ii)           the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

 

(iii)          the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05 hereof.

 

(d)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b) and (c) of this Section 7.01.

 

(e)           The Trustee shall be under no obligation to exercise any of its
rights or powers under this Indenture at the request or direction of any of the
Holders of the Notes unless the Holders have offered to the Trustee reasonable
indemnity or security against any loss, liability or expense.

 

(f)            The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Issuer. 
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

97

--------------------------------------------------------------------------------


 

Section 7.02          Rights of Trustee.

 

(a)           The Trustee may conclusively rely upon any document believed by it
to be genuine and to have been signed or presented by the proper Person.  The
Trustee need not investigate any fact or matter stated in the document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuer, personally or by agent or attorney at
the sole cost of the Issuer and shall incur no liability or additional liability
of any kind by reason of such inquiry or investigation.

 

(b)           Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel or both.  The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel.  The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

 

(c)           The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent or attorney
appointed with due care.

 

(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.

 

(e)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Issuer shall be sufficient if
signed by an Officer of the Issuer.

 

(f)            None of the provisions of this Indenture shall require the
Trustee to expend or risk its own funds or otherwise to incur any liability,
financial or otherwise, in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing that repayment of such funds or indemnity satisfactory to it
against such risk or liability is not assured to it.

 

(g)           The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
Default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Notes and this Indenture.  Delivery of reports to
the Trustee pursuant to Section 4.03 hereof shall not constitute knowledge of,
or notice to, the Trustee of information contained therein.

 

(h)           In no event shall the Trustee be responsible or liable for
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(i)            The rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other Person employed
to act hereunder.

 

98

--------------------------------------------------------------------------------


 

Section 7.03          Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign.  Any Agent may do the same with like rights and duties.  The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

 

Section 7.04          Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

Section 7.05          Notice of Defaults.

 

If a Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default within 90 days
after it occurs.  Except in the case of a Default relating to the payment of
principal, premium, if any, or interest on any Note, the Trustee may withhold
from the Holders notice of any continuing Default if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes.  The Trustee shall not be
deemed to know of any Default unless a Responsible Officer of the Trustee has
actual knowledge thereof or unless written notice of any event which is such a
Default is received by the Trustee at the Corporate Trust Office of the Trustee.

 

Section 7.06          Reports by Trustee to Holders of the Notes.

 

Within 60 days after each May 15, beginning with the May 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with Trust Indenture Act Section 313(a) (but if no event
described in Trust Indenture Act Section 313(a) has occurred within the twelve
months preceding the reporting date, no report need be transmitted).  The
Trustee also shall comply with Trust Indenture Act Section 313(b)(2).  The
Trustee shall also transmit by mail all reports as required by Trust Indenture
Act Section 313(c).

 

A copy of each report at the time of its mailing to the Holders of Notes shall
be delivered by electronic transmission or mailed to the Issuer and filed with
the SEC and each stock exchange on which the Notes are listed in accordance with
Trust Indenture Act Section 313(d).  The Issuer shall promptly notify the
Trustee when the Notes are listed on any stock exchange or the delisting
thereof.

 

Section 7.07          Compensation and Indemnity.

 

The Issuer and the Guarantors, jointly and severally, shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time.  The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust.  The Issuer and the Guarantors, jointly and
severally, shall

 

99

--------------------------------------------------------------------------------


 

reimburse the Trustee promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services.  Such expenses shall include the reasonable compensation,
disbursements and expenses of the Trustee’s agents and counsel.

 

The Issuer and the Guarantors, jointly and severally, shall indemnify the
Trustee for, and hold the Trustee harmless against, any and all loss, damage,
claims, liability or expense (including attorneys’ fees) incurred by it in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuer or any of the Guarantors (including
this Section 7.07) or defending itself against any claim whether asserted by any
Holder, the Issuer or any Guarantor, or liability in connective with the
acceptance, exercise or performance of any of its powers or duties hereunder). 
The Trustee shall notify the Issuer promptly of any claim for which it may seek
indemnity.  Failure by the Trustee to so notify the Issuer shall not relieve the
Issuer of its obligations hereunder.  The Issuer shall defend the claim and the
Trustee may have separate counsel and the Issuer shall pay the fees and expenses
of such counsel.  The Issuer shall not reimburse any expense or indemnify
against any loss, liability or expense incurred by the Trustee through the
Trustee’s own willful misconduct, negligence or bad faith.

 

The obligations of the Issuer under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

 

Notwithstanding anything contrary in Section 4.12 hereto, to secure the payment
obligations of the Issuer and the Guarantors in this Section 7.07, the Trustee
shall have a Lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes.  Such Lien shall survive the satisfaction and discharge of
this Indenture.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(7) or (8) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

 

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

 

Section 7.08          Replacement of Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.  The Trustee may resign in writing
at any time and be discharged from the trust hereby created by so notifying the
Issuer.  The Holders of a majority in principal amount of the then outstanding
Notes may remove the Trustee by so notifying the Trustee and the Issuer in
writing.  The Issuer may remove the Trustee if:

 

(a)           the Trustee fails to comply with Section 7.10 hereof;

 

(b)           the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

 

(c)           a custodian or public officer takes charge of the Trustee or its
property; or

 

(d)           the Trustee becomes incapable of acting.

 

100

--------------------------------------------------------------------------------


 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee. 
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuer’s expense),
the Issuer or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer.  Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee; provided all sums owing to the Trustee hereunder have
been paid and subject to the Lien provided for in Section 7.07 hereof. 
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

 

Section 7.09          Successor Trustee by Merger, etc.If the Trustee
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Trustee.

 

Section 7.10          Eligibility; Disqualification.

 

There shall at all times be a Trustee hereunder that is a national banking
association or a corporation organized and doing business under the laws of the
United States of America or of any state thereof that is authorized under such
laws to exercise corporate trustee power, that is subject to supervision or
examination by federal or state authorities and that has a combined capital and
surplus of at least $50,000,000 as set forth in its most recent published annual
report of condition.

 

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5).  The Trustee is subject to
Trust Indenture Act Section 310(b).

 

Section 7.11          Preferential Collection of Claims Against Issuer.

 

The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b).  A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

 

101

--------------------------------------------------------------------------------


 

ARTICLE 8

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

Section 8.01          Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Issuer may, at its option and at any time, elect to have either Section 8.02
or 8.03 hereof applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.

 

Section 8.02          Legal Defeasance and Discharge.

 

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes and Guarantees on the date the conditions set forth below are satisfied
(“Legal Defeasance”).  For this purpose, Legal Defeasance means that the Issuer
shall be deemed to have paid and discharged the entire Indebtedness represented
by the outstanding Notes, which shall thereafter be deemed to be “outstanding”
only for the purposes of Section 8.05 hereof and the other Sections of this
Indenture referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture including that of the Guarantors
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging the same), except for the following provisions
which shall survive until otherwise terminated or discharged hereunder:

 

(a)           the rights of Holders of Notes to receive payments in respect of
the principal of, premium, if any, and interest on the Notes when such payments
are due solely out of the trust created pursuant to this Indenture referred to
in Section 8.04 hereof;

 

(b)           the Issuer’s obligations with respect to Notes concerning issuing
temporary Notes, registration of such Notes, mutilated, destroyed, lost or
stolen Notes and the maintenance of an office or agency for payment and money
for security payments held in trust;

 

(c)           the rights, powers, trusts, duties and immunities of the Trustee,
and the Issuer’s obligations in connection therewith; and

 

(d)           this Section 8.02.

 

Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

Section 8.03          Covenant Defeasance.

 

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from their obligations under the covenants contained in Sections 4.03, 4.04,
4.05, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15 and 4.16 hereof and
clauses (3) and (4) of Section 5.01(a), Sections 5.01(c) and 5.01(d) hereof with
respect to the outstanding Notes on and after the date the conditions set forth
in Section 8.04 hereof are satisfied (“Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall

 

102

--------------------------------------------------------------------------------


 

not be deemed outstanding for accounting purposes).  For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuer may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01(a) hereof, but, except as specified
above, the remainder of this Indenture and such Notes shall be unaffected
thereby.  In addition, upon the Issuer’s exercise under Section 8.01 hereof of
the option applicable to this Section 8.03 hereof, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, Sections 6.01(a)(3),
6.01(a)(4), 6.01(a)(5), 6.01(a)(6), 6.01(a)(7) (solely with respect to
Restricted Subsidiaries or groups of Restricted Subsidiaries that are
Significant Subsidiaries), 6.01(a)(8) (solely with respect to Restricted
Subsidiaries or groups of Restricted Subsidiaries that are Significant
Subsidiaries) and 6.01(a)(9) hereof shall not constitute Events of Default.

 

Section 8.04          Conditions to Legal or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

 

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

 

(1)           the Issuer must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest due on the Notes on the
stated maturity date or on the Redemption Date, as the case may be, of such
principal, premium, if any, or interest on such Notes and the Issuer must
specify whether such Notes are being defeased to maturity or to a particular
Redemption Date;

 

(2)           in the case of Legal Defeasance, the Issuer shall have delivered
to the Trustee an Opinion of Counsel reasonably acceptable to the Trustee
confirming that, subject to customary assumptions and exclusions,

 

(a)           the Issuer has received from, or there has been published by, the
United States Internal Revenue Service a ruling, or

 

(b)           since the issuance of the Notes, there has been a change in the
applicable U.S. federal income tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

 

(3)           in the case of Covenant Defeasance, the Issuer shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that, subject to customary assumptions and exclusions, the
Holders of the Notes will not recognize income, gain or loss for U.S. federal
income tax purposes as a result of such Covenant Defeasance and will be subject
to

 

103

--------------------------------------------------------------------------------


 

U.S. federal income tax on the same amounts, in the same manner and at the same
times as would have been the case if such Covenant Defeasance had not occurred;

 

(4)           no Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith) shall have occurred and be continuing on the date of such deposit;

 

(5)           such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under the Senior Credit Facility
or any other material agreement or instrument (other than this Indenture) to
which the Issuer or any Guarantor is a party or by which the Issuer or any
Guarantor is bound (other than that resulting from borrowing funds to be applied
to make such and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith);

 

(6)           the Issuer shall have delivered to the Trustee an Opinion of
Counsel to the effect that, as of the date of such opinion and subject to
customary assumptions and exclusions following the deposit, the trust funds will
not be subject to the effect of Section 547 of Title 11 of the United States
Code;

 

(7)           the Issuer shall have delivered to the Trustee an Officer’s
Certificate stating that the deposit was not made by the Issuer with the intent
of defeating, hindering, delaying or defrauding any creditors of the Issuer or
any Guarantor or others; and

 

(8)           the Issuer shall have delivered to the Trustee an Officer’s
Certificate and an Opinion of Counsel (which Opinion of Counsel may be subject
to customary assumptions and exclusions) each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance, as the case may be, have been complied with.

 

Section 8.05          Deposited Money and Government Securities to Be Held in
Trust; Other Miscellaneous Provisions.

 

Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and interest, but such money need not
be segregated from other funds except to the extent required by law.

 

The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

 

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be

 

104

--------------------------------------------------------------------------------


 

the opinion delivered under Section 8.04(1) hereof), are in excess of the amount
thereof that would then be required to be deposited to effect an equivalent
Legal Defeasance or Covenant Defeasance.

 

Section 8.06          Repayment to Issuer.

 

Subject to applicable escheat and abandoned property laws, any money deposited
with the Trustee or any Paying Agent, or then held by the Issuer, in trust for
the payment of the principal of, premium or interest on any Note and remaining
unclaimed for two years after such principal, and premium or interest has become
due and payable shall be paid to the Issuer on its request or (if then held by
the Issuer) shall be discharged from such trust; and the Holder of such Note
shall thereafter look only to the Issuer for payment thereof, and all liability
of the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Issuer as trustee thereof, shall thereupon cease.

 

Section 8.07          Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Securities in accordance with Article 8 hereof, as the case may be,
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Article 8 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Article 8 hereof, as the case may be; provided that, if the
Issuer makes any payment of principal of, premium or interest on any Note
following the reinstatement of its obligations, the Issuer shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money held by the Trustee or Paying Agent.

 

ARTICLE 9

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

Section 9.01          Without Consent of Holders of Notes.

 

Notwithstanding Section 9.02 hereof, the Issuer, any Guarantor (with respect to
a Guarantee or this Indenture to which it is a party) and the Trustee or the
Collateral Agent, as applicable, may amend or supplement this Indenture, any
Security Documents, any Guarantee or the Notes without the consent of any
Holder:

 

(1)           to cure any ambiguity, omission, mistake, defect or inconsistency;

 

(2)           to provide for uncertificated Notes of such series in addition to
or in place of certificated Notes;

 

(3)           to comply with Section 5.01 hereof;

 

(4)           to provide for the assumption of the Issuer’s or any Guarantor’s
obligations to the Holders;

 

(5)           to make any change that would provide any additional rights or
benefits to the Holders or that does not adversely affect the legal rights under
this Indenture of any such Holder;

 

(6)           to add covenants for the benefit of the Holders or to surrender
any right or power conferred upon the Issuer or any Guarantor;

 

105

--------------------------------------------------------------------------------


 

(7)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the Trust Indenture Act;

 

(8)           to evidence and provide for the acceptance and appointment under
this Indenture of a successor Trustee thereunder pursuant to the requirements
thereof;

 

(9)           to add a Guarantor under this Indenture;

 

(10)         to conform the text of this Indenture, the Security Documents, the
Guarantees or the Notes to any provision of the “Description of Notes” section
contained in the Offering Memorandum to the extent that such provision in the
“Description of Notes” section contained in the Offering Memorandum was intended
to be a verbatim recitation of a provision of this Indenture, the Security
Documents, the Guarantees or the Notes;

 

(11)         to make any amendment to the provisions of this Indenture relating
to the transfer and legending of Notes as permitted by this Indenture,
including, without limitation to facilitate the issuance and administration of
the Notes; provided, however, that (i) compliance with this Indenture as so
amended would not result in Notes being transferred in violation of the
Securities Act or any applicable securities law and (ii) such amendment does not
materially and adversely affect the rights of Holders to transfer Notes;

 

(12)         to mortgage, pledge, hypothecate or grant any other Lien in favor
of the Trustee or the Collateral Agent for the benefit of the Holders of the
Notes, as additional security for the payment and performance of all or any
portion of the Obligations, in any property or assets, including any which are
required to be mortgaged, pledged or hypothecated, or in which a Lien is
required to be granted to or for the benefit of the Trustee or the Collateral
Agent pursuant to this Indenture, any of the Security Documents or otherwise;

 

(13)         to release Collateral from the Lien of this Indenture and the
Security Documents when permitted or required by the Security Documents or this
Indenture;

 

(14)         to add Additional First Lien Secured Parties to any Security
Documents; or

 

(15)         to conform the text of this Indenture, the Guarantees or the Notes,
the Security Documents or any other such documents and instruments (in
recordable form) as may be necessary or advisable to preserve and confirm the
relative priorities of the First Lien Documents and Second Lien Documents as
such priorities are contemplated by and set forth in the Intercreditor
Agreements.

 

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Sections 7.02 and 13.04 hereof, the Trustee shall join with the Issuer and the
Guarantors in the execution of any amended or supplemental indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise. 
Notwithstanding the foregoing, no Opinion of Counsel shall be required in
connection with the addition of a Guarantor under this Indenture upon execution
and delivery by such Guarantor and the Trustee of a supplemental indenture to
this Indenture, the form of which is attached as Exhibit D hereto, and delivery
of an Officer’s Certificate.

 

106

--------------------------------------------------------------------------------


 

After an amendment, supplement or waiver under this Section 9.01 becomes
effective, the Issuer shall mail to, or otherwise notify through the facilities
of the Depositary, the Holders of Notes affected thereby a notice briefly
describing the amendment, supplement or waiver.  Any failure of the Issuer to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amended or supplemental indenture or waiver.

 

Section 9.02          With Consent of Holders of Notes.

 

Except as provided below in this Section 9.02, the Issuer, any Guarantor (with
respect to any Guarantee), the Trustee or the Collateral Agent, as applicable,
may amend or supplement this Indenture, the Notes, the Guarantees and any
Security Document with the consent of the Holders of at least a majority in
aggregate principal amount of the Notes then outstanding (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07
hereof, any existing Default or Event of Default (other than a Default or Event
of Default in the payment of the principal of, premium or interest on the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture, the Guarantees or the Notes
or the Security Documents may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding, other than
Notes beneficially owned by the Issuer or its Affiliates voting as a single
class, including consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes, in each case other than Notes beneficially
owned by the Issuer or its Affiliates.  Section 2.08 hereof and Section 2.09
hereof shall determine which Notes are considered to be “outstanding” for the
purposes of this Section 9.02.

 

Upon the request of the Issuer accompanied by a resolution of its board of
directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders as aforesaid, and upon receipt by the
Trustee of the documents described in Sections 7.02 and 13.04 hereof, the
Trustee shall join with the Issuer in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental indenture.

 

It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment or waiver, but it shall
be sufficient if such consent approves the substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

 

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

 

(1)           reduce the aggregate principal amount of such Notes whose Holders
must consent to an amendment, supplement or waiver;

 

(2)           reduce the principal of or change the fixed final maturity of any
such Note or alter or waive the provisions with respect to the redemption of
such Notes (other than provisions relating to Section 3.09, Section 4.10 and
Section 4.14 hereof to the extent that any such amendment or waiver does not
have the effect of reducing the principal of or changing the fixed final

 

107

--------------------------------------------------------------------------------


 

maturity of any such Note or altering or waiving the provisions with respect to
the redemption of such Notes);

 

(3)           reduce the rate of or change the time for payment of interest on
any Note;

 

(4)           waive a Default in the payment of principal of or premium, if any,
or interest on the Notes, except a rescission of acceleration of the Notes by
the Holders of at least a majority in aggregate principal amount of the Notes
and a waiver of the payment default that resulted from such acceleration, or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;

 

(5)           make any Note payable in money other than that stated therein;

 

(6)           make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders to receive payments of
principal of or premium, if any, or interest on the Notes;

 

(7)           make any change in these amendment and waiver provisions;

 

(8)           impair the right of any Holder to receive payment of principal of,
or interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes;

 

(9)           make any change to or modify the ranking of the Notes or the
ranking of the Liens with respect to the Notes that would adversely affect the
Holders; or

 

(10)         except as expressly permitted by this Indenture, modify the
Guarantees of any Significant Subsidiary in any manner adverse to the Holders of
the Notes.

 

In addition, without the consent of at least 75% in aggregate principal amount
of Notes then outstanding, an amendment, supplement or waiver may not:

 

(1)           modify any Security Document or the provisions of this Indenture
dealing with the Security Documents or application of trust moneys, or otherwise
release any Collateral, in any manner materially adverse to the Holders other
than in accordance with this Indenture, the Security Documents and the First
Lien Intercreditor Agreements; or

 

(2)           modify any Intercreditor Agreement in any manner materially
adverse to the Holders other than in accordance with this Indenture, the
Security Documents and the First Lien Intercreditor Agreements.

 

Section 9.03          [RESERVED].

 

Section 9.04          Revocation and Effect of Consents.

 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective.  An amendment, supplement or waiver becomes

 

108

--------------------------------------------------------------------------------


 

effective in accordance with its terms and thereafter binds every Holder,
provided that any amendment, supplement or waiver that requires the consent of
each affected Holder of a Note shall not become effective with respect to any
non-consenting Holder.

 

The Issuer may, but shall not be obligated to, fix a Record Date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver.  If a Record Date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such Record Date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such Record Date.  No
such consent shall be valid or effective for more than 120 days after such
Record Date unless the consent of the requisite number of Holders has been
obtained.

 

Section 9.05          Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of a Company Authentication
Order, authenticate new Notes that reflect the amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

Section 9.06          Trustee to Sign Amendments, etc.The Trustee shall sign any
amendment, supplement or waiver authorized pursuant to this Article 9 if the
amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee.  The Issuer may not sign an amendment,
supplement or waiver until the board of directors approves it.  In executing any
amendment, supplement or waiver, the Trustee shall be entitled to receive and
(subject to Section 7.01 hereof) shall be fully protected in relying upon, in
addition to the documents required by Section 13.04 hereof, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture and that
such amendment, supplement or waiver is the legal, valid and binding obligation
of the Issuer and any Guarantors party thereto, enforceable against them in
accordance with its terms, subject to customary exceptions, and complies with
the provisions hereof (including Section 9.03).  Notwithstanding the foregoing,
no Opinion of Counsel will be required for the Trustee to execute any amendment
or supplement adding a new Guarantor under this Indenture.

 

Section 9.07          Payment for Consent.

 

Neither the Issuer nor any Affiliate of the Issuer shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to all Holders and is paid to
all Holders that so consent, waive or agree to amend in the time frame set forth
in solicitation documents relating to such consent, waiver or agreement.

 

109

--------------------------------------------------------------------------------


 

ARTICLE 10

 

COLLATERAL

 

Section 10.01       Security Documents.

 

The payment of the principal of and interest and premium, if any, on the Notes
when due, whether on an interest payment date, at maturity, by acceleration,
repurchase, redemption or otherwise and whether by the Issuer pursuant to the
Notes or by any Guarantor pursuant to its Guarantee, the payment of all other
Obligations and the performance of all other obligations of the Issuer and the
Guarantors under this Indenture, the Notes, the Guarantees and the Security
Documents are secured as provided in the Security Documents and will be secured
by Security Documents hereafter delivered as required or permitted by this
Indenture.  The Issuer shall, and shall cause each Guarantor to, and each
Guarantor shall, do all filings (including filings of continuation statements
and amendments to Uniform Commercial Code financing statements that may be
necessary to continue the effectiveness of such Uniform Commercial Code
financing statements) and all other actions as are necessary or required by the
Security Documents to maintain (at the sole cost and expense of the Issuer and
the Guarantors) the security interest created by the Security Documents in the
Collateral as a perfected security interest, subject only to Liens permitted by
this Indenture.

 

Section 10.02       Collateral Agent.

 

(a)           The Collateral Agent is authorized and empowered to appoint one or
more co- Collateral Agents as it deems necessary or appropriate.

 

(b)           The Collateral Agent shall have all the rights and protections
provided in the Security Documents as well as Sections 7.02 and 7.07 hereof;
provided, however, the Issuer shall not reimburse any expense or indemnify
against any loss, liability, or expense incurred by the Collateral Agent through
the Collateral Agent’s own willful misconduct, gross negligence or bad faith.

 

(c)           Subject to Section 7.01 hereof, none of the Trustee, the
Collateral Agent, Paying Agent and Registrar nor any of their respective
officers, directors, employees, attorneys or agents will be responsible or
liable for the existence, genuineness, value or protection of any Collateral,
for the legality, enforceability, effectiveness or sufficiency of the Security
Documents, for the creation, perfection, priority, sufficiency or protection of
any first priority Lien securing the Notes, or any defect or deficiency as to
any such matters.

 

(d)           Subject to the Security Documents, the Trustee shall direct the
Collateral Agent from time to time.  Subject to the Security Documents, except
as directed by the Trustee as required or permitted by this Indenture and any
other representatives, the Holders acknowledge that the Collateral Agent will
not be obligated:

 

(i)            to act upon directions purported to be delivered to it by any
other Person;

 

(ii)           to foreclose upon or otherwise enforce any first priority Lien
securing the Notes; or

 

(iii)          to take any other action whatsoever with regard to any or all of
the first priority Liens securing the Notes, Security Documents or Collateral.

 

110

--------------------------------------------------------------------------------


 

(e)           In acting as Collateral Agent or co-Collateral Agent, the
Collateral Agent and each co-Collateral Agent may rely upon and enforce each and
all of the rights, powers, immunities, indemnities and benefits of the Trustee
under Article 7 hereof.

 

Section 10.03       Authorization of Actions to Be Taken.

 

(a)           Each Holder of Notes, by its acceptance thereof, consents and
agrees to the terms of each Security Document, as originally in effect and as
amended, supplemented or replaced from time to time in accordance with its terms
or the terms of this Indenture, authorizes and directs the Trustee to enter into
consents or joinders, as applicable, to the Security Documents to which it is a
party.

 

(b)           The Trustee is authorized and empowered to receive for the benefit
of the Holders of Notes any funds collected or distributed to the Trustee under
the Security Documents to which the Trustee is a party and, subject to the terms
of the Security Documents, to make further distributions of such funds to the
Holders of Notes according to the provisions of this Indenture.

 

(c)           Subject to the provisions of Section 7.01, Section 7.02, and the
Security Documents, the Trustee may, in its sole discretion and without the
consent of the Holders, direct, on behalf of the Holders, the Collateral Agent
to take all actions it deems necessary or appropriate in order to:

 

(i)            foreclose upon or otherwise enforce any or all of the first
priority Liens securing the Notes;

 

(ii)           enforce any of the terms of the Security Documents to which the
Collateral Agent or Trustee is a party; or

 

(iii)          collect and receive payment of any and all Obligations.

 

Subject to the First Lien Intercreditor Agreement and at the Issuer’s sole cost
and expense, the Trustee is authorized and empowered to institute and maintain,
or direct the Collateral Agent to institute and maintain, such suits and
proceedings as it may deem reasonably expedient to protect or enforce the first
priority Liens securing the Notes or the Security Documents to which the
Collateral Agent or Trustee is a party or to prevent any impairment of
Collateral by any acts that may be unlawful or in violation of the Security
Documents or this Indenture, and such suits and proceedings as the Trustee may
deem reasonably expedient, at the Issuer’s sole cost and expense, to preserve or
protect its interests and the interests of the Holders of Notes in the
Collateral, including power to institute and maintain suits or proceedings to
restrain the enforcement of or compliance with any legislative or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid if the enforcement of, or compliance with, such enactment, rule or order
would impair the security interest hereunder or be prejudicial to the interests
of Holders or the Trustee.

 

Section 10.04       Release of Collateral.

 

(a)           Collateral may be released from the Lien and security interest
created by the Security Documents at any time or from time to time in accordance
with the provisions of the Security Documents.  In addition, upon the request of
the Issuer pursuant to an Officer’s Certificate certifying that all conditions
precedent hereunder have been met, the Issuer and the Guarantors will be
entitled to the release of assets included in the Collateral from the Liens
securing the Notes, and the Collateral Agent and the Trustee (if the Trustee is
not then the Collateral Agent) shall release the same from such Liens at the
Issuer’s sole cost and expense, under any one or more of the following
circumstances:

 

111

--------------------------------------------------------------------------------


 

(1)           to enable the Issuer to consummate the sale, transfer or other
disposition of such property or assets to the extent not prohibited under
Section 4.10 hereof;

 

(2)           the release of Excess Proceeds or Collateral Excess Proceeds that
remain unexpended after the conclusion of an Asset Sale Offer or a Collateral
Asset Sale Offer conducted in accordance with this Indenture;

 

(3)           in the case of a Guarantor that is released from its Guarantee
with respect to the Notes pursuant to the terms of this Indenture, the release
of the property and assets of such Guarantor;

 

(4)           with the consent of the holders of at least 75% of the aggregate
principal amount of the Notes then outstanding and affected thereby; or

 

(5)           as described in Article 9 hereof.

 

(b)           For the avoidance of doubt, the Lien on the Collateral created by
the Security Documents securing the Notes Obligations shall automatically be
released and discharged under the circumstances set forth in, and subject to,
Section 2.04 of the First Lien Intercreditor Agreement.

 

(c)           To the extent necessary and for so long as required for such
Subsidiary not to be subject to any requirement pursuant to Rule 3-16 of
Regulation S-X under the Securities Act to file separate financial statements
with the SEC (or any other governmental agency), the Capital Stock of any
Subsidiary of the Issuer shall not be included in the Collateral with respect to
the Notes and shall not be subject to the Liens securing the Notes and the Notes
Obligations in accordance with and only to the extent provided in Section 2 of
the Security Agreement and the Pledge Agreement.

 

(d)           The Liens on the Collateral securing the Notes and the Guarantees
also will be released automatically upon (i) payment in full of the principal
of, together with accrued and unpaid interest on, and premium, if any, on, the
Notes and all other Obligations under this Indenture, the Guarantees and the
Security Documents that are due and payable at or prior to the time such
principal, together with accrued and unpaid interest, are paid or (ii) a legal
defeasance or covenant defeasance under Article 8 hereof or a discharge under
Article 12 hereof.

 

(e)           Any release of Collateral permitted by this Section 10.04 hereof
will be deemed not to impair the Liens under this Indenture and the Security
Documents in contravention thereof

 

Section 10.05       [Reserved].

 

Section 10.06       Powers Exercisable by Receiver or Trustee.

 

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article 10 upon the Issuer or a
Guarantor with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuer or a Guarantor or of any officer or officers thereof
required by the provisions of this Article 10; and if the Trustee or the
Collateral Agent shall be in the possession of the Collateral under any
provision of this Indenture, then such powers may be exercised by the Trustee or
the Collateral Agent, as the case may be.

 

112

--------------------------------------------------------------------------------


 

Section 10.07       Release upon Termination of the Issuer’s Obligations.

 

In the event (i) that the Issuer delivers to the Trustee, in form and substance
acceptable to it, an Officer’s Certificate and Opinion of Counsel certifying
that all the Obligations under this Indenture, the Notes and the Security
Documents have been satisfied and discharged by the payment in full of the
Issuer’s obligations under the Notes, this Indenture and the Security Documents,
and all such Obligations have been so satisfied, or (ii) a discharge, legal
defeasance or covenant defeasance of this Indenture occurs under Article 8 or
12, the Trustee shall deliver to the Issuer and the Collateral Agent a notice
stating that the Trustee, on behalf of the Holders, disclaims and gives up any
and all rights it has in or to the Collateral, and any rights it has under the
Security Documents, and upon receipt by the Collateral Agent of such notice, the
Collateral Agent shall be deemed not to hold a Lien in the Collateral on behalf
of the Trustee, and the Trustee shall (and direct the Collateral Agent to) do or
cause to be done, at the Issuer’s sole cost and expense, all acts reasonably
necessary to release such Lien as soon as is reasonably practicable.

 

Section 10.08       Designations.

 

For purposes of the provisions hereof and the First Lien Intercreditor Agreement
requiring the Issuer to designate Indebtedness for the purposes of the term
First Lien Obligations or any other such designations hereunder or under the
First Lien Intercreditor Agreement, any such designation shall be sufficient if
the relevant designation provides in writing that such First Lien Obligations
are permitted under this Indenture and is signed on behalf of the Issuer by an
Officer and delivered to the Trustee, the Collateral Agent and the Credit
Agreement Collateral Agent.

 

ARTICLE 11

 

GUARANTEES

 

Section 11.01       Guarantee.

 

Subject to this Article 11, each of the Guarantors hereby, jointly and
severally, fully and unconditionally guarantees, on a senior secured basis, to
each Holder of a Note authenticated and delivered by the Trustee and to the
Trustee and its successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Issuer
hereunder or thereunder, that: (a) the principal of, interest and premium on the
Notes shall be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuer to the Holders or the Trustee hereunder or thereunder shall be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and (b) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same shall be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.  Failing payment when due of
any amount so guaranteed or any performance so guaranteed for whatever reason,
the Guarantors shall be jointly and severally obligated to pay the same
immediately.  Each Guarantor agrees that this is a guarantee of payment and not
a guarantee of collection.

 

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.  Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims

 

113

--------------------------------------------------------------------------------


 

with a court in the event of insolvency or bankruptcy of the Issuer, any right
to require a proceeding first against the Issuer, protest, notice and all
demands whatsoever and covenants that this Guarantee shall not be discharged
except by complete performance of the obligations contained in the Notes and
this Indenture.

 

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Trustee or any Holder
in enforcing any rights under this Section 11.01.

 

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuer or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

 

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby.  Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee.  The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.

 

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuer for liquidation,
reorganization, should the Issuer become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of the Issuer’s assets, and shall, to the fullest extent
permitted by law, continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Notes are, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee on the Notes or Guarantees, whether as a “voidable preference,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment or any part thereof, is
rescinded, reduced, restored or returned, the Notes shall, to the fullest extent
permitted by law, be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

The Guarantee issued by any Guarantor shall be a senior secured obligation of
such Guarantor.  The Guarantees shall rank equally in right of payment with all
existing and future Senior Indebtedness of the Guarantor.  The Guarantees will
be senior in right of payment to all existing and future Subordinated
Indebtedness of each Guarantor.  The Notes will be structurally subordinated to
Indebtedness and other liabilities of Subsidiaries of the Issuer that do not
Guarantee the Notes.

 

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

 

114

--------------------------------------------------------------------------------


 

Section 11.02       Limitation on Guarantor Liability.

 

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee.  To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of each Guarantor
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
this Article 11, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under applicable
law.  Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

 

Section 11.03       Execution and Delivery.

 

To evidence its Guarantee set forth in Section 11.01 hereof, each Guarantor
hereby agrees that this Indenture shall be executed on behalf of such Guarantor
by its President, one of its Vice Presidents, one of its Assistant Vice
Presidents or one of its other Officers.

 

Each Guarantor hereby agrees that its Guarantee set forth in Section 11.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

 

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

If required by Section 4.15 hereof, the Issuer shall cause any newly created or
acquired Restricted Subsidiary to comply with the provisions of Section 4.15
hereof and this Article 11, to the extent applicable.

 

Section 11.04       Subrogation.

 

Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Issuer in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 11.01 hereof; provided that, if an Event of Default has
occurred and is continuing, no Guarantor shall be entitled to enforce or receive
any payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuer under this Indenture or the Notes
shall have been paid in full.

 

Section 11.05       Benefits Acknowledged.

 

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

 

115

--------------------------------------------------------------------------------


 

Section 11.06       Release of Guarantees.

 

A Guarantee by a Guarantor shall be automatically and unconditionally released
and discharged, and no further action by such Guarantor, the Issuer or the
Trustee is required for the release of such Guarantor’s Guarantee, upon:

 

(1)           (A)any sale, exchange or transfer (by merger or otherwise) of the
Capital Stock of such Guarantor (including any sale, exchange or transfer),
after which the applicable Guarantor is no longer a Restricted Subsidiary or all
or substantially all the assets of such Guarantor which sale, exchange or
transfer is made in compliance with the applicable provisions of this Indenture;

 

(B)          the release or discharge of the guarantee by such Guarantor of the
Senior Credit Facility or such other guarantee that resulted in the creation of
such Guarantee, except a discharge or release by or as a result of payment under
such guarantee;

 

(C)          the designation of any Restricted Subsidiary that is a Guarantor as
an Unrestricted Subsidiary in compliance with Section 4.07 hereof and the
definition of “Unrestricted Subsidiary” hereunder; or

 

(D)          the exercise by the Issuer of its Legal Defeasance option or
Covenant Defeasance option in accordance with Article 8 hereof or the Issuer’s
obligations under this Indenture being discharged in accordance with the terms
of this Indenture; and

 

(2)           such Guarantor delivering to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that all conditions precedent provided
for in this Indenture relating to such transaction have been complied with.

 

ARTICLE 12

 

SATISFACTION AND DISCHARGE

 

Section 12.01       Satisfaction and Discharge.

 

This Indenture shall be discharged and shall cease to be of further effect as to
all Notes, when either:

 

(1)           all Notes theretofore authenticated and delivered, except lost,
stolen or destroyed Notes which have been replaced or paid and Notes for whose
payment money has theretofore been deposited in trust, have been delivered to
the Trustee for cancellation; or

 

(2)           (A)          all Notes not theretofore delivered to the Trustee
for cancellation have become due and payable by reason of the making of a notice
of redemption or otherwise, shall become due and payable within one year or may
be called for redemption within one year under arrangements satisfactory to the
Trustee for the giving of notice of redemption by the Trustee in the name, and
at the expense, of the Issuer, and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S. dollars,
Government Securities, or a combination thereof, in such amounts as will be
sufficient without consideration of any reinvestment of interest to pay and
discharge the entire indebtedness on the Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued interest to
the date of maturity or the Redemption Date;

 

116

--------------------------------------------------------------------------------


 

(B)          no Default (other than that resulting from borrowing funds to be
applied to make such deposit and any similar and simultaneous deposit relating
to other Indebtedness and, in each case, the granting of Liens in connection
therewith) with respect to this Indenture or the Notes shall have occurred and
be continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default, under the Senior Credit Facility or any other material
agreement or instrument (other than this Indenture) to which the Issuer or any
Guarantor is a party or by which the Issuer or any Guarantor is bound (other
than that resulting from borrowing funds to be applied to make such deposit and
any similar and simultaneous deposit relating to other Indebtedness and in each
case, the granting of Liens in connection therewith);

 

(C)          the Issuer has paid or caused to be paid all sums payable by it
under this Indenture; and

 

(D)          the Issuer has delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at maturity or the
Redemption Date, as the case may be.

 

In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 12.01, the provisions of Section 12.02 and Section 8.06 hereof
shall survive.

 

Section 12.02       Application of Trust Money.

 

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 12.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium) and interest for whose payment
such money has been deposited with the Trustee; but such money need not be
segregated from other funds except to the extent required by law.

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 12.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 12.01 hereof; provided that if the Issuer has made any payment of
principal of, premium or interest on any Notes because of the reinstatement of
its obligations, the Issuer shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money or Government Securities held
by the Trustee or Paying Agent.

 

117

--------------------------------------------------------------------------------


 

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.01       [RESERVED].

 

Section 13.02       Notices.

 

Any notice or communication by the Issuer, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or delivered by
electronic transmission or mailed by first-class mail (registered or certified,
return receipt requested), fax or overnight air courier guaranteeing next day
delivery, to the others’ address:

 

If to the Issuer and/or any Guarantor:

 

c/o First Data Corporation
5565 Glenridge Connector, N.E.
Suite 2000
Atlanta, Georgia 30342
Fax No.: (404) 916-6073
Attention: Chief Financial Officer

 

With copies to:

 

First Data Corporation
5565 Glenridge Connector, N.E.
Suite 2000
Atlanta, Georgia 30342
Fax No.: (404) 916-6073
Attention: Chief Financial Officer

 

and

 

Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street, Suite 4160
New York, New York 10019
Attention:  Scott Nuttall
Facsimile:  (212) 750-0003

 

If to the Trustee or the Collateral Agent:

 

Wells Fargo Bank, National Association
Corporate Trust Services
625 Marquette Avenue
MAC N9311-110
Minneapolis, MN 55479
Fax No.: (612) 667-9825
Attention:  First Data Trustee

 

With a copy to:

 

118

--------------------------------------------------------------------------------


 

Wells Fargo Bank, National Association
Corporate, Municipal & Escrow Services
45 Broadway - 14th Floor
MAC N-2666-140
New York, New York 10006
Fax No.: (212) 515-1589
Attention:  Corporate Trust Services - First Data

 

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications.

 

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee or the Collateral Agent shall be deemed
effective upon actual receipt thereof.

 

Any notice or communication to a Holder shall be delivered by electronic
transmission or mailed by first-class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery to
its address shown on the register kept by the Registrar.  Any notice or
communication shall also be so delivered by electronic transmission or mailed to
any Person described in Trust Indenture Act Section 313(c), to the extent
required by the Trust Indenture Act.  Failure to mail a notice or communication
to a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

 

If a notice or communication is delivered by electronic transmission or mailed
in the manner provided above within the time prescribed, it is duly given,
whether or not the addressee receives it.

 

If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

 

Section 13.03       Communication by Holders of Notes with Other Holders of
Notes.

 

Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes. 
The Issuer, the Trustee, the Registrar and anyone else shall have the protection
of Trust Indenture Act Section 312(c).

 

Section 13.04       Certificate and Opinion as to Conditions Precedent.

 

(a)           Upon any request or application by the Issuer or any of the
Guarantors to the Trustee to take any action under this Indenture, the Issuer or
such Guarantor, as the case may be, shall furnish to the Trustee:

 

(b)           An Officer’s Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and

 

119

--------------------------------------------------------------------------------


 

(c)           An Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.

 

Section 13.05       Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or Trust Indenture Act Section 314(a)(4)) shall
comply with the provisions of Trust Indenture Act Section 314(e) and shall
include:

 

(a)           a statement that the Person making such certificate or opinion has
read such covenant or condition;

 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

 

(d)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.

 

Section 13.06       Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders. 
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

Section 13.07       No Personal Liability of Directors, Officers, Employees and
Stockholders.

 

No director, officer, employee, incorporator or stockholder of the Issuer or any
Guarantor or any of their parent companies (other than the Issuer and the
Guarantors) shall have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Guarantees or this Indenture or for any claim
based on, in respect of, or by reason of such obligations or their creation. 
Each Holder by accepting the Notes waives and releases all such liability.  The
waiver and release are part of the consideration for issuance of the Notes.

 

Section 13.08       Governing Law.

 

THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 13.09       Waiver of Jury Trial.

 

EACH OF THE ISSUER, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR

 

120

--------------------------------------------------------------------------------


 

RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 13.10       Force Majeure.

 

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

 

Section 13.11       No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Restricted Subsidiaries or of any other Person. 
Any such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

Section 13.12       Successors.

 

All agreements of the Issuer in this Indenture and the Notes shall bind its
successors.  All agreements of the Trustee in this Indenture shall bind its
successors.  All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 11.06 hereof.

 

Section 13.13       Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 13.14       Counterpart Originals.

 

The parties may sign any number of copies of this Indenture.  Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 13.15       Table of Contents, Headings, etc.The Table of Contents,
Cross-Reference Table and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

 

Section 13.16       Qualification of Indenture.

 

The Issuer and the Guarantors may, at their election, qualify this Indenture
under the Trust Indenture Act and shall pay all reasonable costs and expenses
(including attorneys’ fees and expenses for the Issuer, the Guarantors and the
Trustee) incurred in connection therewith, including, but not limited to, costs
and expenses of qualification of this Indenture and the Notes and printing this
Indenture and the Notes.  The Trustee shall be entitled to receive from the
Issuer and the Guarantors any such Officer’s Certificates, Opinions of Counsel
or other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.

 

121

--------------------------------------------------------------------------------


 

Section 13.17       U.S.A. Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee.  The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.

 

[Signatures on following pages]

 

122

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FIRST DATA CORPORATION

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

 

Name: Michael A. Jacobs

 

 

Title: Senior Vice President and Treasurer

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

The following entities, each as Guarantor:

 

 

 

BANKCARD INVESTIGATIVE GROUP INC.

 

BUYPASS INCO CORPORATION

 

CALL INTERACTIVE HOLDINGS LLC

 

CARDSERVICE INTERNATIONAL, LLC

 

CESI HOLDINGS, INC.

 

CONCORD COMPUTING CORPORATION

 

CONCORD CORPORATE SERVICES, INC.

 

CONCORD EFS FINANCIAL SERVICES, INC.

 

CONCORD EFS, INC.

 

CONCORD EMERGING TECHNOLOGIES, INC.

 

CONCORD FINANCIAL TECHNOLOGIES, INC.

 

CONCORD ONE, LLC

 

CONCORD PAYMENT SERVICES, INC.

 

CONCORD PROCESSING, INC.

 

CONCORD TRANSACTION SERVICES, LLC

 

CTS HOLDINGS, LLC

 

CTS, INC.

 

FIRST DATA TRANSPORTATION SERVICES, INC.

 

EPSF CORPORATION

 

FDFS HOLDINGS, LLC

 

FDGS GROUP LLC

 

FDR IRELAND LIMITED

 

FDR MISSOURI INC.

 

FDS HOLDINGS INC.

 

FIRST DATA CAPITAL, INC.

 

FIRST DATA CARD SOLUTIONS, INC.

 

FIRST DATA COMMERCIAL SERVICES HOLDINGS, INC.

 

FIRST DATA COMMUNICATIONS CORPORATION

 

FIRST DATA EC, LLC

 

FIRST DATA GOVERNMENT SOLUTIONS, INC.

 

FIRST DATA GOVERNMENT SOLUTIONS, LP

 

FIRST DATA LATIN AMERICA INC.

 

FIRST DATA MERCHANT SERVICES CORPORATION

 

FIRST DATA MERCHANT SERVICES NORTHEAST, LLC

 

FIRST DATA MERCHANT SERVICES SOUTHEAST, L.L.C.

 

FIRST DATA MOBILE HOLDINGS, INC.

 

FIRST DATA PAYMENT SERVICES, LLC

 

FIRST DATA REAL ESTATE HOLDINGS L.L.C.

 

FIRST DATA RESOURCES, LLC

 

FIRST DATA RETAIL ATM SERVICES L.P.

 

FIRST DATA SECURE LLC

 

FIRST DATA SOLUTIONS INC.

 

FIRST DATA TECHNOLOGIES, INC.

 

FIRST DATA VOICE SERVICES

 

FSM SERVICES INC.

 

FUNDSXPRESS, INC.

 

FUNDSXPRESS FINANCIAL NETWORK, INC.

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

GIFT CARD SERVICES, INC.

 

GRATITUDE HOLDINGS LLC

 

INSTANT CASH SERVICES, LLC

 

LINKPOINT INTERNATIONAL, INC.

 

LOYALTYCO LLC

 

MAS INCO CORPORATION

 

MAS OHIO CORPORATION

 

MONEY NETWORK FINANCIAL, LLC

 

NATIONAL PAYMENT SYSTEMS INC.

 

NEW PAYMENT SERVICES, INC.

 

PAYPOINT ELECTRONIC PAYMENT SYSTEMS, LLC

 

PAYSYS INTERNATIONAL, INC.

 

REMITCO LLC

 

SAGEBRUSH HOLDINGS LLC

 

SIZE TECHNOLOGIES, INC.

 

STAR NETWORKS, INC.

 

STAR PROCESSING, INC.

 

STAR SYSTEMS ASSETS, INC.

 

STAR SYSTEMS, INC.

 

STAR SYSTEMS, LLC

 

STRATEGIC INVESTMENT ALTERNATIVES LLC

 

TASQ LLC

 

TASQ TECHNOLOGY, INC.

 

TELECHECK INTERNATIONAL, INC.

 

TELECHECK PITTSBURGH/WEST VIRGINIA, INC.

 

TRANSACTION SOLUTIONS, LLC

 

UNIFIED MERCHANT SERVICES

 

VALUELINK, LLC

 

 

 

 

 

By:

/s/ Michael A. Jacobs

 

 

Name: Michael A. Jacobs

 

 

Title: Treasurer

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

 

 

 

FDR LIMITED, as Guarantor

 

 

 

 

 

By:

/s/ Rosalind Rayman

 

 

Name: Rosalind Rayman

 

 

Title: Secretary

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

TELECHECK SERVICES, INC., as Guarantor

 

 

 

 

 

By:

/s/ Mark S. Wallin

 

 

Name: Mark S. Wallin

 

 

Title: President

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Raymond Delli Colli

 

 

Name: Raymond Delli Colli

 

 

Title: Vice President

 

Signature Page to Indenture

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Mortgaged Properties

 

Address

 

City

 

State

 

Zip Code

 

 

 

 

 

 

 

240 N ROOSEVELT AVE

 

CHANDLER

 

AZ

 

85226

 

 

 

 

 

 

 

1100 CARR ROAD

 

WILMINGTON

 

DE

 

19809

 

 

 

 

 

 

 

2240 NEWMARKET PARKWAY

 

MARIETTA

 

GA

 

30067

 

 

 

 

 

 

 

3975 NW 120TH AVE

 

CORAL SPRINGS

 

FL

 

33065

 

 

 

 

 

 

 

4000 N W CORAL RIDGE DRIVE

 

CORAL SPRINGS

 

FL

 

33065

 

 

 

 

 

 

 

10910 MILL VALLEY RD

 

OMAHA

 

NE

 

68154

 

 

 

 

 

 

 

6855 PACIFIC ST (Includes 6902 Pine)

 

OMAHA

 

NE

 

68106

 

 

 

 

 

 

 

6902 PINE (included above)

 

OMAHA

 

NE

 

68106

 

 

 

 

 

 

 

7302-30 PACIFIC ST

 

OMAHA

 

NE

 

68114

 

 

 

 

 

 

 

8949 SORENSON PKWY

 

OMAHA

 

NE

 

68122

 

 

 

 

 

 

 

7301/7305/7397 PACIFIC ST/ POWERHOUSE

 

OMAHA

 

NE

 

68114

 

 

 

 

 

 

 

805 CROWNPOINT AVE

 

OMAHA

 

NE

 

68110

 

 

 

 

 

 

 

1307 OLD WALT WHITMAN RD

 

MELVILLE

 

NY

 

11747

 

Sch. I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Face of Note]

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]

 

A-1

--------------------------------------------------------------------------------


 

CUSIP  [                         ]

 

ISIN  [                           ](1)

 

[RULE 144A][REGULATION S] GLOBAL NOTE

 

6¾% Senior Secured Notes due 2020

 

No.     

 

FIRST DATA CORPORATION

 

promises to pay to CEDE & CO. or registered assigns, the principal sum [set
forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] [of                                                  United States
Dollars] on November 1, 2020.

 

Interest Payment Dates:  May 1 and November 1

 

Record Dates:  April 15 and October 15

 

--------------------------------------------------------------------------------

(1)                                 Rule 144A Note CUSIP:  319963 BE3
Rule 144A Note ISIN:  US319963BE36
Regulation S Note CUSIP:  U3198D AL8
Regulation S Note ISIN:  USU3198DAL83

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

 

Dated: [                ], 20[  ]

 

 

FIRST DATA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-3

--------------------------------------------------------------------------------


 

This is one of the Notes referred to in the within-mentioned Indenture:

 

Dated: [            ], 20[ ]

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

A-4

--------------------------------------------------------------------------------


 

[Back of Note]

 

6¾% Senior Secured Notes due 2020

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

1.                                      INTEREST.  First Data Corporation, a
Delaware corporation, promises to pay interest on the principal amount of this
Note at 6.750% per annum from August 16, 2012 until maturity.  The Issuer will
pay interest semi-annually in arrears on May 1 and November 1 of each year, or
if any such day is not a Business Day, on the next succeeding Business Day
(each, an “Interest Payment Date”) without interest accruing on the amount then
so payable from such day that is not a Business Day until such Business Day. 
Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided that the first Interest Payment Date shall be May 1, 2013.  The Issuer
will pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at the interest rate on the Notes; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the interest rate on the Notes.  Interest will be
computed on the basis of a 360-day year comprised of twelve 30-day months.

 

2.                                      METHOD OF PAYMENT.  The Issuer will pay
interest on the Notes to the Persons who are registered Holders of Notes at the
close of business on the April 15 and October 15 (whether or not a Business
Day), as the case may be, next preceding the Interest Payment Date, even if such
Notes are canceled after such Record Date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest.  Payment of interest may be made by check mailed to the
Holders at their addresses set forth in the register of Holders, provided that
payment by wire transfer of immediately available funds will be required with
respect to principal of and interest, premium on, all Global Notes and all other
Notes the Holders of which shall have provided wire transfer instructions to the
Issuer or the Paying Agent.  Such payment shall be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.

 

3.                                      PAYING AGENT AND REGISTRAR.  Initially,
Wells Fargo Bank, National Association, the Trustee under the Indenture, will
act as Paying Agent and Registrar.  The Issuer may change any Paying Agent or
Registrar without notice to the Holders.  The Issuer or any of its Subsidiaries
may act in any such capacity.

 

4.                                      INDENTURE.  The Issuer issued the Notes
under an Indenture, dated as of August 16, 2012 (the “Indenture”), among First
Data Corporation, the Guarantors named therein and the Trustee.  This Note is
one of a duly authorized issue of notes of the Issuer designated as its Senior
Secured Notes due 2020.  The Issuer shall be entitled to issue Additional Notes
pursuant to Sections 2.01, 2.02 and 4.09 of the Indenture.  The Notes
(collectively, referred to herein as the “Notes”) are separate series of Notes,
but shall be treated as a single class of securities under the Indenture, unless
otherwise specified in the Indenture.  The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).  The Notes
are subject to all such terms, and Holders are referred to the Indenture and
such Act for a statement of such terms.  To the extent any provision of this
Note conflicts with the express provisions of the Indenture, the provisions of
the Indenture shall govern and be controlling.

 

A-5

--------------------------------------------------------------------------------


 

5.                                      OPTIONAL REDEMPTION.

 

(a)                                 Except as set forth in clauses (b) and (d)
below, the Issuer will not be entitled to redeem Notes at its option prior to
November 1, 2015.

 

(b)                                 At any time prior to November 1, 2015, the
Issuer may redeem all or a part of the Notes, upon not less than 30 nor more
than 60 days’ prior notice mailed by first-class mail to the registered address
of each Holder of Notes or otherwise in accordance with the procedures of DTC,
at a redemption price equal to 100% of the principal amount of the Notes
redeemed plus the Applicable Premium as of, and accrued and unpaid interest to
the date of redemption (the “Redemption Date”), subject to the right of Holders
of Notes on the relevant Record Date to receive interest due on the relevant
Interest Payment Date.

 

(c)                                  On and after November 1, 2015, the Issuer
may redeem the Notes, in whole or in part, upon not less than 30 nor more than
60 days’ prior notice mailed by first-class mail to the registered address of
each Holder of Notes or otherwise in accordance with the procedures of DTC, at
the redemption prices (expressed as percentages of the principal amount of the
Notes to be redeemed) set forth below, plus accrued and unpaid interest thereon
to the applicable Redemption Date, subject to the right of Holders of Notes of
record on the relevant Record Date to receive interest due on the relevant
Interest Payment Date, if redeemed during the 12-month period beginning on
November 1of each of the years indicated below:

 

Year

 

Percentage

 

2015

 

105.063

%

2016

 

103.375

%

2017

 

101.688

%

2018 and thereafter

 

100.000

%

 

(d)                                 Until November 1, 2015, the Issuer may, at
its option, on one or more occasions redeem up to 35% of the aggregate principal
amount of Notes at a redemption price equal to 106.750%, plus accrued and unpaid
interest thereon to the applicable Redemption Date, subject to the right of
Holders of Notes of record on the relevant Record Date to receive interest due
on the relevant Interest Payment Date, with the net cash proceeds of one or more
Equity Offerings; provided (i) that at least 50% of the sum of the original
aggregate principal amount of Notes issued under this Indenture and the original
principal amount of any Additional Notes that are Notes issued under this
Indenture after the Initial Issue Date remains outstanding immediately after the
occurrence of each such redemption and (ii) that each such redemption occurs
within 90 days of the date of closing of each such Equity Offering.  Notice of
any redemption may, at the Issuer’s option and discretion, be subject to one or
more conditions precedent, including, but not limited to, completion of an
Equity Offering or other corporate transaction.

 

(e)                                  If the Issuer redeems less than all of the
outstanding Notes, the Trustee shall select the Notes to be redeemed in the
manner described under Section 3.02 of the Indenture.

 

(f)                                   Any redemption pursuant to this paragraph
5 shall be made pursuant to the provisions of Sections 3.01 through 3.06 of the
Indenture.

 

6.                                      MANDATORY REDEMPTION.  The Issuer shall
not be required to make mandatory redemption or sinking fund payments with
respect to the Notes.

 

A-6

--------------------------------------------------------------------------------


 

7.                                      NOTICE OF REDEMPTION.  Subject to
Section 3.03 of the Indenture, notice of redemption will be mailed by
first-class mail at least 30 days but not more than 60 days before the
Redemption Date (except that redemption notices may be mailed more than 60 days
prior to a Redemption Date if the notice is issued in connection with Article 8
of the Indenture) to each Holder whose Notes are to be redeemed at its
registered address.  Notes in denominations larger than $2,000 may be redeemed
in part but only in whole multiples of $1,000 in excess thereof, unless all of
the Notes held by a Holder are to be redeemed.  On and after the Redemption Date
interest ceases to accrue on Notes or portions thereof called for redemption.

 

8.                                      OFFERS TO REPURCHASE.

 

(a)                                 Upon the occurrence of a Change of Control,
the Issuer shall make an offer (a “Change of Control Offer”) to each Holder to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of each Holder’s Notes at a purchase price equal to 101% of the
aggregate principal amount thereof plus accrued and unpaid interest to the date
of purchase (the “Change of Control Payment”), subject to the right of Holders
of Notes of record on the relevant Record Date to receive interest due on the
relevant Interest Payment Date.  The Change of Control Offer shall be made in
accordance with Section 4.14 of the Indenture.

 

(b)                                 If the Issuer or any of its Restricted
Subsidiaries consummates an Asset Sale of Collateral, within 10 Business Days of
each date that the aggregate amount of Collateral Excess Proceeds exceeds $200.0
million, the Issuer shall make an offer to all Holders of the Notes and, if
required by the terms of any First Lien Obligations or Obligations secured by a
Lien permitted under the Indenture (which Lien is not subordinate to the Lien of
the Notes with respect to the Collateral), to the holders of such First Lien
Obligations or such other Obligations (a “Collateral Asset Sale Offer”), to
purchase the maximum aggregate principal amount of the Notes and such First Lien
Obligations or such other Obligations that is a minimum of $2,000 or an integral
multiple of $1,000 in excess thereof that may be purchased out of the Collateral
Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof, plus accrued and unpaid interest to the date fixed for
the closing of such offer, in accordance with the procedures set forth in the
Indenture.  To the extent that the aggregate amount of Notes and such other
First Lien Obligations or Obligations secured by a Lien permitted by the
Indenture (which Lien is not subordinate to the Lien of the Notes with respect
to the Collateral) tendered pursuant to a Collateral Asset Sale Offer is less
than the Collateral Excess Proceeds, the Issuer may use any remaining Collateral
Excess Proceeds for general corporate purposes, subject to other covenants
contained in the Indenture.  To the extent that the aggregate amount of Notes
and such Senior Indebtedness tendered pursuant to an Asset Sale Offer is less
than the Excess Proceeds, the Issuer may use any remaining Excess Proceeds for
general corporate purposes, subject to other covenants contained in the
Indenture.  If the aggregate principal amount of Notes or other First Lien
Obligations or such other Obligations surrendered by such holders thereof
exceeds the amount of Collateral Excess Proceeds, the Trustee shall select the
Notes and the representatives for the holders of such other First Lien
Obligations or such other Obligations shall select such other First Lien
Obligations or such other Obligations to be purchased on a pro rata basis based
on the accreted value or principal amount of the Notes or such other First Lien
Obligations or such other Obligations tendered.  If the aggregate principal
amount of Notes or the Senior Indebtedness surrendered by such holders thereof
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes and
the agent for such Senior Indebtedness shall select such Senior Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Notes or such Senior Indebtedness tendered.  Upon completion of any such
Collateral Asset Sale Offer or Asset Sale Offer, the amount of Collateral Excess
Proceeds or Excess Proceeds, as the case may be, shall be reset at zero.

 

A-7

--------------------------------------------------------------------------------


 

(c)                                  If the Issuer or any of its Restricted
Subsidiaries consummates an Asset Sale within 10 Business Days of each date that
the aggregate amount of Excess Proceeds exceeds $200.0 million, the Issuer shall
make an offer to all Holders of the Notes and, if required or permitted by the
terms of any other Senior Indebtedness, to the holders of such Senior
Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of the Notes and such Senior Indebtedness that is a minimum of
$2,000 or an integral multiple of $1,000 in excess thereof that may be purchased
out of the Excess Proceeds at an offer price in cash in an amount equal to 100%
of the principal amount thereof, plus accrued and unpaid interest to the date
fixed for the closing of such offer, in accordance with the procedures set forth
in the Indenture.  To the extent that the aggregate amount of Notes and such
Senior Indebtedness tendered pursuant to an Asset Sale Offer is less than the
Excess Proceeds, the Issuer may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in the Indenture.  If
the aggregate principal amount of Notes or the Senior Indebtedness surrendered
by such holders thereof exceeds the amount of Excess Proceeds, the Trustee shall
select the Notes and the agent for such Senior Indebtedness shall select such
Senior Indebtedness to be purchased on a pro rata basis based on the accreted
value or principal amount of the Notes or such Senior Indebtedness tendered. 
Upon completion of any such Asset Sale Offer, the amount of Excess Proceeds
shall be reset at zero.

 

(d)                                 The Issuer may, at its option, make a
Collateral Asset Sale Offer or Asset Sale Offer using proceeds from any Asset
Sale at any time after consummation of such Asset Sale; provided that such
Collateral Asset Sale Offer or Asset Sale Offer shall be in an aggregate amount
of not less than $25.0 million.  Upon consummation of such Collateral Asset Sale
Offer or Asset Sale Offer, any Net Proceeds not required to be used to purchase
Notes shall not be deemed Collateral Excess Proceeds or Excess Proceeds.

 

9.                                      DENOMINATIONS, TRANSFER, EXCHANGE.  The
Notes are in registered form without coupons in denominations of $2,000 and
integral multiples of $1,000 in excess thereof.  The transfer of Notes may be
registered and Notes may be exchanged as provided in the Indenture.  The
Registrar and the Trustee may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and the Issuer may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture. 
The Issuer need not exchange or register the transfer of any Notes or portion of
Notes selected for redemption, except for the unredeemed portion of any Notes
being redeemed in part.  Also, the Issuer need not exchange or register the
transfer of any Notes for a period of 15 days before a selection of Notes to be
redeemed.

 

10.                               PERSONS DEEMED OWNERS.  The registered Holder
of a Note may be treated as its owner for all purposes.

 

11.                               AMENDMENT, SUPPLEMENT AND WAIVER.  The
Indenture, the Guarantees or the Notes may be amended or supplemented as
provided in the Indenture.

 

12.                               DEFAULTS AND REMEDIES.  The Events of Default
relating to the Notes are defined in Section 6.01(a) of the Indenture.  If any
Event of Default occurs and is continuing, the Trustee or the Holders of not
less than 30% in aggregate principal amount of the Notes may declare the
principal, premium, if any, interest and any other monetary obligations on all
the then outstanding Notes to be due and payable immediately.  Notwithstanding
the foregoing, in the case of an Event of Default arising from certain events of
bankruptcy or insolvency, all outstanding Notes will become due and payable
immediately without further action or notice.  Holders may not enforce the
Indenture, the Notes or the Guarantees except as provided in the Indenture. 
Subject to certain limitations, the Holders of a majority in aggregate principal
amount of the total outstanding Notes may direct the Trustee in its exercise of
any trust or power.  The Trustee may withhold from the Holders of the Notes
notice of any continuing Default (except

 

A-8

--------------------------------------------------------------------------------


 

a Default relating to the payment of principal, premium, if any, or interest) if
it determines that withholding notice is in their interest.  The Holders of at
least a majority in aggregate principal amount of the Notes by written notice to
the Trustee may on behalf of the Holders of all of the Notes waive any existing
Default and its consequences under the Indenture except a continuing Default in
payment of the principal of, premium, if any, or interest on, any of the Notes
held by a non-consenting Holder.  The Issuer and each Guarantor (to the extent
that such Guarantor is so required under the Trust Indenture Act) is required to
deliver to the Trustee annually a statement regarding compliance with the
Indenture, and the Issuer is required within five (5) Business Days after
becoming aware of any Default, to deliver to the Trustee a statement specifying
such Default and what action the Issuer proposes to take with respect thereto.

 

13.                               AUTHENTICATION.  This Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose until authenticated by the manual signature of the Trustee.

 

14.                               GOVERNING LAW.  THE INDENTURE, THE NOTES AND
ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

15.                               CUSIP/ISIN NUMBERS.  Pursuant to a
recommendation promulgated by the Committee on Uniform Security Identification
Procedures, the Issuer has caused CUSIP/ISIN numbers to be printed on the Notes
and the Trustee may use CUSIP/ISIN numbers in notices of redemption as a
convenience to Holders.  No representation is made as to the accuracy of such
numbers either as printed on the Notes or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture.  Requests may be made to the Issuer at the following
address:

 

c/o First Data Corporation
5565 Glenridge Connector, N.E.
Suite 2000
Atlanta, Georgia 30342
Fax No.: (404) 916-6073
Attention: Chief Financial Officer

 

A-9

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

 

(Insert assignee’ legal name)

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint            
                                                                                                                            to
transfer this Note on the books of the Issuer.  The agent may substitute another
to act for him.

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A-10

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 3.09, 4.10 or 4.14 of the Indenture, check the appropriate box below:

 

o   Section 3.09        o   Section 4.10        o   Section 4.14

 

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 3.09, Section 4.10 or Section 4.14 of the Indenture, state
the amount you elect to have purchased:

 

$

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

 

 

Tax Identification No.:

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A-11

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

 

The initial outstanding principal amount of this Global Note is
$                    .  The following exchanges of a part of this Global Note
for an interest in another Global Note or for a Definitive Note, or exchanges of
a part of another Global or Definitive Note for an interest in this Global Note,
have been made:

 

Date of Exchange

 

Amount of decrease
in Principal Amount

 

Amount of increase
in Principal Amount
of this Global Note

 

Principal Amount of
this Global Note
following such
decrease or increase

 

Signature of
authorized signatory
of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*This schedule should be included only if the Note is issued in global form.

 

A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRANSFER

 

c/o First Data Corporation
First Data Corporation
5565 Glenridge Connector, N.E.
Suite 2000
Atlanta, Georgia 30342
Fax No.: (404) 916-6073
Attention: Chief Financial Officer

 

Wells Fargo Bank, National Association – DAPS Reorg.
MAC N9303-121
608 2nd Avenue South
Minneapolis, MN 55479
Fax No.: (866) 969-1290

 

Wells Fargo Bank, National Association
45 Broadway - 14th Floor
MAC N-2666-140
New York, New York 10006
Fax No.: (212) 515-1589
Attention:  Corporate Trust Services - First Data

 

Re:  6¾% Senior Secured Notes due 2020

 

Reference is hereby made to the Indenture, dated as of August 16, 2012 (the
“Indenture”), among First Data Corporation, the Guarantors named therein and the
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

(the “Transferor”) owns and proposes to transfer the Note[s] or interest in such
Note[s] specified in Annex A hereto, in the principal amount of
$                       in such Note[s] or interests (the “Transfer”), to
                        (the “Transferee”), as further specified in Annex A
hereto.  In connection with the Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.                                      o  CHECK IF TRANSFEREE WILL TAKE
DELIVERY OF A BENEFICIAL INTEREST IN THE 144A GLOBAL NOTE OR A DEFINITIVE NOTE
PURSUANT TO RULE 144A.  The Transfer is being effected pursuant to and in
accordance with Rule 144A under the United States Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, the Transferor hereby further
certifies that the beneficial interest or Definitive Note is being transferred
to a Person that the Transferor reasonably believes is purchasing the beneficial
interest or Definitive Note for its own account, or for one or more accounts
with respect to which such Person exercises sole investment discretion, and such
Person and each such account is a “qualified institutional buyer” within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States.

 

B-1

--------------------------------------------------------------------------------


 

2.                                      o  CHECK IF TRANSFEREE WILL TAKE
DELIVERY OF A BENEFICIAL INTEREST IN THE REGULATION S GLOBAL NOTE OR A
DEFINITIVE NOTE PURSUANT TO REGULATION S.  The Transfer is being effected
pursuant to and in accordance with Rule 903 or Rule 904 under the Securities Act
and, accordingly, the Transferor hereby further certifies that (i) the Transfer
is not being made to a person in the United States and (x) at the time the buy
order was originated, the Transferee was outside the United States or such
Transferor and any Person acting on its behalf reasonably believed and believes
that the Transferee was outside the United States or (y) the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither such Transferor nor any Person acting on its behalf knows
that the transaction was prearranged with a buyer in the United States, (ii) no
directed selling efforts have been made in contravention of the requirements of
Rule 903(b) or Rule 904(b) of Regulation S under the Securities Act (iii) the
transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act and (iv) if the proposed transfer is being
made prior to the expiration of the Restricted Period, the transfer is not being
made to a U.S. Person or for the account or benefit of a U.S. Person.  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Indenture and the
Securities Act.

 

3.                                      o  CHECK AND COMPLETE IF TRANSFEREE WILL
TAKE DELIVERY OF A BENEFICIAL INTEREST IN A GLOBAL NOTE OR A DEFINITIVE NOTE
PURSUANT TO ANY PROVISION OF THE SECURITIES ACT OTHER THAN RULE 144A OR
REGULATION S.  The Transfer is being effected in compliance with the transfer
restrictions applicable to beneficial interests in Restricted Global Notes and
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

 

(a)                                 o  such Transfer is being effected pursuant
to and in accordance with Rule 144 under the Securities Act;

 

or

 

(b)                                 o  such Transfer is being effected to the
Issuer or a subsidiary thereof;

 

or

 

(c)                                  o  such Transfer is being effected pursuant
to an effective registration statement under the Securities Act and in
compliance with the prospectus delivery requirements of the Securities Act.

 

4.                                      o  CHECK IF TRANSFEREE WILL TAKE
DELIVERY OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR OF AN
UNRESTRICTED DEFINITIVE NOTE.

 

(a)                                 o  CHECK IF TRANSFER IS PURSUANT TO RULE
144. (i) The Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will no longer be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Restricted Global Notes, on Restricted Definitive Notes and in the
Indenture.

 

B-2

--------------------------------------------------------------------------------


 

(b)                                 o  CHECK IF TRANSFER IS PURSUANT TO
REGULATION S.  (i) The Transfer is being effected pursuant to and in accordance
with Rule 903 or Rule 904 under the Securities Act and in compliance with the
transfer restrictions contained in the Indenture and any applicable blue sky
securities laws of any state of the United States and (ii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act.  Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will no longer
be subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Notes, on Restricted Definitive Notes
and in the Indenture.

 

(c)                                  o  CHECK IF TRANSFER IS PURSUANT TO OTHER
EXEMPTION.  (i) The Transfer is being effected pursuant to and in compliance
with an exemption from the registration requirements of the Securities Act other
than Rule 144, Rule 903 or Rule 904 and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any State of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act.  Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will not be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Definitive Notes and in the Indenture.

 

B-3

--------------------------------------------------------------------------------


 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.                                      The Transferor owns and proposes to
transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)                                 o  a beneficial interest in the:

 

(i)                                     o  144A Global Note (CUSIP [           
]), or

 

(ii)                                  o  Regulation S Global Note (CUSIP
[            ]), or

 

(b)                                 o  a Restricted Definitive Note.

 

2.                                      After the Transfer the Transferee will
hold:

 

[CHECK ONE]

 

(a)                                 o  a beneficial interest in the:

 

(i)                                     o  144A Global Note (CUSIP [           
]), or

 

(ii)                                  o  Regulation S Global Note (CUSIP [  
         ]), or

 

(iii)                               o  Unrestricted Global Note (CUSIP
[            ]), or

 

(b)                                 o  a Restricted Definitive Note; or

 

(c)                                  o  an Unrestricted Definitive Note,
in accordance with the terms of the Indenture.

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF EXCHANGE

 

c/o First Data Corporation
First Data Corporation
5565 Glenridge Connector, N.E.
Suite 2000
Atlanta, Georgia 30342
Fax No.: (404) 916-6073
Attention: Chief Financial Officer

 

Wells Fargo Bank, National Association — DAPS Reorg.
MAC N9303-121
608 2nd Avenue South
Minneapolis, MN 55479
Fax No.: (866) 969-1290

 

Wells Fargo Bank, National Association
45 Broadway - 14th Floor
MAC N-2666-140
New York, New York 10006
Fax No.: (212) 515-1589
Attention:  Corporate Trust Services - First Data

 

Re:  6¾% Senior Secured Notes due 2020

 

Reference is hereby made to the Indenture, dated as of August 16, 2012 (the
“Indenture”), among First Data Corporation, the Guarantors named therein and the
Trustee.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

 

(the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount of $                     in
such Note[s] or interests (the “Exchange”).  In connection with the Exchange,
the Owner hereby certifies that:

 

1)                                     EXCHANGE OF RESTRICTED DEFINITIVE NOTES
OR BENEFICIAL INTERESTS IN A RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE
NOTES OR BENEFICIAL INTERESTS IN AN UNRESTRICTED GLOBAL NOTE

 

a)                                     o  CHECK IF EXCHANGE IS FROM BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED
GLOBAL NOTE.  In connection with the Exchange of the Owner’s beneficial interest
in a Restricted Global Note for a beneficial interest in an Unrestricted Global
Note in an equal principal amount, the Owner hereby certifies (i) the beneficial
interest is being acquired for the Owner’s own account without transfer,
(ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Notes and pursuant to and in accordance
with the United States Securities Act of 1933, as amended (the “Securities
Act”), (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the beneficial interest in an Unrestricted Global
Note

 

C-1

--------------------------------------------------------------------------------


 

is being acquired in compliance with any applicable blue sky securities laws of
any state of the United States.

 

b)                                     o  CHECK IF EXCHANGE IS FROM BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE TO UNRESTRICTED DEFINITIVE NOTE.  In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Definitive Note is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Restricted Global Notes and pursuant to and in
accordance with the Securities Act, (iii) the restrictions on transfer contained
in the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

c)                                      o  CHECK IF EXCHANGE IS FROM RESTRICTED
DEFINITIVE NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE.  In
connection with the Owner’s Exchange of a Restricted Definitive Note for a
beneficial interest in an Unrestricted Global Note, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to Restricted Definitive Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.

 

d)                                     o  CHECK IF EXCHANGE IS FROM RESTRICTED
DEFINITIVE NOTE TO UNRESTRICTED DEFINITIVE NOTE.  In connection with the Owner’s
Exchange of a Restricted Definitive Note for an Unrestricted Definitive Note,
the Owner hereby certifies (i) the Unrestricted Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Unrestricted Definitive Note is
being acquired in compliance with any applicable blue sky securities laws of any
state of the United States.

 

2)                                     EXCHANGE OF RESTRICTED DEFINITIVE NOTES
OR BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES FOR RESTRICTED DEFINITIVE
NOTES OR BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES

 

a)                                     o  CHECK IF EXCHANGE IS FROM BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE TO RESTRICTED DEFINITIVE NOTE.  In
connection with the Exchange of the Owner’s beneficial interest in a Restricted
Global Note for a Restricted Definitive Note with an equal principal amount, the
Owner hereby certifies that the Restricted Definitive Note is being acquired for
the Owner’s own account without transfer.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

 

C-2

--------------------------------------------------------------------------------


 

b)                                     o  CHECK IF EXCHANGE IS FROM RESTRICTED
DEFINITIVE NOTE TO BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE.  In
connection with the Exchange of the Owner’s Restricted Definitive Note for a
beneficial interest in the [CHECK ONE]  o  144A Global Note o  Regulation S
Global Note, with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States.  Upon consummation
of the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer and are dated
                                            .

 

 

[Insert Name of Owner]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

 

Supplemental Indenture (this “Supplemental Indenture”), dated as of
                    , among                                      (the
“Guaranteeing Subsidiary”), a subsidiary of First Data Corporation, a Delaware
corporation (the “Issuer”), and Wells Fargo Bank, National Association, as
trustee (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, each of First Data Corporation and the Guarantors (as defined in the
Indenture referred to below) has heretofore executed and delivered to the
Trustee an indenture (the “Indenture”), dated as of August 16, 2012, providing
for the issuance of an unlimited aggregate principal amount of 6¾% Senior
Secured Notes due 2020 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein and under the Indenture (the
“Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

 

(1)                                 Capitalized Terms.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Indenture.

 

(2)                                 Agreement to Guarantee.  The Guaranteeing
Subsidiary hereby agrees as follows:

 

(a)                                 Along with all Guarantors named in the
Indenture, to jointly and severally unconditionally guarantee to each Holder of
a Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of the
Indenture, the Notes or the obligations of the Issuer hereunder or thereunder,
that:

 

(i)                                     the principal of and interest and
premium on the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Issuer to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and

 

(ii)                                  in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that same will
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at stated maturity, by acceleration or
otherwise.  Failing payment when due of any amount so guaranteed or any
performance so guaranteed for whatever reason, the Guarantors and the
Guaranteeing

 

D-1

--------------------------------------------------------------------------------


 

Subsidiary shall be jointly and severally obligated to pay the same
immediately.  This is a guarantee of payment and not a guarantee of collection.

 

(b)                                 The obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or the Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor.

 

(c)                                  The following is hereby waived: diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Issuer, any right to require a proceeding first
against the Issuer, protest, notice and all demands whatsoever.

 

(d)                                 Except as set forth in Section 5 hereto,
this Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, the Indenture and this Supplemental
Indenture, and the Guaranteeing Subsidiary accepts all obligations of a
Guarantor under the Indenture.

 

(e)                                  If any Holder or the Trustee is required by
any court or otherwise to return to the Issuer, the Guarantors (including the
Guaranteeing Subsidiary), or any custodian, trustee, liquidator or other similar
official acting in relation to either the Issuer or the Guarantors, any amount
paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

 

(f)                                   The Guaranteeing Subsidiary shall not be
entitled to any right of subrogation in relation to the Holders in respect of
any obligations guaranteed hereby until payment in full of all obligations
guaranteed hereby.

 

(g)                                  As between the Guaranteeing Subsidiary, on
the one hand, and the Holders and the Trustee, on the other hand, (x) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article 6 of the Indenture for the purposes of this Guarantee, notwithstanding
any stay, injunction or other prohibition preventing such acceleration in
respect of the obligations guaranteed hereby, and (y) in the event of any
declaration of acceleration of such obligations as provided in Article 6 of the
Indenture, such obligations (whether or not due and payable) shall forthwith
become due and payable by the Guaranteeing Subsidiary for the purpose of this
Guarantee.

 

(h)                                 The Guaranteeing Subsidiary shall have the
right to seek contribution from any non-paying Guarantor so long as the exercise
of such right does not impair the rights of the Holders under this Guarantee.

 

(i)                                     Pursuant to Section 11.02 of the
Indenture, after giving effect to all other contingent and fixed liabilities
that are relevant under any applicable Bankruptcy or fraudulent conveyance laws,
and after giving effect to any collections from, rights to receive contribution
from or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under Article 11 of the Indenture, this new
Guarantee shall be limited to the maximum amount permissible such that the
obligations of such Guaranteeing Subsidiary under this Guarantee will not
constitute a fraudulent transfer or conveyance.

 

D-2

--------------------------------------------------------------------------------


 

(j)                                    This Guarantee shall remain in full force
and effect and continue to be effective should any petition be filed by or
against the Issuer for liquidation, reorganization, should the Issuer become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of the Issuer’s
assets, and shall, to the fullest extent permitted by law, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Notes are, pursuant to applicable law, rescinded or reduced
in amount, or must otherwise be restored or returned by any obligee on the Notes
and Guarantee, whether as a “voidable preference”, “fraudulent transfer” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment or any part thereof, is rescinded, reduced, restored or
returned, the Note shall, to the fullest extent permitted by law, be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

(k)                                 In case any provision of this Guarantee
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

(l)                                     This Guarantee shall be a general senior
secured obligation of such Guaranteeing Subsidiary, ranking equally in right of
payment with all existing and future senior secured Indebtedness of the
Guaranteeing Subsidiary.  The Guarantees will be senior in right of payment to
all existing and future Subordinated Indebtedness of each Guarantor.  The Notes
will be structurally subordinated to Indebtedness and other liabilities of
Subsidiaries of the Issuer that do not Guarantee the Notes, if any.

 

(m)                             Each payment to be made by the Guaranteeing
Subsidiary in respect of this Guarantee shall be made without set-off,
counterclaim, reduction or diminution of any kind or nature.

 

(3)                                 Execution and Delivery.  The Guaranteeing
Subsidiary agrees that the Guarantee shall remain in full force and effect
notwithstanding the absence of the endorsement of any notation of such Guarantee
on the Notes.

 

(4)                                 Merger, Consolidation or Sale of All or
Substantially All Assets.

 

(a)                                 Except as otherwise provided in
Section 5.01(c) of the Indenture, the Guaranteeing Subsidiary may not
consolidate or merge with or into or wind up into (whether or not the Issuer or
Guaranteeing Subsidiary is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

 

(i)                                     such Guarantor is the surviving
corporation or the Person formed by or surviving any such consolidation or
merger (if other than such Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor, as the case may be, or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such
Guarantor or such Person, as the case may be, being herein called the “Successor
Person”);

 

(ii)                                  the Successor Person, if other than such
Guarantor, expressly assumes all the obligations of such Guarantor under the
Indenture and such Guarantor’s related Guarantee

 

D-3

--------------------------------------------------------------------------------


 

pursuant to supplemental indentures or other documents or instruments in form
reasonably satisfactory to the Trustee;

 

(iii)                               immediately after such transaction, no
Default exists; and

 

(iv)                              the Issuer shall have delivered to the Trustee
an Officer’s Certificate, each stating that such consolidation, merger or
transfer and such supplemental indentures, if any, comply with the Indenture; or

 

(v)                                 the transaction is made in compliance with
Section 4.10 of the Indenture.

 

(b)                                 Subject to certain limitations described in
the Indenture, the Successor Person will succeed to, and be substituted for,
such Guarantor under the Indenture and such Guarantor’s Guarantee. 
Notwithstanding the foregoing, any Guarantor may (i) merge into or transfer all
or part of its properties and assets to another Guarantor or the Issuer,
(ii) merge with an Affiliate of the Issuer solely for the purpose of
reincorporating the Guarantor in the United States, any state thereof, the
District of Columbia or any territory thereof or (iii) convert into a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor.

 

(5)                                 Releases.

 

The Guarantee of the Guaranteeing Subsidiary shall be automatically and
unconditionally released and discharged, and no further action by the
Guaranteeing Subsidiary, the Issuer or the Trustee is required for the release
of the Guaranteeing Subsidiary’s Guarantee, upon:

 

(1)                                 (A)  any sale, exchange or transfer (by
merger or otherwise) of the Capital Stock of such Guarantor (including any sale,
exchange or transfer), after which the applicable Guarantor is no longer a
Restricted Subsidiary or all or substantially all the assets of such Guarantor
which sale, exchange or transfer is made in compliance with the applicable
provisions of this Indenture;

 

(B)                               the release or discharge of the guarantee by
such Guarantor of the Senior Credit Facility or such other guarantee that
resulted in the creation of such Guarantee, except a discharge or release by or
as a result of payment under such guarantee;

 

(C)                               the designation of any Restricted Subsidiary
that is a Guarantor as an Unrestricted Subsidiary in compliance with
Section 4.07 of the Indenture; or

 

(D)                               the exercise by Issuer of its Legal Defeasance
option or Covenant Defeasance option in accordance with Article 8 of the
Indenture or the Issuer’s obligations under this Indenture being discharged in
accordance with the terms of the Indenture; and

 

(2)                                 such Guarantor delivering to the Trustee an
Officer’s Certificate and an Opinion of Counsel, each stating that all
conditions precedent provided for in the Indenture relating to such transaction
have been complied with.

 

(6)                                 No Recourse Against Others.  No director,
officer, employee, incorporator or stockholder of the Guaranteeing Subsidiary
shall have any liability for any obligations of the Issuer or the Guarantors
(including the Guaranteeing Subsidiary) under the Notes, any Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or

 

D-4

--------------------------------------------------------------------------------


 

their creation.  Each Holder by accepting Notes waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.

 

(7)                                 Governing Law.  THIS SUPPLEMENTAL INDENTURE
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

 

(8)                                 Counterparts.  The parties may sign any
number of copies of this Supplemental Indenture.  Each signed copy shall be an
original, but all of them together represent the same agreement.

 

(9)                                 Effect of Headings.  The Section headings
herein are for convenience only and shall not affect the construction hereof.

 

(10)                          The Trustee.  The Trustee shall not be responsible
in any manner whatsoever for or in respect of the validity or sufficiency of
this Supplemental Indenture or for or in respect of the recitals contained
herein, all of which recitals are made solely by the Guaranteeing Subsidiary.

 

(11)                          Subrogation.  The Guaranteeing Subsidiary shall be
subrogated to all rights of Holders of Notes against the Issuer in respect of
any amounts paid by the Guaranteeing Subsidiary pursuant to the provisions of
Section 2 hereof and Section 11.01 of the Indenture; provided that, if an Event
of Default has occurred and is continuing, the Guaranteeing Subsidiary shall not
be entitled to enforce or receive any payments arising out of, or based upon,
such right of subrogation until all amounts then due and payable by the Issuer
under the Indenture or the Notes shall have been paid in full.

 

(12)                          Benefits Acknowledged.  The Guaranteeing
Subsidiary’s Guarantee is subject to the terms and conditions set forth in the
Indenture.  The Guaranteeing Subsidiary acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the
Indenture and this Supplemental Indenture and that the guarantee and waivers
made by it pursuant to this Guarantee are knowingly made in contemplation of
such benefits.

 

(13)                          Successors.  All agreements of the Guaranteeing
Subsidiary in this Supplemental Indenture shall bind its Successors, except as
otherwise provided in this Supplemental Indenture.  All agreements of the
Trustee in this Supplemental Indenture shall bind its successors.

 

D-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

 

[GUARANTEEING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-6

--------------------------------------------------------------------------------